 



Exhibit 10.1
$50,000,000.00 REVOLVING CREDIT LOAN
SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
by and among
THE ENSIGN GROUP, INC.
and each of its subsidiaries listed on Exhibit A attached hereto
and
GENERAL ELECTRIC CAPITAL CORPORATION
February 21, 2008
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
February 21, 2008 (the “Agreement”), among ENSIGN SAN DIMAS LLC, a Nevada
limited liability company, AVENUES HEALTHCARE, INC., a Nevada corporation, CITY
HEIGHTS HEALTH ASSOCIATES LLC, a Nevada limited liability company, ATLANTIC
MEMORIAL HEALTHCARE ASSOCIATES, INC., a Nevada corporation, DOWNEY COMMUNITY
CARE LLC, a Nevada limited liability company, REDBROOK HEALTHCARE ASSOCIATES
LLC, a Nevada limited liability company, CAMARILLO COMMUNITY CARE, INC., a
Nevada corporation, RICHMOND SENIOR SERVICES, INC., a Nevada corporation,
CARROLLTON HEIGHTS HEALTHCARE, INC., a Nevada corporation, CLAREMONT FOOTHILLS
HEALTH ASSOCIATES LLC, a Nevada limited liability company, BERNARDO HEIGHTS
HEALTHCARE, INC., a Nevada corporation, PRESIDIO HEALTH ASSOCIATES LLC, a Nevada
limited liability company, ENSIGN CLOVERDALE LLC, a Nevada limited liability
company, NORTH MOUNTAIN HEALTHCARE LLC, a Nevada limited liability company,
GLENDALE HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, 24TH
STREET HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, SOUTH
VALLEY HEALTHCARE, INC., a Nevada corporation, SUNLAND HEALTH ASSOCIATES LLC, a
Nevada limited liability company, LYNNWOOD HEALTH SERVICES, INC., a Nevada
corporation, C STREET HEALTH ASSOCIATES LLC, a Nevada limited liability company,
HIGHLAND HEALTHCARE LLC, a Nevada limited liability company, OLYMPUS HEALTH,
INC., a Nevada corporation, GRAND VILLA PHX, INC., a Nevada corporation, LEMON
GROVE HEALTH ASSOCIATES LLC, a Nevada limited liability company, RAMON
HEALTHCARE ASSOC, INC., a Nevada corporation, WASHINGTON HEIGHTS HEALTHCARE,
INC., a Nevada corporation, RADIANT HILLS HEALTH ASSOCIATES LLC, a Nevada
limited liability company, NORTHERN OAKS HEALTHCARE, INC., a Nevada corporation,
ENSIGN WILLITS LLC, a Nevada limited liability company, RENEWCARE OF SCOTTSDALE,
INC., a Nevada corporation, HOQUIAM

 



--------------------------------------------------------------------------------



 



HEALTHCARE, INC., a Nevada corporation, GATE THREE HEALTHCARE LLC, a Nevada
limited liability company, WEST ESCONDIDO HEALTHCARE LLC, a Nevada limited
liability company, ENSIGN PANORAMA LLC, a Nevada limited liability company,
MANOR PARK HEALTHCARE LLC, a Nevada limited liability company, ENSIGN MONTGOMERY
LLC, a Nevada limited liability company, POCATELLO HEALTH SERVICES, INC., a
Nevada corporation, ENSIGN PALM I LLC, a Nevada limited liability company, BELL
VILLA CARE ASSOCIATES LLC, a Nevada limited liability company, ENSIGN WHITTIER
WEST LLC, a Nevada limited liability company, ENSIGN SABINO LLC, a Nevada
limited liability company, SALADO CREEK SENIOR CARE, INC., a Nevada corporation,
HB HEALTHCARE ASSOCIATES LLC, a Nevada limited liability company, ROSE PARK
HEALTHCARE ASSOCIATES, INC., a Nevada corporation, ENSIGN SONOMA LLC, a Nevada
limited liability company, SOUTHLAND MANAGEMENT LLC, a Nevada limited liability
company, ENSIGN SANTA ROSA LLC, a Nevada limited liability company, LIVINGSTON
CARE ASSOCIATES, INC., a Nevada corporation, ENSIGN PLEASANTON LLC, a Nevada
limited liability company, UPLAND COMMUNITY CARE, INC., a Nevada corporation,
MCALLEN COMMUNITY HEALTHCARE, INC., a Nevada corporation, VICTORIA VENTURA
HEALTHCARE LLC, a Nevada limited liability company, COSTA VICTORIA HEALTHCARE
LLC, a Nevada limited liability company, VISTA WOODS HEALTH ASSOCIATES LLC, a
Nevada limited liability company, PARK WAVERLY HEALTHCARE LLC, a Nevada limited
liability company, WELLINGTON HEALTHCARE, INC., a Nevada corporation, ENSIGN
WHITTIER EAST LLC, a Nevada limited liability company, and TOWN EAST HEALTHCARE,
INC., a Nevada corporation, (each a “Borrower” and collectively the
“Borrowers”), THE ENSIGN GROUP. INC., a Delaware corporation (“Ensign”), THE
OTHER PARTIES SIGNATORY HERETO and GENERAL ELECTRIC CAPITAL CORPORATION, as
Lender.
W I T N E S S E T H:
     WHEREAS, certain of the Borrowers have previously entered into the Prior
Loan Agreement; and
     WHEREAS, at the Borrowers’ request, the Lender has agreed to amend and
restate the Prior Loan Agreement in its entirety subject to the conditions and
on the terms set forth herein; and
     WHEREAS, the Loan Parties and Guarantors acknowledge and agree that the
security interest granted to the Lender pursuant to the Prior Loan Documents
shall remain outstanding and in full force and effect in accordance with the
Prior Loan Documents, as amended and restated by the Loan Documents and shall
continue to secure the Obligations (as defined herein); and
     WHEREAS, the Loan Parties and Guarantors acknowledge and agree that (i) the
Obligations (as defined herein) represent, among other things, the amendment,
restatement, renewal, extension, consolidation and modification of the
Obligations (as defined in the Prior Loan Agreement) arising in connection with
the Prior Loan Documents; (ii) the Prior Loan Documents and the collateral
pledged thereunder shall secure, without interruption or impairment of any kind,
all existing Indebtedness under the Prior Loan Documents as so amended,
restated, restructured, renewed, extended, consolidated and modified hereunder,
together with all other Obligations hereunder; (iii) all liens evidenced by the
Prior Loan Documents are hereby ratified, confirmed and continued; and (iv) the
Loan Documents shall restate, renew, extend, consolidate, amend and modify the
Prior Loan Documents; and
     WHEREAS, the parties hereto intend that (i) the provisions of the Prior
Loan Documents, to the extent restated, renewed, extended, consolidated, amended
and modified hereby or by the Loan Documents are hereby superseded and replaced
by the provisions hereof and of the Loan Documents (as defined herein); and
(ii) the Note shall amend, renew, extend, modify, replace, serve as a substitute
for

2



--------------------------------------------------------------------------------



 



and supersede in their entirety, but not extinguish the Indebtedness arising
under, the promissory notes issued pursuant to the Prior Loan Agreement;
     NOW, THEREFORE, in consideration of the promises and covenants contained in
this Agreement, and for other consideration, the receipt and sufficiency of
which are acknowledged, the parties agree that the Prior Loan Agreement is
amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. As used in this Agreement, unless otherwise
specified, all references to “Sections” shall be deemed to refer to Sections of
this Agreement, and the following terms shall have the meanings set forth below:
     “Adjusted Monthly LIBOR” means for any day, a rate per annum equal to LIBOR
for a LIBOR Period of one calendar month available on such date.
     “Adjusted Monthly LIBOR Loan” means a Loan or any portion thereof bearing
interest by reference to the Adjusted Monthly LIBOR.
     “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the Ownership
Interests of such Person, (b) each Person that controls, is controlled by or is
under common control with such Person and (c) each of such Person’s officers,
directors, joint venturers and partners. For the purposes of this definition,
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of its management or policies, whether through
the ownership of voting securities, by contract or otherwise.
     “Agreement” has the meaning set forth in the Preamble.
     “Anti-Money Laundering Laws” has the meaning set forth in Section 4.26(b).
     “Anti-Money Laundering Measures” has the meaning set forth in
Section 4.26(b).
     “Anti-Terrorism Laws” has the meaning ascribed to such term in Section
4.26(a).
     “Applicable Margin” means 1.00% per annum for Loans constituting Base Rate
Loans, 2.50% per annum for Loans constituting LIBOR Loans, and 2.50% per annum
for Loans constituting Adjusted Monthly LIBOR Loans.
     “Asset Disposition” means any disposition, whether by sale, lease,
transfer, loss, damage, destruction, casualty, condemnation or otherwise
(including any such transaction effected by way of merger or consolidation), of
any Ownership Interests or other property (whether real, personal or mixed) of
Loan Parties, Holding Companies or Ensign, but excluding (a) dispositions of
inventory in the ordinary course of business and (b) dispositions of temporary
cash investments and cash payments otherwise permitted under this Agreement.
     “Available Loan Amount” means on any date of determination, the difference
of (i) the Maximum Loan Amount (as it may be reduced from time to time) minus
(ii) sum of the outstanding advances of the Revolving Credit Loan and the face
amount of outstanding Letters of Credit as of such date of determination.

3



--------------------------------------------------------------------------------



 



     “Base Rate” means, for any day, a floating rate equal to the greater of
(a) the rate published from time to time by The Wall Street Journal as the
“Prime Rate” (or, if The Wall Street Journal ceases publishing a prime rate of
the type described, the highest per annum rate of interest published by the
Federal Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent), and
(b) the Federal Funds Rate plus 50 basis points per annum. Any change in the
Base Rate due to a change in the prime rate or the Federal Funds Rate shall be
effective as of the opening of business on the effective day of such change in
the prime rate or the Federal Funds Rate, respectively.
     “Base Rate Loan” has the meaning set forth in Section 2.4.
     “Borrowed Money” means any obligation to repay money, any Indebtedness
evidenced by notes, bonds, debentures or similar obligations, any obligation
under a conditional sale or other title retention agreement and the net
aggregate rentals under any lease which under GAAP would be capitalized on the
books of any Borrower or which is the substantial equivalent of the financing of
the property so leased.
     “Borrower” means any Closing Date Borrower or any New Operating Company
that has executed a Joinder Agreement.
     “Borrowing Base” has the meaning set forth in Section 2.1(d).
     “Borrowing Base Certificate” means the Borrowing Base Certificate executed
by the Borrowers in favor of Lender, substantially in the form of Exhibit G.
     “Business Day” means any day on which financial institutions are open for
business in the State of Maryland, excluding Saturdays and Sundays.
     “Capital Expenditures” means, with respect to any Person, all expenditures
(including, without limitation, by the expenditure of cash or the incurrence of
Indebtedness) by such Person during any measuring period for any fixed assets or
improvements or for replacements, substitutions or additions thereto that have a
useful life of more than one (1) year and that are required to be capitalized
under GAAP.
     “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee which would,
in accordance with GAAP, be required to be accounted for as a capital lease on
the balance sheet of such Person.
     “CHAMPVA” means, the Civilian Health and Medical Program of the Department
of Veteran Affairs, a program of medical benefits covering retirees and
dependents of former members of the armed services administered by the United
States Department of Veteran Affairs and all laws applicable thereto.
     “Change of Control” means the occurrence of any of the following:
     (a) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities (or other equity interests) of Ensign representing fifty-one
percent (51%) or more of the combined voting power of the then-outstanding
securities (or equity interests) of Ensign (but not in the case of any such
Person who, as of the date of this Agreement, holds such fifty-one percent (51%)
interest);

4



--------------------------------------------------------------------------------



 



     (b) the stockholders (or holders of equity interests) of Ensign approve a
merger or consolidation of Ensign with any other corporation (or other entity),
other than as part of a corporate restructuring which does not result in a
material (i.e., fifty-one percent (51%) or more) change in the ultimate
stockholders (or holders of equity interests) of Ensign;
     (c) the stockholders (or holders of voting equity interests) of Ensign
approve a plan of complete liquidation of Ensign or an agreement for the sale or
disposition by Ensign of all or substantially all of the assets of Ensign;
     (d) the creation or issuance of new Ownership Interests (or other voting
equity interests), other than Ownership Interests or stock option grants to
employees, officers and directors of Ensign, in one or a series of transactions
by which an aggregate of fifty-one percent (51%) or more of the Ownership
Interests (or other voting equity interests) of Ensign shall be vested in a
party or parties who are not stockholders (or holders of voting equity
interests) of Ensign as of the date of this Agreement;
     (e) Ensign shall fail to hold directly one hundred percent (100%) of the
Ownership Interests (or other voting equity interests) of each Holding Company;
or the Holding Companies shall fail to hold directly one hundred percent (100%)
of the Ownership Interests (or other voting equity interests) of each Borrower;
or
     (f) Any Borrower shall fail to hold, directly or indirectly, one hundred
percent (100%) of the Ownership Interests (or other voting equity interests) of
each of its Subsidiaries.
For purposes of the defined term, “Change of Control”, (i) the term “Person”
shall have the meaning ascribed thereto in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and (ii) the
term “Beneficial Owner” shall have the meaning ascribed thereto in Rule 13d-3 of
the Exchange Act.
     “Closing Date” means February 21, 2008.
     “Closing Date Borrowers” means the Borrowers listed in the Preamble hereto.
     “Collateral” has the meaning set forth in Section 3.1.
     “Commercial Account Debtor” means any Account Debtor that is an insurance
company, HMO or any similar third party entity other than a Medicare/Medicaid
Account Debtor.
     “Concentration Account” has the meaning set forth in Section 2.3.
     “Continuation” has the meaning set forth in Section 2.2(a).
     “Controlled Group” means all businesses that would be treated as a single
employer under Section 4001(b) of ERISA.
     “Conversion” has the meaning set forth in Section 2.2.(a).
     “Cost Report Settlement Account” means an Account owed to a Borrower by a
Medicaid/Medicare Account Debtor pursuant to any cost report, either interim,
filed or audited, as the context may require.

5



--------------------------------------------------------------------------------



 



     “Debt Security” means any bond, debenture, note or other debt instrument
issued by any Borrower or Ensign.
     “Default” means any Event of Default or any event that, with the passage of
time or the giving of notice or both, would become an Event of Default unless
cured or waived.
     “Default Rate” means the rate otherwise applicable to an Obligation plus
2.00% per annum, or if no such rate is provided, the Base Rate, plus the
Applicable Margin for Base Rate Loans, plus 2.00%.
     “EBITDA” means, for the Borrowers for any twelve (12) month period on a
trailing basis, without duplication, the total of the following, all of which
shall be determined by Lender in its sole credit judgment: (i) net income
determined in accordance with GAAP, plus (ii) to the extent included in the
calculation of net income, the sum of (A) income taxes paid or accrued
(excluding any amounts the Borrowers includes in its sales, general and
administrative expenses), (B) interest expenses, net of interest income, paid or
accrued, (C) amortization and depreciation, and (D) other non-cash charges
(excluding accruals for cash expenses made in the ordinary course of business),
less (iii) to the extent included in the calculation of net income, the sum of
(X) the income of any Person in which any Borrower has a direct or indirect
ownership interest, except to the extent such income is received by such
Borrower in a cash distribution during such period, (Y) gains or losses from
sales or other dispositions of assets (other than inventory in the normal course
of business), and (Z) extraordinary or non-recurring gains and non-recurring
losses. EBITDA shall be measured on a consolidated basis for all Borrowers and
on an accrued accounting basis. In calculating EBITDA for any twelve (12) month
period, the portion of such EBITDA attributable to the EBITDA of any Person that
has become a Borrower under and in accordance with this Agreement during such
twelve (12) month period shall be calculated as follows: (i) EBITDA of such
Person for the twelve (12) month period ending on the last day of the first full
calendar month immediately following the date such Person became a Borrower
shall be deemed to be EBITDA of such Person as of such calendar month multiplied
by twelve; (ii) EBITDA of such Person for the twelve (12) month period ending on
the last day of the second full calendar month immediately following the date
such Person became a Borrower shall be deemed to be EBITDA of such Person during
such two-month period multiplied by six; (iii) EBITDA of such Person for the
twelve (12) month period ending on the last day of the third full calendar month
immediately following the date such Person became a Borrower shall be deemed to
be EBITDA of such Person during such three-month period multiplied by four;
(iv) EBITDA of such Person for the twelve (12) month period ending on the last
day of the fourth full calendar month immediately following the date such Person
became a Borrower shall be deemed to be EBITDA of such Person during such
four-month period multiplied by three; (v) EBITDA of such Person for the twelve
(12) month period ending on the last day of the fifth full calendar month
immediately following the date such Person became a Borrower shall be deemed to
be EBITDA of such Person during such five-month period multiplied by
twelve-fifths; (vi) EBITDA of such Person for the twelve (12) month period
ending on the last day of the sixth full calendar month immediately following
the date such Person became a Borrower shall be deemed to be EBITDA of such
Person during such six-month period multiplied by two; (vii) EBITDA of such
Person for the twelve (12) month period ending on the last day of the seventh
full calendar month immediately following the date such Person became a Borrower
shall be deemed to be EBITDA of such Person during such seven-month period
multiplied by twelve-sevenths; (viii) EBITDA of such Person for the twelve
(12) month period ending on the last day of the eighth full calendar month
immediately following the date such Person became a Borrower shall be deemed to
be EBITDA of such Person during such eight-month period multiplied by
three-halves; (ix) EBITDA of such Person for the twelve (12) month period ending
on the last day of the ninth full calendar month immediately following the date
such Person became a Borrower shall be deemed to be EBITDA of such Person during
such nine-month period multiplied by four-thirds; (x) EBITDA of such Person for
the twelve (12) month period ending on the last day of the tenth full calendar
month immediately following the date such Person became a Borrower shall be
deemed to be EBITDA of such Person during such ten-

6



--------------------------------------------------------------------------------



 



month period multiplied by six-fifths; (xi) EBITDA of such Person for the twelve
(12) month period ending on the last day of the eleventh full calendar month
immediately following the date such Person became a Borrower shall be deemed to
be EBITDA of such Person during such eleven-month period multiplied by
twelve-elevenths; and (xii) thereafter EBITDA for such Person shall be the
actual EBITDA of such Person for the most recently completed period of twelve
(12) consecutive calendar months.
     “Ensign” has the meaning set forth in the Preamble.
     “Ensign Guaranty” means the Guaranty Agreement executed by Ensign in favor
of Lender, substantially in the form of Exhibit E.
     “ERISA” has the meaning set forth in Section 4.12.
     “Event of Default” and “Events of Default” have the meanings set forth in
Section 8.1.
     “Excess Availability” means on any date of determination, the sum of
(a) all cash on hand and (b) the Available Loan Amount.
     “Existing Loan” has the meaning set forth in the recitals hereto.
     “Fees” means any and all fees payable to any Lender pursuant to this
Agreement or any of the other Loan Documents.
     “Fixed Charge Coverage Ratio” means, for any fiscal period, the ratio
obtained by dividing (a) EBITDA for such period, less an aggregate of the higher
of (i) unfinanced cash Capital Expenditures (exclusive of any unfinanced Capital
Expenditures to the extent funded with cash proceeds of Ensign’s initial public
offering and any financed Capital Expenditures) of the Loan Parties made during
such period, and (ii) a capital replacement reserve equal to $300.00 per
licensed bed of the Loan Parties for such period by (b) Fixed Charges for such
period.
     “Fixed Charges” means, for any fiscal period, the sum of (a) the aggregate
of all Interest Expense paid or accrued by the Loan Parties during such period,
plus (b) scheduled payments of principal with respect to any Indebtedness of the
Loan Parties during such period, plus (c) cash taxes paid by the Borrowers
during such period, plus (d) distributions and dividends made by the Loan
Parties during such period, plus (e) expenditures in connection with any Capital
Lease paid or accrued by the Loan Parties during such period to the extent that
such expenditures have not already been included as a deduction in the
calculation of net income.
     “GAAP” means generally accepted accounting principles applied in a
consistent manner.
     “Governmental Authority” means and includes any federal, state, District of
Columbia, county, municipal, or other government and any department, commission,
board, bureau, agency or instrumentality thereof, whether domestic or foreign.
     “Guaranteed Obligations” means as to any Person, without duplication, any
obligation of such Person guaranteeing, providing comfort or otherwise
supporting any Indebtedness, lease, dividend, or other obligation (“primary
obligation”) of any other Person in any manner; provided that the term
Guaranteed Obligations shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Guaranteed Obligation at
any time shall be deemed to be an amount equal to the lesser at such time of
(x) the stated or determinable amount of the primary obligation in respect of
which such Guaranteed Obligations are incurred and (y) the maximum amount for
which such Person may be liable pursuant to the terms of the instrument
embodying Guaranteed Obligations, or, if not stated

7



--------------------------------------------------------------------------------



 



or determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.
     “Guarantor” means each of Ensign, the Holding Companies and any other
Person that executes a Guaranty Agreement.
     “Guaranty Agreement” means collectively, the Ensign Guaranty, the Holding
Company Guaranty and any guaranties now or hereafter executed by any Person in
favor of Lender to guarantee the Obligations.
     “Hazardous Material” means any substances defined or designated as
hazardous or toxic waste, hazardous or toxic material, hazardous or toxic
substance, or similar term, by any environmental statute, rule or regulation or
any Governmental Authority applicable to any Loan Party or its business,
operations or assets.
     “Healthcare Laws” means, collectively, any and all federal, state or local
laws, rules, regulations and administrative manuals, orders, guidelines and
requirements issued under or in connection with Medicare, Medicaid or any other
government payment program or any law governing the licensure of or regulating
healthcare providers, professionals, facilities or payors or otherwise governing
or regulating the provision of, or payment for, medical services, or the sale of
medical supplies, including without limitation HIPAA.
     “Highest Lawful Rate” means the maximum lawful rate of interest referred to
in Section 2.8 that may accrue pursuant to this Agreement.
     “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as amended, or modified from time to time.
     “Holding Company” means each of The Flagstone Group, Inc., Bandera
Healthcare, Inc., Milestone Healthcare, Inc., Keystone Care, Inc., Northern
Pioneer Healthcare, Inc., and Touchstone Care, Inc.
     “Holding Company Guaranty” means the Guaranty Agreement executed by the
Holding Companies in favor of Lender, substantially in the form of Exhibit F.
     “Indebtedness” of a Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person to pay the deferred purchase price of property or services incurred in
the ordinary course of business if the purchase price is due more than six
(6) months from the date the obligation is incurred, (d) all obligations for
Capital Leases of such Person, (e) the principal balance outstanding under any
synthetic lease, tax retention operating lease, off-balance sheet loan or
similar off-balance sheet financing product, (f) all obligations of such Person
to purchase securities (or other property) which arise out of or in connection
with the issuance or sale of the same or substantially similar securities (or
property), (g) all contingent or non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (h) all equity securities of such Person subject
to repurchase or redemption otherwise than at the sole option of such Person,
(i) all “earnouts” and similar payment obligations of such Person, (j) all
Indebtedness secured by a lien on any asset of such Person, whether or not such
Indebtedness is otherwise an obligation of such Person, (k) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person

8



--------------------------------------------------------------------------------



 



arising from fluctuations in currency values or interest rates, in each case
whether contingent or matured, (l) all Guaranteed Obligations of such Person;
and (m) all obligations of such Person to trade creditors incurred in the
ordinary course of business and more than ninety (90) days past due, except for
obligations contested in good faith and by appropriate proceedings by such
Person, and for which such Person shall have set aside on their books adequate
reserves therefor.
     “Insurer” means a Person that insures a Patient against certain of the
costs incurred in the receipt by such Patient of Medical Services, or that has
an agreement with Borrower to compensate Borrower for providing services to a
Patient.
     “Interest Expense” means, interest expense (whether cash or non-cash) of
the Loan Parties determined in accordance with GAAP for the relevant period
ended on such date, including interest expense with respect to any Indebtedness
of the Loan Parties and interest expense for the relevant period that has been
capitalized on the balance sheet of the Loan Parties.
     “Joinder Agreement” means any joinder agreement substantially in the form
of Exhibit H executed in favor of Lender by any New Operating Company, whereby
such New Operating Company joins as a Borrower hereunder the Loan Documents and
becomes liable for the Obligations as set forth herein and in the other Loan
Documents, in form and substance satisfactory to Lender.
     “Lease Expenses” means for any fiscal period, the aggregate lease
obligations of the Loan Parties determined in accordance with GAAP which are
payable in respect of such period under leases of real or personal property (net
of income from subleases thereof, but including taxes, insurance, maintenance
and similar expenses that the lessee is obligated to pay under the terms of such
leases), whether or not such obligations are reflected as liabilities or
commitments on a consolidated balance sheet of the Loan Parties or in the notes
thereto, excluding, however, any obligations of the Loan Parties under Capital
Leases.
     “Lender” has the meaning set forth in the Preamble.
     “Letter of Credit” has the meaning set forth in Exhibit B hereto.
     “Letter of Credit Obligations” has the meaning set forth in Exhibit B
hereto.
     “LIBOR” means for each LIBOR Period, a rate of interest determined by
Lender equal to:
          (a) the offered rate for deposits in Dollars for the applicable LIBOR
Period that appears on Reuters Screen LIBOR01 page as of 11:00 a.m. (London
time) on the second full LIBOR Business Day next preceding the first day of such
month (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by
          (b) a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is 2 LIBOR Business Days prior to the
beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board) that
are required to be maintained by a member bank of the Federal Reserve System.
     If such interest rates shall cease to be available from Reuters Screen
LIBOR01, LIBOR shall be determined from such financial reporting service or
other information as shall be determined by Lender.

9



--------------------------------------------------------------------------------



 



     “LIBOR Business Day” means a Business Day on which banks in the City of
London, England are generally open for interbank or foreign exchange
transactions.
     “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to LIBOR, other than Adjusted Monthly LIBOR Loans.
     “LIBOR Period” means, with respect to any LIBOR Loan or Adjusted Monthly
LIBOR Loan, each period commencing on a LIBOR Business Day selected by Borrower
pursuant to this Agreement and (i) in the case of any Adjusted Monthly LIBOR
Loan, ending one month thereafter, and (ii) in the case of any LIBOR Loan,
ending one (1), two (2), three (3) or six (6) months thereafter, as selected by
Borrowers’ irrevocable notice to Lender as set forth in Section 2.2(a);
provided, that the foregoing provision relating to LIBOR Periods is subject to
the following:
          (a) if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
          (b) any LIBOR Period that would otherwise extend beyond the
Termination Date shall end two (2) LIBOR Business Days prior to such date;
          (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
          (d) such Borrower shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
          (e) such Borrower shall select LIBOR Periods so that there shall be no
more than five (5) separate LIBOR Loans in existence at any one time.
     “Liquidity Factors” has the meaning set forth in Section 2.01(d).
     “Lists” has the meaning set forth in Section 4.26.
     “Loan” has the meaning set forth in Section 2.1(a).
     “Loan Documents” means and includes this Agreement, the Note, the Guaranty
Agreement, the Certificate of Validity, and each and every other document now or
hereafter delivered in connection with this Agreement, as any of them may be
amended, modified, or supplemented from time to time.
     “Loan Administration Fee” has the meaning set forth in Section 2.5(b).
     “Loan Parties” means the Borrowers and each of their Subsidiaries.
     “Lockbox” means any of the Government Lockbox, the Commercial Lockbox or
the Private Lockbox.
     “Lockbox Account” means any account maintained by Borrower at the Lockbox
Bank into which collections of Accounts are paid directly, including the
Government Lockbox Account, the Commercial Lockbox Account and the Private Pay
Lockbox Account.

10



--------------------------------------------------------------------------------



 



     “Lockbox Bank” has the meaning set forth in Section 2.3.
     “Material Adverse Effect” shall mean any event or condition which, alone or
when taken with other events or conditions occurring or existing concurrently
with such event or condition (a) has or is reasonably expected to have a
material adverse effect on the business, operations, condition (financial or
otherwise), assets, liabilities, prospects, or properties of the Loan Parties,
taken as a whole; (b) has or is reasonably expected to have any material adverse
effect on the validity or enforceability of this Agreement or any Loan Document;
(c) materially impairs or is reasonably expected to materially impair the
ability of the Loan Parties, taken as a whole, to pay and perform the
Obligations; (d) materially impairs or is reasonably expected to materially
impair the ability of Lender to enforce its rights and remedies under this
Agreement or any of the Loan Documents; or (e) has or is reasonably expected to
have any material adverse effect on the Collateral, the liens of Lender in the
Collateral or the priority of such liens.
     “Maximum Loan Amount” has the meaning set forth in Section 2.1(a).
     “Medicaid” means, collectively, the healthcare assistance program
established by Title XIX of the Social Security Act (42 U.S.C. §§1396 et seq.)
and all laws applicable to such program and plans for medical assistance enacted
in connection with such program.
     “Medicaid/Medicare Account Debtor” means any Account Debtor which is
(a) the United States of America acting under the Medicaid/Medicare program
established pursuant to the Social Security Act, TRICARE, CHAMPVA, or any other
governmental program, (b) any state or the District of Columbia acting pursuant
to a health plan adopted pursuant to Title XIX of the Social Security Act,
TRICARE, CHAMPVA, or any other governmental program, or (c) any agent, carrier,
administrator or intermediary for any of the foregoing.
     “Medical Services” means medical and health care services provided to a
Patient, including, without limitation, medical and health care services
provided to a Patient and performed by a Borrower which are covered by a policy
of insurance issued by an Insurer, and includes physician services, nurse and
therapist services, dental services, hospital services, skilled nursing facility
services, comprehensive outpatient rehabilitation services, home health care
services, residential and out-patient behavioral healthcare services, and
medicine or health care equipment provided by a Borrower to a Patient for a
necessary or specifically requested valid and proper medical or health purpose.
     “Medicare” means, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§1395 et seq.)
and all laws applicable to such program.
     “Net Cash Proceeds” means, with respect to any transaction, an amount equal
to the cash proceeds received by a Borrower from or in respect of such
transaction (including any cash proceeds received as income or other cash
proceeds of any non-cash proceeds of such transaction), less (x) any commissions
and other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by a Borrower in connection
therewith (in each case, paid to non-Affiliates) and (y) in the case of an Asset
Disposition, any amounts payable to holders of senior liens (to the extent such
liens are Permitted Liens) and any taxes paid or payable by such Person (as
reasonably estimated by the chief financial officer of a Borrower giving effect
to the overall tax position of such Person) in respect of such Asset Disposition
and (z) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities retained by such Person (other than taxes deducted
pursuant to the foregoing clause (y)) associated with the asset disposed of in
such Asset Disposition.

11



--------------------------------------------------------------------------------



 



     “Net Worth” means as of any date of determination, the aggregate book value
of the assets of the Borrowers, minus the sum of (a) reserves applicable
thereto, and (b) all of Borrowers’ liabilities on a consolidated basis
(including accrued and deferred income taxes), all as determined in accordance
with GAAP.
     “New Operating Company” means any Subsidiary of Ensign, a Holding Company
or a Borrower that is created or acquired after the Closing Date in accordance
with this Agreement and operates a facility, any other skilled nursing or
ancillary skilled nursing facility which is expected to generate or generates
Accounts (excluding any Subsidiary which is a real property holding company or
operates an assisted living facility).
     “Note” has the meaning set forth in Section 2.1(c).
     “Obligations” has the meaning set forth in Section 3.1.
     “OFAC” has the meaning ascribed to such term in Section 4.26(a).
     “OFAC Laws and Regulations” has the meaning ascribed to such term in
Section 4.26(a).
     “Other Lists” has the meaning ascribed to such term in Section 4.26(a).
     “Ownership Interests” means all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Exchange Act).
     “Patient” means any Person receiving Medical Services from a Borrower and
all Persons legally liable to pay such Borrower for such Medical Services other
than Insurers.
     “Permitted Liens” means: (a) deposits or pledges to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance; (b) deposits or pledges to secure bids, tenders,
contracts (other than contracts for the payment of money), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business; (c) mechanic’s, workmen’s,
materialmen’s or other like liens arising in the ordinary course of business
with respect to obligations which are not due, or which are being contested in
good faith by appropriate proceedings which suspend the collection thereof and
in respect of which adequate reserves have been made (provided that such
proceedings do not, in Lender’s sole discretion, involve any substantial risk of
the sale, loss or forfeiture of such property or assets or any interest
therein); (d) liens and encumbrances in favor of Lender; (e) liens set forth on
Schedule 1.1, and (f) liens created as permitted in Section 7.1 (in such amounts
permitted thereunder).
     “Person” means an individual, partnership, corporation, trust, joint
venture, joint stock company, limited liability company, association,
unincorporated organization, Governmental Authority, or any other entity.
     “Plan” has the meaning set forth in Section 4.12.
     “Premises” has the meaning set forth in Section 4.14.
     “Prior Loan Agreement” means that Amended and Restated Loan and Security
Agreement by and among certain of the Loan Parties and Lender, dated as of
March 25, 2004, as amended prior to the date hereof.

12



--------------------------------------------------------------------------------



 



     “Prior Loan Documents” means and includes the Prior Loan Agreement and each
and every other document delivered in connection with the Prior Loan Agreement,
as any of them may be amended, modified, or supplemented.
     “Private Pay Account Debtor” means any Account Debtor other than a
Medicare/Medicaid Account Debtor or a Commercial Pay Account Debtor.
     “Prohibited Transaction” means a “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975(c)(1) of the Internal Revenue
Code that is not exempt under Section 407 or Section 408 of ERISA or
Section 4975(c)(2) or (d) of the Internal Revenue code or under a class
exemption granted by the U.S. Department of Labor.
     “Qualified Account” means an Account of a Borrower generated in the
ordinary course of such Borrower’s business from the sale of goods or rendition
of Medical Services which Lender, in its sole credit judgment, deems to be a
Qualified Account. Without limiting the generality of the foregoing, no Account
shall be a Qualified Account if: (a) the Account or any portion of the Account
is payable by an individual beneficiary, recipient or subscriber individually
and not directly to such Borrower by a Medicaid/Medicare Account Debtor or
commercial medical insurance carrier acceptable to Lender in its sole
discretion; (b) the Account remains unpaid more than ninety (90) days past the
claim or invoice date (but in no event more than one hundred five (105) days
after the applicable Medical Services have been rendered); (c) the Account is
subject to any defense, set-off, counterclaim, deduction, discount, credit,
chargeback, freight claim, allowance, or adjustment of any kind; (d) any part of
any goods the sale of which has given rise to the Account has been returned,
rejected, lost, or damaged; (e) if the Account arises from the sale of goods by
such Borrower, the sale was not an absolute sale, or the sale was made on
consignment or on approval or on a sale-or-return basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee; (f) if the Account arises from
the performance of Medical Services, the Medical Services have not been actually
been performed or the Medical Services were undertaken in violation of any law;
(g) the Account is subject to a lien other than a Permitted Lien; (h) such
Borrower knows or should have known of the bankruptcy, receivership,
reorganization, or insolvency of the Account Debtor; (i) the Account is
evidenced by chattel paper or an instrument of any kind, or has been reduced to
judgment; (j) the Account is an Account of an Account Debtor having its
principal place of business or executive office outside the United States;
(k) the Account Debtor is an Affiliate or Subsidiary of such Borrower; (l) more
than ten percent (10%) of the aggregate balance of all Accounts owing from the
Account Debtor obligated on the Account are outstanding more than one hundred
twenty (120) days past their invoice date; (m) fifty percent (50%) or more of
the aggregate unpaid Accounts from any single Account Debtor are not deemed
Qualified Accounts under this Agreement; (n) the total unpaid Accounts of the
Account Debtor, except for a Medicaid/Medicare Account Debtor, exceed twenty
percent (20%) of the net amount of all Qualified Accounts (including
Medicaid/Medicare Account Debtors); (o) any covenant, representation or warranty
contained in the Loan Documents with respect to such Account has been breached;
or (p) the Account fails to meet such other specifications and requirements
which may from time to time be established by Lender.
     “Reportable Event” means a “reportable event” as defined in Section 4043(c)
of ERISA for which the notice requirements of Section 4043(a) of ERISA are not
waived.

13



--------------------------------------------------------------------------------



 



     “Real Estate Borrower” means, collectively, Valley Health Holdings, LLC,
Sky Holdings AZ LLC, Terrace Holdings AZ LLC, Ensign Highland LLC, Plaza Health
Holdings LLC, Rillito Holdings LLC, Mountainview Community Care LLC and
Meadowbrook Health Associates LLC, Cedar Avenue Holdings LLC and Granada
Investments LLC, as borrowers under the Real Estate Loan Agreement.
     “Real Estate Loan Agreement” means that certain Third Amended and Restated
Loan Agreement dated as of December 29, 2006 by and among the Real Estate
Borrowers, as borrowers, General Electric Capital Corporation as agent and
lender and the other lenders party thereto, as such agreement may be amended,
supplemented, restated, replaced or otherwise modified from time to time.
     “Real Estate Loan Documents” means the Real Estate Loan Agreement and all
instruments and documents executed in connection with such loan made pursuant
thereto, as such documents and instruments may be amended, supplemented,
restated, replaced or otherwise modified from time to time.
     “Real Property” with respect to any Person, means all of such Person’s
right, title and interest in and to any owned or leased real property and any
buildings and Fixtures located thereon.
     “Reserves” means reserves established by Lender from time to time pursuant
to Section 2.1(e) with respect to known or anticipated liabilities, offsets, or
liquidity needs of Borrower. Without limiting the generality of the foregoing,
Reserves established to ensure the payment of accrued interest, fees, expenses
and other liabilities shall be deemed to be an exercise of Lender’s good faith
credit judgment. Reserves may be established against the Borrowing Base or as a
reduction to the Maximum Loan Amount as determined to be appropriate by Lender
in the exercise of its good faith credit judgment.
     “Revolving Credit Loan” has the meaning set forth in Section 2.1(b).
     “SDN List” has the meaning ascribed to such term in Section 4.26(a).
     “Statements” has the meaning ascribed to such term in Section 6.1.
     “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Ownership
Interests having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether, at the time, Ownership
Interests of any other class or classes of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned legally or beneficially by such Person or one or
more Subsidiaries of such Person, or with respect to which any such Person has
the right to vote or designate the vote of fifty percent (50%) or more of such
Ownership Interests whether by proxy, agreement, operation of law or otherwise,
and (b) any partnership or limited liability company in which such Person and/or
one or more Subsidiaries of such Person shall have an interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner.
     “Term” has the meaning set forth in Section 2.9.
     “Termination Date” has the meaning set forth in Section 2.9(d).
     “Termination Notice Period” has the meaning set forth in Section 2.9(c).
     “TRICARE” means, collectively, a program of medical benefits covering
former and active members of the uniformed services and certain of their
dependents, financed and administered by the

14



--------------------------------------------------------------------------------



 



United States Departments of Defense, Health and Human Services and
Transportation, and all laws applicable to such programs.
     “Unused Line Fee” has the meaning set forth in Section 2.5(c).
     “U.S. Publicly-Traded Entity” has the meaning set forth in Section 4.26(a).
     Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time in the United States
(“GAAP”), applied on a basis consistent (except for changes concurred in by
Borrowers’ independent public accountants) with the most recent audited
consolidated financial statements of Borrowers delivered to the Lender; provided
that, if: (a) Borrowers notify Lender that Borrowers wish to amend any provision
of any Loan Document to eliminate the effect of any change in GAAP on the
operation of such provision, or (b) Lender notifies Borrowers that Lender wishes
to amend any provision of any Loan Document for such purpose, then compliance
with such provision shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such provision is amended in a manner satisfactory
to Borrowers and Lender.
     Section 1.3 UCC Terms. Unless otherwise specified herein, the following
term have the meanings ascribed to them in the UCC, provided that if such term
shall be defined differently in multiple divisions or articles of the UCC, the
definitions for such terms specified in Article or Division 9 of the UCC shall
control: “Accounts,” “Account Debtor,” “Chattel Paper,” “Contracts,” “Deposit
Accounts,” “Documents,” “Equipment,” “Fixtures,” “General Intangibles,” “Goods,”
“Health-Care Insurance Receivable,” “Instruments,” “Inventory,” “Investment
Property,” “Letter-of-Credit Rights,” “Payment Intangible,” “Software” and
“Supporting Obligations.”
     Section 1.4 Other Definitional Provisions. References in this Agreement to
“Articles,” “Sections,” “Annexes” or “Exhibits” shall be to Articles, Sections,
Annexes or Exhibits of or to this Agreement unless otherwise specifically
provided. Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or plural depending on the reference.
“Include,” “includes” and “including” shall be deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words on paper. Except as otherwise expressly
provided herein, references to any agreement or contract are to such agreement
or contract, together with all exhibits and schedules thereto, as the same may
be amended, restated, increased, extended, renewed, modified or supplemented
from time to time in accordance with the terms hereof and thereof. References to
any Person include the successors and permitted assigns of such Person; provided
that no Loan Party may assign its rights or obligations under any Loan Document
without the prior written consent of the Lender. References “from,” “through” or
“to” any date mean, unless otherwise specified, “from and including,” “through
and including,” and “to but excluding,” respectively. References to any statute
shall include any related regulations now or hereafter in effect, and any
applicable judicial or administrative interpretations thereof and all
amendments, modifications and supplements of the same and any successor
statutes, regulations and interpretations.

15



--------------------------------------------------------------------------------



 



ARTICLE II
LOAN
     Section 2.1. Terms.
          (a) The maximum aggregate principal amount of credit extended by
Lender to Borrowers under this Agreement (the “Loan”) that will be outstanding
at any time is Fifty Million and No/100 Dollars ($50,000,000.00) (the “Maximum
Loan Amount”), including outstanding advances of the Revolving Credit Loan and
the face amount of outstanding Letters of Credit.
          (b) The Loan shall be in the nature of a revolving line of credit, and
shall include sums advanced and other credit extended by Lender to or for the
benefit of Borrowers from time to time under this Article II (each a “Revolving
Credit Loan”) up to the Maximum Loan Amount depending upon the availability in
the Borrowing Base (less applicable Reserves established hereunder), the
requests of Borrowers pursuant to the terms and conditions of Section 2.2, and
on such other basis as Lender may reasonably determine. The outstanding
principal balance of the Loan may fluctuate from time to time, to be reduced by
repayments made by Borrowers (which may be made without penalty or premium), and
to be increased by future Revolving Credit Loans, advances and other extensions
of credit to or for the benefit of Borrowers, including draws on any Letter of
Credit under Section 2.1(f) below, and shall be due and payable in full upon the
expiration of the Term. With respect to the prepayments described in
Sections 2.6(a)(ii), 2.6(a)(iii) and 2.6(a)(iv), such prepayments shall be
applied to repay the outstanding principal balance of the Loan without a
corresponding permanent reduction of the Maximum Loan Amount. Any such
prepayment shall be applied first to Base Rate Loans, next to Adjusted Monthly
LIBOR Loans and then to LIBOR Loans, and with respect to the LIBOR Loans, any
such prepayment shall be applied in a manner which minimizes any liabilities of
the Borrowers under Section 9.20(d). For purposes of this Agreement, any
determination as to whether there is availability within the Borrowing Base for
advances or extensions of credit shall be made by Lender in its sole discretion
and is final and binding upon Borrowers. In no event shall the aggregate face
amount of outstanding Letters of Credit established for Borrowers hereunder plus
the outstanding advances of the Revolving Credit Loan exceed the Borrowing Base
or the Maximum Loan Amount.
          (c) Upon the execution of this Agreement, the Closing Date Borrowers
shall execute and deliver to Lender an Amended and Restated Revolving Credit
Note evidencing Borrowers’ unconditional obligation to repay Lender for
Revolving Credit Loans, advances, and other extensions of credit made under the
Loan, substantially in the form of Exhibit I (as amended, modified, restated or
replaced from time to time, the “Note”), dated the date of this Agreement,
payable to the order of Lender in accordance with the terms thereof. The Note
shall bear interest on the outstanding principal balance of the Note from the
date of the Note until repaid, with interest payable monthly in arrears on the
first Business Day of each month, at a rate per annum equal to the applicable
interest rate; provided, however, that after the occurrence and during the
continuance of an Event of Default, such rate shall be equal to the Default
Rate. Each Revolving Credit Loan, advance and other extension of credit shall be
deemed evidenced by the Note, which is deemed incorporated into and made a part
of this Agreement by this reference.
          (d) Subject to the terms and conditions of this Agreement, advances
under the Loan shall be made against a borrowing base equal to eighty-five
percent (85%) of Qualified Accounts due and owing from any Medicaid/Medicare,
Insurer or other Account Debtor (the “Borrowing Base”). The Borrowing Base shall
be determined by Lender (including the eligibility of Accounts) based on the
most recent Borrowing Base Certificate delivered to Lender in accordance with
this Agreement and such other information as may be available to Lender. Lender,
in its good faith credit judgment, may further adjust

16



--------------------------------------------------------------------------------



 



the Borrowing Base by applying percentages (known as “Liquidity Factors”) to
Qualified Accounts by payor class based upon Borrowers’ actual recent collection
history for each such payor class (i.e., Medicare, Medicaid, commercial
insurance, etc.) in a manner consistent with Lender’s underwriting practices and
procedures and its prior practices with respect to this Loan, and Lender may
adjust such Liquidity Factors throughout the Term; provided, however, that
Lender agrees to increase the Liquidity Factors applied in the calculation of
the Borrowing Base to 100% provided the following are satisfied: (i) no Event of
Default which has been duly noticed by Lender to Borrower (if notice is
required) has occurred and is continuing, (ii) Lender’s field audits have not
revealed any reason for such Liquidity Factors to be reduced, as determined by
Lender in its reasonable discretion, and (iii) no events or circumstances have
occurred to cause Lender to reasonably believe that such Liquidity Factors
should be reduced.
          (e) Lender shall have the right to establish or modify Reserves
against the Borrowing Base or any component thereof from time to time, to adjust
any of the criteria used to determine eligibility of any component of the
Borrowing Base, to establish new such criteria and to adjust the advance rate,
in each case, in its good faith credit judgment.
          (f) Lender shall issue Letters of Credit (as defined on Exhibit B)
upon the request of, and on behalf of, Borrowers, subject to the terms and
conditions of Exhibit B attached hereto and subject to the following:
               (i) Either (A) Lender establishes a reserve against the Borrowing
Base in the aggregate face amount of all Letters of Credit issued on behalf of
Borrowers, or (B) Borrowers pledge and/or deliver additional collateral to
Lender in a form satisfactory to Lender and in an amount sufficient to
collateralize Borrowers’ obligations to Lender in connection with such Letters
of Credit, as determined by Lender in its sole discretion, provided, however,
that (1) the aggregate amount of such Letters of Credit shall not exceed the
Letter of Credit Sublimit and (2) the aggregate amount of the Letter of Credit
Obligations, together with the aggregate amount of Borrowers’ other outstanding
Obligations under the Loan Documents, shall not exceed the lesser of the
Borrowing Base or the Maximum Loan Amount;
               (ii) no Event of Default which has been duly noticed by Lender to
Borrowers (if notice is required) has occurred and is continuing, and the Loan
Agreement has not been terminated;
               (iii) Borrowers execute and deliver to Lender such other notes,
instruments, letter of credit agreements, security agreements, letter of credit
applications and other documents as Lender may generally require in connection
with the issuance of Letters of Credit, and as Lender may require in connection
with the specific request;
               (iv) any amounts drawn on any Letter of Credit shall immediately
be deemed to be a Revolving Credit Loan; and
               (v) Borrowers pay to Lender a letter of credit fee equal to two
percent (2%) of the initial face amount of the Letter of Credit on the issuance
date thereof, and on each anniversary date of such date of issuance for as long
as the Letter of Credit remains outstanding.
     Section 2.2. Loan Administration. Borrowings, Conversions and Continuations
under the Loan shall be as follows:
          (a) A request for a Revolving Credit Loan or to convert any portion of
an outstanding (x) Base Rate Loan into one or more LIBOR Loans or Adjusted
Monthly LIBOR Loans or (y) Adjusted Monthly LIBOR Loan into a Base Rate Loan or
one or more LIBOR Loans (a

17



--------------------------------------------------------------------------------



 



“Conversion”), or to continue all or any portion of an outstanding LIBOR Loan or
Adjusted Monthly LIBOR Loan for another additional LIBOR Period (a
“Continuation”) shall be made, or shall be deemed to be made, in the following
manner: (i) Borrowers shall give Lender notice of their intention to borrow,
convert or continue any Loans, as applicable, in which notice Borrowers shall
specify the following: (A) the date of the requested borrowing, Conversion or
Continuation, which date shall be a Business Day, (B) in the case of a
Conversion or Continuation, the existing Loans or portions of such Loans
affected by such notice, (C) the amount of the borrowings to be incurred or to
be created by such Conversion or Continuation, (D) in the case of a borrowing,
Conversion or Continuation of a LIBOR Loan, the duration of the LIBOR Period of
the requested borrowing and (E) such other information as Lender may request. In
the case of a LIBOR Loan, such notice shall be delivered to Lender no later than
three (3) Business Days before the requested date of such borrowing or
Continuation of or Conversion into a LIBOR Loan, and in the case of a Base Rate
Loan or Adjusted Monthly LIBOR Loan, such notice shall be delivered to Lender no
later than 2:00 p.m. Eastern Time on the Business Day before the requested date
of such borrowing, provided, however, that no such request for a borrowing,
Continuation or a Conversion may be made at a time when there exists an Event of
Default; and (ii) the becoming due of any amount required to be paid under this
Agreement, whether as interest or for any other Obligation, shall be deemed
irrevocably to be a request for a Revolving Credit Loan on the day following the
due date in the amount required to pay such interest or other Obligation if such
was not paid by Borrowers on the due date. If a request for a Conversion or
Continuation is not timely made prior to the expiration of a LIBOR Period, or if
it is not made in accordance with this Section, the portions of the Loan
proposed to be affected thereby shall be converted into, or continued as, Base
Rate Loans.
          (b) Borrowers hereby irrevocably authorize Lender to disburse the
proceeds of each Revolving Credit Loan requested, or deemed to be requested, as
follows: (i) the proceeds of each Revolving Credit Loan requested under
subsection 2.2(a)(i) shall be disbursed by Lender by wire transfer to such bank
account as may be agreed upon by Borrowers and Lender from time to time or
elsewhere if pursuant to written direction from Borrowers; and (ii) the proceeds
of each Revolving Credit Loan deemed to be requested under subsection 2.2(a)(ii)
shall be disbursed by Lender by way of direct payment of the relevant interest
or other Obligation.
          (c) All Revolving Credit Loans, advances and other extensions of
credit to or for the benefit of Borrowers shall constitute one general
Obligation of Borrowers, and shall be secured by Lender’s lien upon all of the
Collateral.
          (d) Lender shall enter all Revolving Credit Loans as debits to a loan
account in the name of Borrowers and shall also record in said loan account all
payments made by Borrowers on any Obligations and all proceeds of Collateral
which are indefeasibly paid to Lender, and may record therein, in accordance
with customary accounting practice, other debits and credits, including interest
and all charges and expenses properly chargeable to Borrowers. All collections
into the Concentration Account pursuant to Section 2.3 shall be applied first to
fees, costs and expenses due and owing under the Loan Documents, then to
interest due and owing under the Loan Documents, and then to principal
outstanding with respect to Revolving Credit Loans.
          (e) Lender will account to Borrowers monthly with a statement of
Revolving Credit Loans, charges and payments made pursuant to this Agreement,
and such accounting rendered by Lender shall be deemed final, binding and
conclusive upon Borrowers, absent manifest error, unless Lender is notified by
Borrowers in writing to the contrary within thirty (30) days of the date each
accounting is mailed to Borrowers. Such notice shall be deemed an objection to
those items specifically objected to in the notice.

18



--------------------------------------------------------------------------------



 



     Section 2.3. Collections, Disbursements, Borrowing Availability, and
Lockbox Account.
          (a) Borrowers shall (i) maintain (x) a lockbox for Account Debtors
other than Medicare/Medicaid Account Debtors (“Commercial Lockbox”) and a
corresponding lockbox account (“Commercial Lockbox Account”) with Wells Fargo
Bank, N.A. or such other bank as may be reasonably acceptable to Lender (the
“Lockbox Bank”) and (y) a lockbox for Medicare/Medicaid Account Debtors
(“Government Lockbox”) and a corresponding lockbox account (“Government Lockbox
Account”) with the Lockbox Bank, each subject to the provisions of this
Agreement, and shall execute with the Lockbox Bank, lockbox agreements with
respect thereto, each in a form acceptable to Lender in its commercially
reasonable discretion (each, a “Lockbox Agreement”) and such other agreements
related to the Lockbox Agreements as Lender may require; and (ii) Borrowers
shall ensure that (x) all collections of Accounts of Commercial Account Debtors
are received directly in the Commercial Lockbox and paid directly into the
Commercial Lockbox Account, (y) all collections of Accounts of Medicare/Medicaid
Account Debtors are received directly in the Government Lockbox and paid
directly into the Government Lockbox Account, and (z) all funds paid into the
Commercial Lockbox Account and the Government Lockbox Account shall be
transferred the same Business Day into a depository account maintained by and
under the control of Lender at Bank of America, N.A., or such other financial
institution as determined by Lender in its sole discretion and communicated to
Borrowers (the “Concentration Account”); provided that Borrowers shall not be
required to take any actions with respect to the Government Lockbox or
Government Lockbox Account that would violate applicable federal law or
regulations, including but not limited to the provisions of Medicare
Intermediary Manual § 3488.2 or Medicare Carrier Manual § 3060.11.
          (b) Borrowers shall (i) maintain a lockbox (the “Private Pay Lockbox”)
and a corresponding lockbox account (the “Private Pay Lockbox Account”) with a
Lockbox Bank, subject to the provisions of this Agreement, and shall execute
with the Lockbox Bank, a Lockbox Agreement in a form acceptable to Lender in its
commercially reasonable discretion and such other agreements related to the
Lockbox Agreement as Lender may require; and (ii) ensure that (x) all
collections of Accounts of Private Pay Account Debtors are received directly in
the Private Pay Lockbox and paid directly into the Private Pay Lockbox Account,
and (y) following the occurrence and during the continuance of an Event of
Default, all funds paid into the Lockbox Account shall be transferred the same
Business Day into the Concentration Account.
          (c) Lender shall apply, on a daily basis, all funds transferred into
the Concentration Account pursuant to this Section 2.3 to reduce the outstanding
Indebtedness under the Loan (in accordance with Section 2.2(d)), and all future
Revolving Credit Loans, advances and other extensions of credit to be made by
Lender under the conditions set forth in this Article II. All funds transferred
from the Concentration Account for application to Borrowers’ Indebtedness to
Lender shall be applied to reduce the Loan balance and for purposes of
calculating interest as of the same Business Day of receipt so long as such
funds are received prior to 2:00 p.m. Eastern Time; otherwise, such funds shall
be applied and interest shall be calculated as of the next Business Day. If, as
a result of collections of Accounts pursuant to the terms and conditions of this
Section 2.3, a credit balance exists with respect to the Concentration Account,
such credit balance shall not accrue interest in favor of Borrowers, but shall
be available to Borrowers at any time or times for so long as no Event of
Default exists.
          (d) To the extent that any collections of Accounts or proceeds of
other Collateral are not sent directly to the Commercial Lockbox, Private Pay
Lockbox or Government Lockbox in accordance with the foregoing, but are received
by Borrowers, such collections shall be held in trust for the benefit of Lender
and remitted, in the form received, to the Lockbox Bank for transfer to the
Concentration Account upon receipt by Borrowers.

19



--------------------------------------------------------------------------------



 



          (e) Borrowers acknowledge and agree that their compliance with the
terms of this Section 2.3 is essential, and that upon their failure to comply
with any such terms Lender shall be entitled to assess a non-compliance fee
which shall operate to increase the Base Rate by two percent (2%) per annum
during any period of non-compliance. Lender shall be entitled to assess such fee
whether or not an Event of Default is declared or otherwise occurs.
     Section 2.4 Interest.
          (a) Accrual. Each Loan shall bear interest on the outstanding
principal amount thereof from the date of the applicable Loan until repaid in
full, whether before or after default, judgment or the institution of
proceedings under any bankruptcy, insolvency or other similar law. Unless the
Default Rate has been imposed, the Loans shall bear interest on the outstanding
principal amount thereof at a rate per annum equal to (i) to the extent and so
long as any Loan bears interest based on the Base Rate (a “Base Rate Loan”), the
Base Rate as in effect from time to time plus the Applicable Margin, (ii) to the
extent and so long as any Loan bears interest based on LIBOR, LIBOR plus the
Applicable Margin or (iii) to the extent and so long as any Loan bears interest
based on Adjusted Monthly LIBOR, the Adjusted Monthly LIBOR plus the Applicable
Margin. Base Rate Loans and Adjusted Monthly LIBOR Loans shall be calculated on
the basis of actual number of days elapsed over a year of 360 days. LIBOR Loans
shall be calculated on the basis of actual number of days elapsed over a year of
365/366 days.
          (b) Interest Options.
     (i) Subject to the provisions hereof, at the option of Borrowers, Loans may
be made or continued as, or converted into, Base Rate Loans, one or more LIBOR
Loan(s) or Adjusted Monthly LIBOR Loan(s), or any combination thereof; provided
that LIBOR Loans may not be converted, but may be continued, and such
continuation may occur on (and only on) the last day of an applicable LIBOR
Period.
     (ii) No advances shall be made as part of, and no Loans shall be continued
as, LIBOR Loans, and all existing LIBOR Loans shall be converted into Base Rate
Loans on the last day of the applicable LIBOR Period, so long an Event of
Default shall have occurred and be continuing and Lender shall have determined
in its sole discretion to suspend Borrowers’ option to request LIBOR advances.
Each LIBOR advance shall be in a minimum amount of $500,000 and in greater whole
multiples of $100,000. There shall at no time be in effect more than five
(5) LIBOR Loans.
          (c) Post Default Interest. During the period that any Event of Default
shall have occurred and be continuing, at the election of the Lender, all Loans
and other outstanding Obligations shall bear interest at the Default Rate.
          (d) Payments. Interest due pursuant to this Agreement shall be payable
in arrears on the first Business Day of each month with respect to interest
accrued through the last day of the preceding month, and when any portion of an
Obligation shall be due (whether at maturity, by reason of prepayment or
acceleration or otherwise), but only to the extent then accrued on the amount
then so due. Interest accruing at the Default Rate shall be payable on demand.
          (e) Determination. Each determination by Lender of the interest rate
hereunder shall be conclusive and binding for all purposes.
     Section 2.5. Fees.
          (a) [Reserved]

20



--------------------------------------------------------------------------------



 



          (b) The Borrowers shall pay to the Lender an annual administration fee
equal to $10,000 per annum, which shall be payable annually in advance on the
Closing Date and on each anniversary thereof during the Term.
          (c) As additional compensation for the Lender, Borrowers shall pay to
Lender, in arrears, commencing August 21, 2008 and on the first Business Day of
each month prior to the Termination Date and on the Termination Date, a fee (the
“Unused Line Fee”) for Borrowers’ non-use of available funds in an amount equal
to (i) 0.25% (calculated on the basis of a 360 day year for the number of actual
days elapsed) multiplied by (ii) the Available Loan Amount; provided that solely
for the purposes of calculating the Unused Line Fee, the Maximum Loan Amount
shall be $30,000,000 unless and until such date that the aggregate outstanding
amount of the Loan exceeds $30,000,000. On and after the date that the aggregate
outstanding amount of the Loan exceeds $30,000,000, the Maximum Loan Amount for
the purposes of calculating the Unused Line Fee shall be $50,000,000, if such
amount is, notwithstanding if the aggregate outstanding amount of the Loan shall
at any time subsequent to such date be less than $30,000,000.
          (d) Subject to Section 6.22, Borrowers shall pay to Lender all
reasonable out-of-pocket audit and appraisal fees in connection with audits and
appraisals of Borrowers’ books and records and such other matters as Lender
shall deem appropriate, which shall be due and payable on the first Business Day
of the month following the date of issuance by Lender of a request for payment
thereof to Borrowers.
          (e) Borrowers shall pay to Lender, on demand, any and all fees, costs
or expenses which Lender or any participant pays to a bank or other similar
institution (including, without limitation, any fees paid by Lender to any
participant) arising out of or in connection with (i) the forwarding to
Borrowers or any other Person on behalf of Borrowers, by Lender, of proceeds of
Revolving Credit Loans made by Lender to Borrowers pursuant to this Agreement,
and (ii) the depositing for collection, by Lender or any participant, of any
check or item of payment received or delivered to Lender or any participant on
account of Obligations.
     Section 2.6. Payments.
          (a) Mandatory Prepayments.
               (i) Prepayment of Excess Outstanding Amount; Maturity of
Obligations.
                    (A) If at any time the aggregate outstanding amount of the
Loan exceeds the lesser of (a) the Maximum Loan Amount and (b) the Borrowing
Base then in effect, Borrowers shall immediately prepay the Loan (or if no such
amount of the Loan is outstanding, deposit cash in a collateral account in
accordance with Exhibit B) in an aggregate principal amount sufficient to
eliminate such excess.
                    (B) Lender’s commitment to make Revolving Credit Loans to
Borrowers shall terminate at the opening of business on the Termination Date,
and there shall become due and Borrowers shall pay on the Termination Date, the
entire outstanding principal amount of the Loan, together with accrued and
unpaid interest thereon to but excluding the Termination Date.
               (ii) Asset Dispositions. Immediately upon Borrowers’ receipt of
Net Cash Proceeds of any Asset Disposition or any sale of Ownership Interests of
any Subsidiary of a Borrower, such Borrower shall prepay an aggregate principal
amount of the Loan equal to one hundred percent (100%) of all such Net Cash
Proceeds. Notwithstanding the foregoing, if at the time of the receipt of such
Net Cash Proceeds no Default or Event of Default has occurred and is continuing
and such Borrower

21



--------------------------------------------------------------------------------



 



delivers to Lender a certificate, signed by such Borrower’s chief financial
officer, that it intends within one hundred eighty (180) days of receipt thereof
to use all of such Net Cash Proceeds either to purchase assets used in the
ordinary course of business or to make Capital Expenditures, such Borrower may
use such Net Cash Proceeds in the manner set forth in such certificate; provided
that (A) the first $1,000,000 of Net Cash Proceeds in any fiscal year shall not
be subject to prepayment, (B) the aggregate amount of such Net Cash Proceeds so
used and not subject to prepayment under this Section 2.6(a)(ii) shall not
exceed $10,000,000 and (C) any such Net Cash Proceeds not so used within the
period set forth in such certificate shall, on the first Business Day
immediately following such period, be applied as a prepayment in accordance with
the following sentence.
               (iii) Ownership Interests Issuances. Without the consent of
Lender, which shall not be unreasonably withheld, if any Loan Party, any Holding
Company or Ensign issues Ownership Interests, immediately upon receipt of the
Net Cash Proceeds thereof (other than (A) proceeds of the issuance of Ownership
Interests by any such Person received on or before the Closing Date, (B)
proceeds from the issuance of Ownership Interests to members of the management
of any such Person and (C) proceeds of the issuance of Ownership Interests to
any Loan Party, then such Person shall prepay an aggregate principal amount of
Loans (and to the extent of any Net Cash Proceeds in excess of the outstanding
principal amount of the Loans, cash collateralize Letter of Credit Obligations
in accordance with Exhibit B) in an amount equal to fifty percent (50%) of all
such Net Cash Proceeds; provided that so long as no Event of Default has
occurred and is continuing, the first $1,000,000 of Net Cash Proceeds in any
fiscal year shall not be subject to prepayment and provided further that, no
such consent or payment will be required from issuances of Ownership Interests
of Ensign if both before and after giving effect to such issuance and any
acquisitions contemplated in connection therewith and the application of any Net
Cash Proceeds received in connection with such issuance, (A) no Default or Event
of Default has occurred and is continuing and (B) Loan Parties are in pro forma
compliance with the covenants set forth in Sections 7.19, 7.20 and 7.21 and the
repayment provisions hereof.
               (iv) Debt Security Issuances. If any Loan Party, any Holding
Company or Ensign issues Debt Securities in an aggregate face value exceeding
$5,000,000 during the Term in accordance with Section 7.1, immediately upon
receipt of the Net Cash Proceeds thereof (other than proceeds of the issuance of
any Debt Security by any Loan Party received on or before the Closing Date),
such Person shall prepay an aggregate principal amount of the Loan (and to the
extent of any Net Cash Proceeds in excess of the outstanding principal amount of
the Loans, cash collateralize Letter of Credit Obligations in accordance with
Exhibit B) in an amount equal to one hundred percent (100%) of all such Net Cash
Proceeds; provided that so long as no Default or Event of Default has occurred
and is continuing, the first $1,000,000 of Net Cash Proceeds in any fiscal year
shall not be subject to prepayment.
          (b) Optional Prepayments. Borrowers may prepay the Loan as set forth
in Section 2.1(b).
     Section 2.7. Use of Proceeds. The proceeds of Lender’s advances under the
Loan shall be used solely (i) to repay existing Indebtedness, (ii) to finance
the fees and actual expenses incurred pursuant to this Agreement, (iii) for the
acquisition of assets, including repurchase from the employees of any Loan
Party, the Ownership Interests of Ensign in an amount not to exceed $2,000,000,
and (iv) for working capital and for other costs of Borrowers arising in the
ordinary course of Borrowers’ business.
     Section 2.8. Interest Rate Limitation. The parties intend to conform
strictly to the applicable usury laws in effect from time to time during the
Term. Accordingly, notwithstanding any other provision of this Agreement, the
aggregate of all interest that is contracted for, charged, or received under
this Agreement or under any other Loan Document shall not exceed the maximum
amount of interest allowed by applicable law (the “Highest Lawful Rate”), and
any interest in excess of the Highest Lawful Rate shall be promptly credited to
Borrowers by Lender (or, to the extent that such interest shall

22



--------------------------------------------------------------------------------



 



have been paid, such excess shall be promptly refunded to Borrowers by Lender).
All sums paid, or agreed to be paid, to Lender for the use, forbearance, and
detention of the debt of Borrowers to Lender shall, to the extent permitted by
applicable law, be allocated and spread on a pro rata basis throughout the full
Term. If the rate of interest hereunder shall be limited to the Highest Lawful
Rate pursuant to this Section 2.8, any subsequent reductions in the Base Rate or
LIBOR shall not reduce the interest to accrue pursuant to this Agreement below
the Highest Lawful Rate until the total amount of interest accrued equals the
amount of interest that would have accrued if a varying rate per annum equal to
the interest rate under the Notes had at all times been in effect.
     Section 2.9. Term.
          (a) Subject to Lender’s right to cease making Revolving Credit Loans
to Borrowers upon or after any Event of Default, this Agreement shall be in
effect until February 21, 2013, unless terminated as provided in this
Section 2.9 (the “Term”).
          (b) Notwithstanding anything in this Agreement to the contrary, Lender
may terminate this Agreement without notice upon or after the occurrence of an
Event of Default.
          (c) Subject to the restriction set forth in Section 2.9(a), upon at
least thirty (30) days prior written notice to Lender (the “Termination Notice
Period”), Borrowers may terminate this Agreement prior to the expiration of the
Term. Notwithstanding anything to the contrary in this Agreement or in the Real
Estate Loan Documents, the parties acknowledge and agree that (i) the terms of
the financing made pursuant to the Real Estate Loan Documents have materially
changed since the Prior Loan Agreement was executed and that the parties
intended to exclude any requirement that the loan secured by the Real Estate
Loan Documents be prepaid upon termination or expiration of this Agreement and
(ii) the Loan Parties shall in no event be required to prepay the loan under the
Real Estate Loan Documents or to be deemed to be in default for failure to
prepay the such real estate loan upon termination or expiration of this
Agreement. This Section 2.9(c) shall survive the termination of this Agreement.
          (d) All of the Obligations shall be immediately due and payable upon
the termination date stated in any notice of termination of this Agreement (the
“Termination Date”); provided, however, that, notwithstanding anything in
Section 2.9(c) to the contrary, the Termination Date shall be effective no
earlier than the first Business Day of the month following the expiration of the
Termination Notice Period. All undertakings, agreements, covenants, warranties,
and representations of Borrowers contained in the Loan Documents shall survive
any such termination and Lender shall retain its liens in the Collateral and all
of its rights and remedies under the Loan Documents notwithstanding such
termination until Borrowers have paid the Obligations to Lender, in full, in
immediately available funds.
          (e) Notwithstanding any provision of this Agreement which makes
reference to the continuance of an Event of Default, nothing in this Agreement
shall be construed to permit Borrowers to cure an Event of Default following the
lapse of the applicable cure period, and Borrowers shall have no such right in
any instance unless specifically granted in writing by Lender.
ARTICLE III
COLLATERAL
     Section 3.1. Generally. As security for the payment of all liabilities of
Borrowers to Lender, including, without limitation: (a) Indebtedness evidenced
under the Note, repayment of Revolving Credit

23



--------------------------------------------------------------------------------



 



Loans, advances and other extensions of credit, all fees and charges owing by
Borrowers, and all other liabilities and obligations of every kind or nature
whatsoever of Borrowers to Lender, whether now existing or hereafter incurred,
joint or several, matured or unmatured, direct or indirect, primary or
secondary, related or unrelated, due or to become due, including, without
limitation, any extensions, modifications, substitutions, increases and renewals
thereof, (b) the payment of all amounts advanced by Lender to preserve, protect,
defend, and enforce its rights under this Agreement and in the following
property in accordance with the terms of this Agreement, (c) the payment of all
actual expenses incurred by Lender in connection therewith, and (d) the payment
and performance by Borrowers of their respective obligations under the Loan
Documents (collectively, the “Obligations”), and as further security for the
payment and performance of Borrowers under the Loan Documents, each Borrower
hereby assigns and grants to Lender a continuing first priority lien on and
security interest in, upon, and to the following property (the “Collateral”):
               (i) All of such Borrower’s now-owned and hereafter acquired or
arising Accounts, accounts receivable and rights to payment of every kind and
description, and all of such Borrower’s contract rights, chattel paper,
documents and instruments with respect thereto, and all of such Borrower’s
rights, remedies, security and liens, in, to and in respect of the Accounts,
including, without limitation, rights of stoppage in transit, replevin,
repossession and reclamation and other rights and remedies of an unpaid vendor,
lienor or secured party, guaranties or other contracts of suretyship with
respect to the Accounts, deposits or other security for the obligation of any
Account Debtor, and credit and other insurance;
               (ii) All moneys, securities and other property and the proceeds
thereof, now or hereafter held or received by, in transit to, in possession of,
or under the control of Lender or a bailee or Affiliate of Lender, from or for
Borrowers, whether for safekeeping, pledge, custody, transmission, collection or
otherwise, and all of such Borrower’s deposits (general or special), balances,
sums and credits with Lender at any time existing;
               (iii) All of such Borrower’s right, title and interest in, to and
in respect of all goods relating to, or which by sale have resulted in,
Accounts, including, without limitation, all goods described in invoices or
other documents or instruments with respect to, or otherwise representing or
evidencing, any Account, and all returned, reclaimed or repossessed goods;
               (iv) All of such Borrower’s now owned or hereafter acquired
deposit accounts into which Accounts are deposited, including any Lockbox
Account;
               (v) All of such Borrower’s now owned and hereafter acquired or
arising general intangibles and other property of every kind and description
with respect to, evidencing or relating to its Accounts, accounts receivable and
other rights to payment, including, without limitation, all existing and future
customer lists, choses in action, claims, books, records, ledger cards,
contracts, licenses, formulae, tax and other types of refunds, returned and
unearned insurance premiums, rights and claims under insurance policies, and
computer programs, information, software, records, and data, as the same relates
to the Accounts;
               (vi) All of such Borrower’s other general intangibles (including,
without limitation, any proceeds from insurance policies after payment of prior
interests), patents, unpatented inventions, trade secrets, copyrights, contract
rights, goodwill, literary rights, rights to performance, rights under licenses,
choses-in-action, claims, information contained in computer media (such as data
bases, source and object codes, and information therein), things in action,
trademarks and trademarks applied for (together with the goodwill associated
therewith) and derivatives thereof, trade names, including the right to make,
use, and vend goods utilizing any of the foregoing, and permits, licenses,
certifications,

24



--------------------------------------------------------------------------------



 



authorizations and approvals, and the rights of Borrower thereunder, issued by
any governmental, regulatory, or private authority, agency, or entity whether
now owned or hereafter acquired, together with all cash and non-cash proceeds
and products thereof;
               (vii) All of such Borrower’s now owned or hereafter acquired
inventory of every description which is held by such Borrower for sale or lease
or is furnished by such Borrower under any contract of service or is held by
such Borrower as raw materials, work in process or materials used or consumed in
a business, wherever located, and as the same may now and hereafter from time to
time be constituted, together with all cash and non-cash proceeds and products
thereof;
               (viii) All of such Borrower’s now owned or hereafter acquired
machinery, equipment, computer equipment, tools, tooling, furniture, fixtures,
goods, supplies, materials, work in process, whether now owned or hereafter
acquired, together with all additions, parts, fittings, accessories, special
tools, attachments, and accessions now and hereafter affixed thereto and/or used
in connection therewith, all replacements thereof and substitutions therefor,
and all cash and non-cash proceeds and products thereof; and
               (ix) The proceeds (including, without limitation, insurance
proceeds) of all of the foregoing.
Notwithstanding the forgoing, with respect to Vista Woods Health Associates LLC,
City Heights Health Associates LLC and Claremont Foothills LLC (collectively,
the “OHI Borrowers”), the Collateral shall not include any “Excluded Collateral”
as defined in that certain Subordination Agreement dated as of September 30,
2003 (the “OHI Subordination Agreement”) by and among the OHI Borrowers, Lender,
Permunitum LLC and OHI Asset (CA), LLC to the extent and for so long as such
Subordination Agreement would prohibit such inclusion.
     Section 3.2. Lien Documents. Each Borrower shall execute and deliver to
Lender, or have executed and delivered (all in form and substance satisfactory
to Lender in its sole discretion) any agreements, documents, instruments, and
writings deemed necessary by Lender or as Lender may otherwise request from time
to time in its sole discretion to evidence, perfect, or protect Lender’s lien
and security interest in the Collateral required under this Agreement. Each
Borrower hereby authorizes Lender to file one or more financing statements and
amendments thereto and continuation statements therefor covering the Collateral
and naming Borrower as debtor and Lender as secured party. Each Borrower
acknowledges that it is not authorized to file any financing statement or
amendment or any termination statement with respect to any financing statement
filed against such Borrower by Lender and each Borrower agrees that it will not
do so without the prior written consent of Lender, subject to such Borrower’s
rights under Section 9-509(d)(2) of the Uniform Commercial Code.
     Section 3.3. Collateral Administration.
          (a) All Collateral (except deposit accounts) will at all times be kept
by Borrowers at their respective principal office(s) as set forth on
Schedule 4.15(a) or at the principal office of Ensign Facility Services, Inc. as
set forth on Schedule 4.15(a) and shall not be moved from such locations without
the prior written consent of Lender, which consent shall not be unreasonably
withheld.
          (b) Each Borrower shall keep accurate and complete records of its
Accounts and all payments and collections thereon and shall submit to Lender on
such periodic basis as Lender shall request a sales and collections report for
the preceding period, in form satisfactory to Lender. In addition, if Accounts
in an aggregate face amount in excess of $100,000.00 become ineligible because
they fall within one of the specified categories of ineligibility set forth in
the definition of Qualified Accounts or

25



--------------------------------------------------------------------------------



 



otherwise (excepting those Accounts which become ineligible merely by reason of
their age, for which no such notification is required), Borrowers shall notify
Lender of such occurrence on the first Business Day following such occurrence
and the Borrowing Base shall thereupon be adjusted to reflect such occurrence.
If requested by Lender after the occurrence and during the continuation of an
Event of Default, Borrower shall execute and deliver to Lender weekly formal
written assignments of all of its Accounts, which shall include all Accounts
that have been created since the date of the last assignment, together with
copies of claims, invoices or other information related thereto.
          (c) Whether or not an Event of Default has occurred, any of Lender’s
officers, employees or agents shall have the right, at any time or times
hereafter, in the name of Lender or any designee of Lender or Borrowers, to
verify the validity, amount or any other matter relating to any Accounts by
mail, telephone, telegraph or otherwise. Borrowers shall cooperate fully with
Lender in an effort to facilitate and promptly conclude such verification
process.
          (d) To expedite collection, each Borrower shall endeavor in the first
instance to make collection of its Accounts for Lender. Lender retains the right
at all times after the occurrence and during the continuance of an Event of
Default, subject to applicable law regarding Medicaid/Medicare Account Debtors,
to notify Account Debtors that Accounts have been assigned to Lender and to
collect Accounts directly in its own name and to charge the collection costs and
actual expenses, including attorneys’ fees, to Borrowers.
     Section 3.4. Other Actions. Borrowers shall cause all Medicare and Medicaid
Accounts to be deposited directly to the Government Lockbox. In addition to the
foregoing, upon notice from Lender to Borrowers of the existence of an Event of
Default under this Agreement and directing Borrowers to do so, Borrowers
(a) shall provide prompt written notice to each private indemnity, managed care
or other Insurer who either is currently an Account Debtor or becomes an Account
Debtor at any time following the date of this Agreement that Lender has been
granted a first priority lien and security interest in, upon and to all Accounts
applicable to such Insurer and directs each Account Debtor to make payments into
the Commercial Lockbox or Private Pay Lockbox, as applicable, so long as an
Event of Default is outstanding, and hereby authorizes Lender, upon Borrowers’
failure to send such notices within ten (10) days after the date of this
Agreement (or ten (10) days after the Insurer becomes an Account Debtor), to
send any and all similar notices to such Insurers, and (b) shall do anything
further that may be lawfully required by Lender to secure Lender and effectuate
the intentions and objects of this Agreement, including, without limitation, the
execution and delivery of lockbox agreements, continuation statements,
amendments to financing statements, and any other documents required under this
Agreement. At Lender’s request, Borrowers shall also immediately deliver to
Lender all items for which Lender must receive possession to obtain a perfected
security interest. Borrowers shall, on Lender’s demand, deliver to Lender all
notes, certificates, and documents of title, chattel paper, warehouse receipts,
instruments, and any other similar instruments constituting Collateral.
     Section 3.5. Searches. Throughout the Term of the Loan, Lender shall be
entitled to perform the searches described in clauses (a), (b) and (c) below
against Borrowers (the results of which shall be consistent with Borrowers’
representations and warranties under this Agreement and otherwise acceptable to
Lender), all at Borrowers’ expense:
          (a) UCC searches with the Secretary of State and local filing offices
of each jurisdiction where each Borrower maintains its executive offices, a
place of business, or assets and the jurisdiction in which each Borrower is
organized;
          (b) judgment, federal and state tax lien, and corporate and
partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and

26



--------------------------------------------------------------------------------



 



          (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of each Loan Party, and the exact legal name under which such
Loan Party is organized.
     Section 3.6. Power of Attorney. Each of the officers of Lender is hereby
irrevocably made, constituted and appointed the true and lawful attorney for
Borrowers (without requiring any of them to act as such) with full power of
substitution to do the following: (a) endorse the name of the applicable
Borrower upon any and all checks, drafts, money orders, and other instruments
for the payment of money that are payable to such Borrower and constitute
collections on such Borrower’s Accounts; (b) execute in the name of each
Borrower any financing statements, schedules, assignments, instruments,
documents, and statements that each Borrower is obligated to give Lender under
this Agreement; and (c) do such other and further acts and deeds in the name of
any Borrower that Lender may deem necessary or desirable to enforce any Account
or other Collateral or perfect Lender’s security interest or lien in any
Collateral. In addition, if any Borrower breaches its obligation to direct
payments of the proceeds of the Collateral to the Lockbox Account, Lender, as
the irrevocably made, constituted and appointed true and lawful attorney for
Borrowers pursuant to this paragraph, may, by the signature or other act of any
of Lender’s officers (without requiring any of them to do so), direct any
federal, state or private payor or fiscal intermediary to pay proceeds of the
Collateral to such Borrower by directing payment to the Lockbox Account.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Each Loan Party represents and warrants to Lender, and shall be deemed to
represent and warrant on each day on which any Obligations shall be outstanding
under this Agreement, that:
     Section 4.1. Subsidiaries. Except as set forth in Schedule 4.1, no Borrower
has any Subsidiaries.
     Section 4.2. Organization and Good Standing. Each Loan Party which is a
corporation, is a corporation duly organized, validly existing, and in good
standing under the laws of its state of formation. Each Loan Party which is a
limited liability company is duly formed, validly existing and in good standing
under the laws of its state of formation. Each Loan Party is in good standing as
a foreign corporation in each jurisdiction in which the character of the
properties owned or leased by it therein or the nature of its business makes
such qualification necessary, has the corporate (or other) power and authority
to own its assets and transact the business in which it is engaged, and has
obtained all certificates, licenses and qualifications required under all laws,
regulations, ordinances, or orders of public authorities necessary for the
ownership and operation of all of its properties and transaction of all of its
business.
     Section 4.3. Authority. Each Loan Party, as applicable, has full power and
authority to enter into, execute, and deliver this Agreement and the other Loan
Documents and to perform its obligations under this Agreement, to borrow the
Loan, to execute and deliver the Note, and to incur and perform the obligations
provided for in the Loan Documents, all of which have been duly authorized by
all necessary corporate action. No consent or approval of shareholders of, or
lenders to, any Loan Party and no consent, approval, filing or registration with
any Governmental Authority is required as a condition to the validity of the
Loan Documents or the performance by any Loan Party of its obligations under the
Loan Documents.

27



--------------------------------------------------------------------------------



 



     Section 4.4. Binding Agreement. This Agreement and all other Loan Documents
constitute, and the Note, when issued and delivered pursuant to this Agreement
for value received, will constitute, the valid and legally binding obligations
of the Loan Parties, enforceable against such Loan Parties, as applicable, in
accordance with their respective terms.
     Section 4.5. Litigation. Except as disclosed in Schedule 4.5, there are no
actions, suits, proceedings or investigations pending or threatened against any
Loan Party before any court or arbitrator or before or by any Governmental
Authority which, in any one case or in the aggregate, if determined adversely to
the interests of such Loan Party, could have a Material Adverse Effect. No Loan
Party is in default with respect to any order of any court, arbitrator, or
Governmental Authority applicable to such Loan Party or its properties.
     Section 4.6. No Conflicts. The execution and delivery by the Loan Parties
of this Agreement and the other Loan Documents do not, and the performance of
its obligations under the Loan Documents will not, violate, conflict with,
constitute a default under, or result in the creation of a lien or encumbrance
upon the property of any Loan Party (other than for the benefit of Lender)
under: (a) any provision of any Loan Party’s certificate of incorporation or
bylaws, (b) any provision of any law, rule, or regulation applicable to any Loan
Party, or (c) any of the following: (i) any material indenture or other material
agreement or instrument to which any Loan Party is a party or by which any Loan
Party or its property is bound; or (ii) any judgment, order or decree of any
court, arbitration tribunal, or Governmental Authority having jurisdiction over
any Loan Party which is applicable to such Loan Party.
     Section 4.7. Financial Condition. The financial statements of Ensign as of
September 30, 2007, certified by the chief financial officer of Ensign, which
have been delivered to Lender, fairly present the financial condition of Ensign
and its Subsidiaries and the results of its operations and changes in financial
condition as of the dates and for the periods referred to, and have been
prepared in accordance with GAAP. There has been no Material Adverse Effect
since September 30, 2007. Each Loan Party’s fiscal year ends on December 31. The
federal tax identification number of Ensign is 33-0861263. The federal tax
identification numbers of the other Loan Parties are set forth on
Schedule 4.15(a).
     Section 4.8. No Default. No Default or Event of Default, has occurred and
is continuing.
     Section 4.9. Title to Properties. Each Loan Party has good and marketable
title to its properties and assets, including the Collateral and the properties
and assets reflected in the financial statements described in Section 4.7,
subject to no lien, mortgage, pledge, encumbrance or charge of any kind, other
than Permitted Liens. No Loan Party has agreed or consented to cause any of its
properties or assets whether owned now or hereafter acquired to be subject in
the future (upon the happening of a contingency or otherwise) to any lien,
mortgage, pledge, encumbrance or charge of any kind other than Permitted Liens.
     Section 4.10. Taxes. Each Loan Party has filed, or has obtained extensions
for the filing of, all federal, state and other tax returns which are required
to be filed, and has paid all taxes shown as due on those returns and all
assessments, fees and other amounts due as of the date of this Agreement. All
tax liabilities of each Loan Party were, as of September 30, 2007 and are now,
adequately provided for on such Loan Party’s books. No tax liability has been
asserted by the Internal Revenue Service or other taxing authority against any
Loan Party for taxes in excess of those already paid.

28



--------------------------------------------------------------------------------



 



     Section 4.11. Securities and Banking Laws and Regulations.
          (a) The use of the proceeds of the Loan and Borrowers’ issuance of the
Note will not directly or indirectly violate or result in a violation of the
Securities Act of 1933 or the Securities Exchange Act of 1934, as amended, or
any regulations issued pursuant thereto, including, without limitation,
Regulations U, T or X of the Board of Governors of the Federal Reserve System.
No Loan Party is engaged in the business of extending credit for the purpose of
the purchasing or carrying “margin stock” within the meaning of those
regulations. No part of the proceeds of the Loan under this Agreement will be
used to purchase or carry any margin stock or to extend credit to others for
such purpose.
          (b) No Borrower is an investment company within the meaning of the
Investment Company Act of 1940, as amended, nor is it, directly or indirectly,
controlled by or acting on behalf of any Person which is an investment company
within the meaning of that Act.
     Section 4.12. ERISA. No employee benefit plan (a “Plan”) subject to the
Employee Retirement Income Security Act of 1974 (“ERISA”) and regulations issued
pursuant to ERISA that is maintained by any Loan Party or under which any Loan
Party could have any material liability under ERISA (a) has failed to meet
minimum funding standards established in Section 302 of ERISA, (b) has failed to
substantially comply with all applicable requirements of ERISA and of the
Internal Revenue Code, including all applicable rulings and regulations
thereunder, or (c) has engaged in or been involved in a prohibited transaction
(as defined in ERISA) under ERISA or under the Internal Revenue Code. No Loan
Party nor any member of a Controlled Group that includes any Loan Party has
assumed, or received notice of a claim asserted against any Loan Party or
another member of the Controlled Group for, withdrawal liability (as defined in
the Multi-Employer Pension Plan Amendments Act of 1980, as amended) with respect
to any multi-employer pension plan. Each Loan Party has timely made when due all
contributions with respect to any multi-employer pension plan in which it
participates and no event has occurred triggering a material claim against any
Loan Party for withdrawal liability with respect to any multi-employer pension
plan in which any Loan Party participates.
     Section 4.13. Compliance with Law. Except as described in Schedule 4.13, no
Loan Party is in violation of any statute, rule or regulation of any
Governmental Authority (including, without limitation, any statute, rule or
regulation relating to employment practices or to environmental, occupational
and health standards and controls). Each Loan Party has obtained all licenses,
permits, franchises, and other governmental authorizations necessary for the
ownership of its properties and the conduct of its business. Each Loan Party is
current with all reports and documents required to be filed with any state or
federal securities commission or similar Governmental Authority and is in
compliance in all material respects with all applicable rules and regulations of
such commissions.
     Section 4.14. Environmental Matters. To the best of each Loan Party’s
knowledge, no use, exposure, release, generation, manufacture, storage,
treatment, transportation or disposal of Hazardous Material has occurred or is
occurring on or from any real property on which the Collateral is located or
which is owned, leased or otherwise occupied by the Loan Parties (the
“Premises”), or off the Premises as a result of any action of any Loan Party,
except as described in Schedule 4.14. All Hazardous Material used, treated,
stored, transported to or from, generated or handled on the Premises, or off the
Premises by any Loan Party, has been disposed of on or off the Premises by or on
behalf of such Loan Party in a lawful manner. To the best of each Loan Party’s
knowledge, there are no underground storage tanks present on or under the
Premises owned or leased by any Loan Party. No other environmental, public
health or safety hazards exist with respect to the Premises.
     Section 4.15. Places of Business. As of the date hereof, the only places of
business of the Loan Parties, and the places where each Loan Party keeps and
intends to keep the Collateral and records

29



--------------------------------------------------------------------------------



 



concerning the Collateral, are at the addresses set forth in Schedule 4.15(a).
Schedule 4.15(a) also lists the owner of record of each such property.
     Section 4.16. Intellectual Property. Each Loan Party exclusively owns or
possesses all the patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, franchises, licenses, and
rights with respect to the foregoing necessary for the current and planned
future conduct of its business, without any conflict with the rights of others.
A list of all such intellectual property (indicating the nature of such Loan
Party’s interest), as well as all outstanding franchises and licenses given by
or held by any Loan Party, is attached as Schedule 4.16. No Loan Party is in
default of any obligation or undertaking with respect to such intellectual
property or rights. To the best of each Loan Party’s knowledge, no Loan Party is
infringing on any patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, franchises, licenses, any
rights with respect to the foregoing, or any other intellectual property rights
of others and no Loan Party is aware of any infringement by others of any such
rights owned by the Loan Parties.
     Section 4.17. Stock Ownership. The identity of the stockholders of record
of all classes of the outstanding stock of the Loan Parties and the Holding
Companies, together with the respective ownership percentages held by such
stockholders, are as set forth on Schedule 4.17.
     Section 4.18. Material Facts. Neither this Agreement nor any other Loan
Document nor any other agreement, document, certificate, or statement furnished
to Lender by or on behalf of the Loan Parties, the Holding Companies or Ensign
in connection with the transactions contemplated by this Agreement contains any
untrue statement of material fact or omits to state a material fact necessary to
make the statements contained in this Agreement or other Loan Document not
misleading.
     Section 4.19. Investments, Guarantees, and Certain Contracts. No Loan Party
owns or holds any equity or long-term debt investments in, has any outstanding
advances to, has any outstanding Guaranteed Obligations of, or has any
outstanding borrowings from, any Person, except as described on Schedule 4.19.
No Loan Party is a party to any contract or agreement, or subject to any
corporate, partnership or limited liability company restriction, which could
reasonably be expected to have a Material Adverse Effect.
     Section 4.20. Business Interruptions. Within five (5) years before the date
of this Agreement, neither the business, property or assets, or operations of
any Loan Party has been materially adversely affected in any way by any
casualty, strike, lockout, combination of workers, or order of the United States
of America or other Governmental Authority, directed against any Loan Party,
except as set forth on Schedule 4.20. There are no pending or threatened labor
disputes, strikes, lockouts, or similar occurrences or grievances against any
Loan Party or its business except as set forth on Schedule 4.20.
     Section 4.21. Names. Within five (5) years before the date of this
Agreement, none of the Loan Parties, Holding Companies or Ensign has conducted
business under or used any other name (whether corporate, partnership or
assumed) other than as shown on Schedule 4.15(a)/4.16. Each Loan Party has a
different trade name or names, and each Loan Party is the sole owner of all of
its names listed on that Schedule and any and all business done and invoices
issued in such names are such Loan Party’s sales, business, and invoices. Each
trade name of each Loan Party represents a division, operating location or
trading style of such Loan Party and not a separate Loan Party or independent
Affiliate.
     Section 4.22. Joint Ventures. No Loan Party is engaged in any joint venture
or partnership with any other Person, except as set forth on Schedule 4.22.

30



--------------------------------------------------------------------------------



 



     Section 4.23. Accounts. Lender may rely, in determining which Accounts are
Qualified Accounts, on all statements and representations made by Loan Parties
with respect to any Account or Accounts. Unless otherwise indicated in writing
to Lender, with respect to each Qualified Account, each Loan Party represents
that:
          (a) the Account is genuine and in all respects what it purports to be,
and is not evidenced by a judgment;
          (b) the Account arises out of a completed, bona fide sale and delivery
of goods or rendition of Medical Services by such Loan Party in the ordinary
course of its business and in accordance with the terms and conditions of all
purchase orders, contracts, certification, participation, certificate of need,
or other documents relating thereto and forming a part of the contract between
such Loan Party and the Account Debtor;
          (c) the Account is for a liquidated amount maturing as stated in a
duplicate claim or invoice covering such sale or rendition of Medical Services,
a copy of which has been furnished or is available to Lender;
          (d) the Account, and Lender’s security interest in such Account, is
not, and will not (by voluntary act or omission by such Loan Party), be in the
future, subject to any offset, lien, deduction, defense, dispute, counterclaim
or any other adverse condition, and each such Account is absolutely owing to
such Loan Party and is not contingent in any respect or for any reason;
          (e) there are no facts, events or occurrences which in any way impair
the validity or enforceability of any Accounts or tend to reduce the amount
payable thereunder from the face amount of the claim or invoice and statements
delivered to Lender with respect thereto;
          (f) to the best of such Loan Party’s knowledge, (i) the Account Debtor
under the Account had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (ii) such Account Debtor is
solvent;
          (g) to the best of such Loan Party’s knowledge, there are no
proceedings or actions which are threatened or pending against any Account
Debtor under the Account which might result in any material adverse change in
such Account Debtor’s financial condition or the collectibility of such Account;
          (h) the Account has been billed and forwarded to the Account Debtor
for payment in accordance with applicable laws and compliance and conformance
with any and requisite procedures, requirements and regulations governing
payment by such Account Debtor with respect to such Account, and such Account if
due from a Medicaid/Medicare Account Debtor is properly payable directly to such
Loan Party; and
          (i) such Loan Party has obtained and currently has all certificates of
need, Medicaid and Medicare provider numbers, licenses, permits and
authorizations that are necessary in the generation of such Accounts.
     Section 4.24. Solvency. Both before and after giving effect to the
transactions contemplated by the terms and provisions of this Agreement, the
Loan Parties (taken as a whole) (a) own property whose fair saleable value is
greater than the amount required to pay all of the Loan Parties’ Indebtedness
(including contingent debts), (b) were and are able to pay all of the Loan
Parties Indebtedness as such

31



--------------------------------------------------------------------------------



 



Indebtedness matures, and (c) had and have capital sufficient to carry on their
business and transactions and all business and transactions in which they are
about to engage.
     Section 4.25. HIPAA Compliance. To the extent that and for so long as (i) a
Loan Party is a “covered entity” as defined in 45 C.F.R. § 160.103, (ii) a Loan
Party and/or its business and operations are subject to or covered by the HIPAA
Administrative Requirements codified at 45 C.F.R. Parts 160 & 162 (the
“Transactions Rule”) and/or the HIPAA Security and Privacy Requirements codified
at 45 C.F.R. Parts 160 & 164 (the “Privacy and Security Rules”), and/or (iii) a
Loan Party sponsors any “group health plans” as defined in 45 C.F.R. § 160.103,
each such Loan Party has: (1) has developed HIPAA privacy policies and
procedures as described in 45 C.F.R. § 164.530(i), and HIPAA security policies
and procedures as described in 45 C.F.R. § 164.316(a) and (2) is not subject to,
and could not reasonably be expected to become subject to, any civil or criminal
penalty or any investigation, claim or process that could reasonably be expected
to have a Material Adverse Effect.
     Section 4.26. Anti-Terrorism and Anti-Money Laundering Compliance.
          (a) Compliance with Anti-Terrorism Laws. Each Loan Party represents
and warrants to Lender that it is not, and, after making due inquiry, that no
Person who owns a controlling interest in or otherwise controls any Borrower is,
(i) listed on the Specially Designated Nationals and Blocked Persons List (the
“SDN List”) maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, and/or on any other similar list (“Other Lists” and,
collectively with the SDN List, the “Lists”) maintained by the OFAC pursuant to
any authorizing statute, Executive Order or regulation (collectively, “OFAC Laws
and Regulations”); or (ii) a Person (a “Designated Person”) either (A) included
within the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (B) designated under Sections 1(a), 1(b),
1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) or similarly designated under any related enabling
legislation or any other similar Executive Orders (collectively, the “Executive
Orders”). The OFAC Laws and Regulations and the Executive Orders are
collectively referred to in this Agreement as the “Anti-Terrorism Laws”. Each
Loan Party represents and warrants that it requires, and has taken reasonable
measures to ensure compliance with the requirement, that no Person who owns any
other direct interest in any Borrower is or shall be listed on any of the Lists
or is or shall be a Designated Person. This Section 4.26 shall not apply to any
Person to the extent that such Person’s interest in a Loan Party is through a
U.S. Publicly-Traded Entity. As used in this Agreement, “U.S. Publicly-Traded
Entity” means a Person (other than an individual) whose securities are listed on
a national securities exchange, or quoted on an automated quotation system, in
the United States, or a wholly-owned Subsidiary of such a Person.
          (b) Funds Invested in Borrowers. Each Loan Party represents and
warrants that it has taken reasonable measures as required by law, with respect
to each holder of a direct or controlling indirect interest in Borrowers, to
assure that funds invested by such holders in Borrowers are derived from legal
sources (“Anti-Money Laundering Measures”). The Anti-Money Laundering Measures
have been undertaken in accordance with the Bank Secrecy Act, 31 U.S.C. §§ 5311
et seq. (“BSA”), and all applicable laws, regulations and government guidance on
BSA compliance and on the prevention and detection of money laundering
violations under 18 U.S.C. §§ 1956 and 1957 (collectively with the BSA,
“Anti-Money Laundering Laws”).
          (c) No Violation of Anti-Money Laundering Laws. Each Loan Party
represents and warrants to Lender, to its actual knowledge after making due
inquiry, that neither Borrowers nor any holder of a direct or controlling
indirect interest in Borrowers (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering under
18 U.S.C. §§ 1956 and 1957, drug trafficking, terrorist-related activities or
other money laundering predicate

32



--------------------------------------------------------------------------------



 



crimes, or any violation of the BSA, (ii) has been assessed civil penalties
under any Anti-Money Laundering Laws, or (iii) has had any of its funds seized
or forfeited in an action under any Anti-Money Laundering Laws.
          (d) Borrower Compliance with Anti-Money Laundering Laws. Each Loan
Party represents and warrants to Lender that it has taken reasonable measures as
required by law, to ensure that each Borrower is in compliance with all
applicable Anti-Money Laundering Laws and laws, regulations and government
guidance for the prevention of terrorism, terrorist financing and drug
trafficking.
ARTICLE V
CLOSING AND CONDITIONS OF LENDING
     Section 5.1. Conditions Precedent to Agreement. The obligation of Lender to
enter into and perform this Agreement and to make Revolving Credit Loans is
subject to the following conditions precedent the satisfaction of which shall be
determined by Lender in its sole discretion:
          (a) Lender shall have received two (2) originals of this Agreement, an
updated Certificate of Validity, the Guaranty Agreements and all other Loan
Documents required to be executed and delivered by Lender in connection with the
amendment and restatement of the Prior Loan Agreement (other than the Note, as
to which Lender shall receive only one (1) original), executed by the Loan
Parties, the Guarantors and any other required Persons, as applicable.
          (b) Lender shall have received all searches and good standing
certificates required by Lender, if any.
          (c) Each Loan Party shall have complied and shall then be in
compliance with all the terms, covenants and conditions of the Loan Documents.
          (d) No Event of Default and no event which, with the giving of notice
or the lapse of time, or both, could constitute such an Event of Default shall
have occurred and be continuing or would result from the Loan Parties entering
into the Loan Documents.
          (e) The representations and warranties contained in Article IV shall
be true and correct.
          (f) Lender shall have received copies of all resolutions of each Loan
Party’s board of directors and other action taken by each Loan Party to
authorize the execution, delivery and performance of the Loan Documents and the
borrowing of the Loan under the Loan Documents, as well as the names and
signatures of the officers of each Loan Party authorized to execute documents on
its behalf in connection with the Loan, all as also certified as of the date of
this Agreement by such Loan Party’s officer, or equivalent, and such other
papers as Lender may require.
          (g) Lender shall have received copies, certified as true, correct and
complete by a corporate officer of each Loan Party, of the certificate of
incorporation of each Loan Party, with any amendments to any of the foregoing,
and all other documents necessary for performance of the obligations of the Loan
Parties under this Agreement and the other Loan Documents.
          (h) Lender shall have completed its business and legal due diligence
review of the Loan Parties.

33



--------------------------------------------------------------------------------



 



          (i) Lender shall have received such financial statements, reports,
certifications, and other operational information required to be delivered under
this Agreement, including, without limitation, an initial Borrowing Base
Certificate calculating the Borrowing Base.
          (j) [Reserved]
          (k) The Lockboxes, Lockbox Accounts and the Concentration Account have
been established and the Lockbox Agreements entered into with the Lockbox Bank.
          (l) Lender shall have received an estoppel certificate in form and
substance satisfactory to Lender in its commercially reasonable discretion from
each Loan Party’s landlord or sublandlord, as the case may be, with respect to
each of the facilities identified on Schedule 4.15.
          (m) Lender shall have received an opinion from legal counsel to the
Loan Parties, in form and substance, as required by Lender in its sole
discretion.
     Section 5.2. Conditions Precedent to Advances. Notwithstanding any other
provision of this Agreement, no Loan proceeds, Revolving Credit Loans, advances
or other extensions of credit under the Loan shall be disbursed under this
Agreement unless the following conditions have been satisfied at the
determination of Lender, in its sole discretion, or waived by Lender immediately
before such disbursement:
          (a) The representations and warranties on the part of each Loan Party
contained in Article IV of this Agreement and in the other Loan Documents shall
be true and correct in all respects at and as of the date of disbursement or
advance, as though made on and as of such date (except to the extent that such
representations and warranties expressly relate solely to an earlier date and
except that the references in Section 4.7 to financial statements shall be
deemed to be a reference to the then most recent annual and quarterly financial
statements of the Loan Parties furnished to Lender pursuant to Section 6.1).
          (b) No Event of Default or event which, with the giving of notice of
the lapse of time, or both, could become an Event of Default shall have occurred
and be continuing or would result from the making of the disbursement or
advance.
          (c) Since September 30, 2007, no Material Adverse Effect shall have
occurred and be continuing or would result from the making of the disbursement
or advance.
     Section 5.3. Reserved.
     Section 5.4. Waiver of Rights. By completing the closing under this
Agreement, or by making advances under the Loan, Lender does not waive a breach
of any representation or warranty of any of the Loan Parties, Holding Companies
or Ensign under this Agreement or under any other Loan Document, and all of
Lender’s claims and rights resulting from any breach or misrepresentation by any
of the Loan Parties, Holding Companies or Ensign are specifically reserved by
Lender.

34



--------------------------------------------------------------------------------



 



ARTICLE VI
AFFIRMATIVE COVENANTS
     Each Loan Party covenants and agrees that for so long as Borrowers may
borrow under this Agreement and until payment in full of the Note and
performance of all other obligations of each of the Loan Parties, Holding
Companies and Ensign under the Loan Documents:
     Section 6.1. Financial Statements and Collateral Reports.
          (a) Each Loan Party will furnish to Lender (i) a sales and collections
report and accounts receivable aging schedule on a form acceptable to Lender
within twenty-five (25) days after the end of each fiscal quarter, which shall
include, without limitation, a report of sales, credits issued, and collections
received; (ii) Collateral reports on a form acceptable to Lender within
twenty-five (25) days after the end of each calendar month; (iii) payables aging
schedules within twenty-five (25) days after the end of each fiscal quarter;
(iv) an internally prepared quarterly statement of operations (together with the
reports described in subsections (i), (ii) and (iii), the “Statements”); and
(iv) such additional information, reports or statements as Lender may from time
to time request.
          (b) Ensign will furnish to Lender (i) Ensign’s quarterly report on
Form 10-Q, when and as filed with the Securities and Exchange Commission via
EDGAR; (ii) Ensign’s annual report on Form 10-K, when and as filed with the
Securities and Exchange Commission via EDGAR; (iii) promptly and upon receipt
thereof, copies of any reports submitted by Ensign by its independent
accountants in connection with any annual audit of the books and copies of each
management control letter provided to Ensign by independent accountants; (iv) as
soon as available, copies of all proxy statements and related notices provided
by Ensign to all of its stockholders; and (v) such additional information,
reports or statements as Lender may from time to time request.
     Section 6.2. Payments Under this Agreement. Loan Parties will make all
payments of principal, interest, fees, and all other payments required under
this Agreement and under the Loan, and under any other agreements with Lender to
which any Loan Party is a party, as and when due.
     Section 6.3. Existence, Good Standing and Compliance with Laws. Each Loan
Party will do or cause to be done all things necessary (a) to obtain and keep in
full force and effect all corporate, partnership or limited liability company
existence, rights, licenses, privileges, and franchises of such Loan Party
necessary to the ownership of its property or the conduct of its business, and
comply with all applicable current and future laws, ordinances, rules,
regulations, orders and decrees of any Governmental Authority having or claiming
jurisdiction over any Loan Party; and (b) to maintain and protect the properties
used or useful in the conduct of the operations of each Loan Party, in a prudent
manner, including, without limitation, the maintenance at all times of such
insurance upon its insurable property and operations as required by law or by
Section 6.7.
     Section 6.4. Legality. The making of the Loan and each disbursement or
advance under the Loan shall not be subject to any penalty or special tax, shall
not be prohibited by any governmental order or regulation applicable to any
Borrower, and shall not violate any rule or regulation of any Governmental
Authority, and necessary consents, approvals and authorizations of any
Governmental Authority to or of any such disbursement or advance shall have been
obtained.
     Section 6.5. Lender’s Satisfaction. All instruments and legal documents and
proceedings in connection with the transactions contemplated by this Agreement
and the other Loan Documents shall be reasonably satisfactory in form and
substance to Lender and its counsel, and Lender shall have received all
documents, including records of corporate proceedings and opinions of counsel,
which Lender may have requested in connection therewith.

35



--------------------------------------------------------------------------------



 



     Section 6.6. Taxes and Charges. Each Loan Party will timely file all tax
reports and pay and discharge all taxes, assessments and governmental charges or
levies imposed upon such Loan Party, or its income or profits or upon its
properties or any part thereof, before the same shall be in default and before
the date on which penalties attach thereto, as well as all lawful claims for
labor, material, supplies or otherwise which, if unpaid, might become a lien or
charge upon the properties or any part thereof of any Loan Party; provided,
however, that such Loan Party shall not be required to pay and discharge or
cause to be paid and discharged any such tax, assessment, charge, levy or claim
so long as the validity or amount thereof shall be contested in good faith and
by appropriate proceedings by such Loan Party, and such Loan Party shall have
set aside on their books adequate reserve therefor; and provided further, that
such deferment of payment is permissible only so long as such Loan Party’s title
to, and its right to use, the Collateral is not adversely affected thereby and
Lender’s lien and priority on the Collateral are not adversely affected, altered
or impaired thereby.
     Section 6.7. Insurance. Each Loan Party will carry adequate public
liability and professional liability insurance with responsible companies
reasonably satisfactory to Lender in such amounts and against such risks as is
customarily maintained by similar businesses and by owners of similar property
in the same general area. Lender and the Loan Parties agree that the liability
insurance coverages and terms approved by Lender in connection with the Real
Estate Loan Documents shall be satisfactory to Lender to the extent that such
coverages and terms apply to the facilities subject to this Agreement.
     Section 6.8. General Information. Each Loan Party will furnish to Lender
such information as Lender may, from time to time, reasonably request with
respect to the business or financial affairs of the Loan Parties, and permit any
officer, employee or agent of Lender to visit and inspect any of the properties,
to examine the minute books, books of account and other records, including
management letters prepared by such Loan Party’s auditors, of such Loan Party,
and make copies thereof or extracts therefrom, and to discuss its and their
business affairs, finances and accounts with, and be advised as to the same by,
the accountants and officers of such Loan Party, all at such times and as often
as Lender may reasonably require.
     Section 6.9. Maintenance of Property. Each Loan Party will maintain, keep
and preserve all of its properties in good repair, working order and condition
and from time to time make all necessary repairs, renewals, replacements,
betterments and improvements thereto, so that the business carried on in
connection therewith may be properly conducted at all times.
     Section 6.10. Notification of Events of Default and Adverse Developments.
Each Loan Party promptly will notify Lender upon the occurrence of: (a) any
Event of Default; (b) any event which, with the giving of notice or lapse of
time, or both, could constitute an Event of Default; (c) any event, development
or circumstance whereby the financial statements previously furnished to Lender
fail in any material respect to present fairly, in accordance with GAAP, the
financial condition and operational results of the Loan Parties; (d) any
judicial, administrative or arbitration proceeding pending against any Loan
Party, and any judicial or administrative proceeding known by any Loan Party to
be threatened against it which, if adversely decided, could have a Material
Adverse Effect; (e) any default under the Real Estate Loan Documents or claimed
by any other creditor for Borrowed Money of any Loan Party other than Lender;
and (f) any other development in the business or affairs of the Loan Parties
which may be materially adverse; in each case describing the nature of the event
or development. In the case of notification under clauses (a) and (b), each Loan
Party should set forth the action it proposes to take with respect to such
event.
     Section 6.11. Employee Benefit Plans. Each Loan Party will (a) comply with
the funding requirements of ERISA with respect to the Plans for its employees,
or will promptly satisfy any accumulated funding deficiency that arises under
Section 302 of ERISA; (b) furnish Lender, promptly

36



--------------------------------------------------------------------------------



 



after filing the same, with copies of all reports or other statements filed with
the United States Department of Labor, the Pension Benefit Guaranty Corporation,
or the Internal Revenue Service with respect to all Plans, or which any Loan
Party, or any member of a Controlled Group, may receive from such Governmental
Authority with respect to any such Plans, and (c) promptly advise Lender of the
occurrence of any Reportable Event or Prohibited Transaction with respect to any
such Plan and the action which any Loan Party proposes to take with respect
thereto. Each Loan Party will make all contributions when due with respect to
any multi-employer pension plan in which it participates and will promptly
advise Lender: (i) upon its receipt of notice of the assertion against any Loan
Party of a claim for withdrawal liability; (ii) upon the occurrence of any event
which could trigger the assertion of a claim for withdrawal liability against
any Loan Party; and (iii) upon the occurrence of any event which would place any
Loan Party in a Controlled Group as a result of which any member (including any
Loan Party) thereof may be subject to a claim for withdrawal liability, whether
liquidated or contingent.
     Section 6.12. Financing Statements. Each Loan Party shall provide to Lender
evidence satisfactory to Lender as to the due recording of termination
statements, releases of collateral, and Forms UCC-3, and shall cause to be
recorded financing statements on Form UCC-1, duly executed by such Loan Party
and Lender, in all places necessary to release all existing security interests
and other liens in the Collateral (other than as permitted by this Agreement)
and to perfect and protect Lender’s first priority lien and security interest in
the Collateral, as Lender may request.
     Section 6.13. Financial Records. Each Loan Party shall keep current and
accurate books of records and accounts in which full and correct entries will be
made of all of its business transactions, and will reflect in its financial
statements adequate accruals and appropriations to reserves, all in accordance
with GAAP.
     Section 6.14. Collection of Accounts. Each Loan Party shall continue to
collect its Accounts in the ordinary course of business.
     Section 6.15. Places of Business. Each Loan Party shall give thirty
(30) days’ prior written notice to Lender of any change in the location of any
of its places of business, of the places where its records concerning its
Accounts are kept, of the places where the Collateral is kept, or of the
establishment of any new, or the discontinuance of any existing, places of
business.
     Section 6.16. Business Conducted. Each Loan Party shall continue in the
business currently conducted by it using its best efforts to maintain its
customers and goodwill. No Loan Party shall engage, directly or indirectly, in
any line of business substantially different from the business conducted by it
immediately before the Closing Date, or engage in business or lines of business
which are not reasonably related thereto.
     Section 6.17. Litigation and Other Proceedings. Each of the Loan Parties,
Holding Companies and Ensign shall give prompt notice to Lender of any
litigation, arbitration, or other proceeding before any Governmental Authority
against or affecting any of the Loan Parties, Holding Companies or Ensign where
the matter, if decided adversely to such Person, could have a Material Adverse
Effect.
     Section 6.18. Bank Accounts. Each Borrower shall assign to Lender all of
its depository and disbursement accounts into which collections of Accounts are
deposited except such depository accounts receiving payments from
Medicaid/Medicare Account Debtors.
     Section 6.19. Submission of Collateral Documents. Borrower will, on demand
of Lender, make available to Lender copies of shipping and delivery receipts
evidencing the shipment of goods that

37



--------------------------------------------------------------------------------



 



gave rise to an Account, medical records, insurance verification forms,
assignment of benefits, in-take forms or other proof of the satisfactory
performance of services that gave rise to an Account, a copy of the claim or
invoice for each Account and copies of any written contract or order from which
the Account arose. Borrowers shall promptly notify Lender if an Account becomes
evidenced or secured by an instrument or chattel paper and upon request of
Lender, will promptly deliver any such instrument or chattel paper to Lender.
     Section 6.20. Licensure; Medicaid/Medicare Cost Reports. Each Loan Party
will maintain all certificates of need, provider numbers and licenses necessary
to conduct its business as currently conducted, and take any steps required to
comply with any such new or additional requirements that may be imposed on
providers of medical products and Medical Services. If required, all
Medicaid/Medicare cost reports will be properly filed.
     Section 6.21. Officer’s Certificates. Together with (1) the Statements
delivered pursuant to clause (a) of Section 6.1, (2) Ensign’s quarterly report
on Form 10-Q delivered pursuant to clause (b) of that Section, (3) Ensign’s
annual report on Form 10-K delivered pursuant to clause (b) of that Section,
(4) Copies of any management control letter and any other reports submitted to
any Loan Party by independent accountants in connection with any interim audit
of any Borrower’s books delivered pursuant to clause (b) of that Section and
(5) Copies of all documents provided by any Ensign to its stockholders delivered
pursuant to clause (b) of that Section, Ensign shall deliver to Lender a
certificate of its chief financial officer, in the form attached hereto as
Exhibit D and:
          (a) Setting forth the information (including detailed calculations)
required to establish whether such Loan Parties are in compliance with the
requirements of Articles VI and VII as of the end of the period covered by the
financial statements then being furnished; and
          (b) Stating that the signer has reviewed the relevant terms of this
Agreement, and has made (or caused to be made under his supervision) a review of
the transactions and conditions of such Loan Party from the beginning of the
accounting period covered by the income statements being delivered to the date
of the certificate, and that such review has not disclosed the existence during
such period of any condition or event which constitutes an Event of Default or
which is then, or with the passage of time or giving of notice or both, could
become an Event of Default, and if any such condition or event existed during
such period or now exists, specifying the nature and period of existence thereof
and what action such Loan Party has taken or proposes to take with respect
thereto.
     Section 6.22. Visits and Inspections. Each Loan Party agrees to permit
representatives of Lender, from time to time, as often as may be reasonably
requested, but only during normal business hours, to visit and inspect the
properties of such Loan Party, and to inspect, audit and make extracts from its
books and records, and discuss with its officers, its employees and its
independent accountants, such Loan Party’s business, assets, liabilities,
financial condition, business prospects and results of operations; provided
that, so long as no Default or Event of Default shall have occurred and be
continuing, (a) Lender shall not conduct more than two desk audits and one field
audit during any Fiscal Year, (b) Lender shall have provided the appropriate
Loan Party with reasonable prior notice and shall conduct such visit in a manner
that does not unreasonably interfere with the conduct of such Loan Party’s
business and (c) Loan Parties shall pay for the usual and customary expenses of
Lender for three (3) such visits by Lender during each Fiscal Year, which
expenses shall not exceed $25,000 plus actual out-of-pocket expenses. If a
Default or an Event of Default shall have occurred and be continuing, Lender
shall, in its sole discretion, visit and inspect any of the properties of Loan
Party without limitation at such Loan Party’s expense. Notwithstanding the
foregoing, the Loan Parties shall permit Lender to visit and inspect their
properties as often as may be reasonably requested, provided that, absent a
Default or an Event of Default, all such visits in excess of three (3) per
Fiscal Year and $25,000 in the aggregate shall be at Lender’s

38



--------------------------------------------------------------------------------



 



expense. Representatives of the Loan Parties will be permitted to accompany
representatives of Lender during each visit, inspection and discussion referred
to in the immediately preceding sentence. Without in any way limiting the
foregoing, each of the Loan Parties will participate and will cause its chief
executive officer and chief financial officer and such of its other officers as
Lender shall designate to participate in a meeting with Lender to discuss the
financial results and condition of the Loan Parties at least once during each
year, which meeting shall be held at such time and such place as may be
reasonably requested by Lender.
ARTICLE VII
NEGATIVE COVENANTS
     Each of the Loan Parties, Holding Companies and Ensign covenants and agrees
that so long as Borrowers may borrow under this Agreement and until payment in
full of the Note and performance of all other obligations of the Loan Parties
under the Loan Documents:
     Section 7.1. Borrowing. No Loan Party will create, incur, assume or suffer
to exist any liability for Borrowed Money except: (a) Indebtedness to Lender;
(b) Indebtedness of any Loan Party secured by mortgages, encumbrances or liens
expressly permitted by Section 7.3; (c) accounts payable to trade creditors and
current operating expenses (other than for Borrowed Money) which are not aged
more than one hundred twenty (120) days from the billing date (except that those
accounts payable described in Schedule 7.1 may be aged up to the number of days
set forth on Schedule 7.1 with respect thereto), in each case incurred in the
ordinary course of business and paid within such time period, unless the same
are being contested in good faith and by appropriate and lawful proceedings, and
such Borrower shall have set aside such reserves, if any, with respect thereto
as are required by GAAP and deemed adequate by such Borrower and its independent
accountants; and (d) Indebtedness (including without limitation Capital Leases)
incurred in the ordinary course of its business, for furniture, fixtures,
equipment, software and similar items and assets, and not exceeding $10,000,000
in the aggregate outstanding at any one time; provided, however, no such
permitted borrowings shall be secured by a lien on any Accounts. Upon notice
from Lender to Loan Parties of the existence of an Event of Default, no Borrower
will make prepayments on any existing or future Indebtedness for Borrowed Money
to any Person (other than Lender, to the extent permitted by this Agreement or
any subsequent agreement between Loan Parties and Lender).
     Section 7.2. Joint Ventures. No Loan Party will invest directly or
indirectly in any joint venture for any purpose without the prior written notice
to, and the prior written consent of, Lender, which consent shall not be
unreasonably withheld.
     Section 7.3. Liens and Encumbrances. No Loan Party will create, incur,
assume or suffer to exist any mortgage, pledge, lien or other encumbrance of any
kind (including the charge upon property purchased under a conditional sale or
other title retention agreement) upon, or any security interest in, any of its
Collateral, whether now owned or hereafter acquired, other than Permitted Liens.
     Section 7.4. Restriction on Fundamental Changes; No Change in Operation or
Control. Except as permitted under this Section 7.4, no Loan Party will:
(a) enter into any transaction of merger or consolidation; (b) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution); or
(c) except as permitted under this Agreement or otherwise approved by Lender
(which approval will not be unreasonably withheld or delayed) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, any of its assets, or the capital stock of any Loan
Party or Guarantor, whether now owned or hereafter acquired; provided, however,
any (i) Loan Party can merge into any other Loan Party, (ii) any Loan Party may
be transferred to Ensign or any Holding Company

39



--------------------------------------------------------------------------------



 



which is a Guarantor and (iii) any of the Holding Companies may merge into any
other Holding Company or Ensign. Notwithstanding the foregoing or any other
provision of this Agreement or the Loan Documents to the contrary, nothing
contained herein or in any of the Loan Documents shall prevent the transfer of
an ownership interest in Ensign so long as no Change of Control occurs or is
caused thereby and such issuance complies with Section 2.6(a)(iii) hereof.
Consistent with the foregoing, until the Obligations are repaid in full, no Loan
Party or Guarantor shall transfer, assign, convey or grant to any other Person
the right to operate or control any of the nursing homes listed on
Schedule 4.15, whether by lease, sublease, management agreement, joint venture
agreement or otherwise.
     Section 7.5. Sale and Leaseback. No Loan Party will, directly or
indirectly, enter into any arrangement whereby such Loan Party sells or
transfers all or any part of its assets and thereupon and within one year
thereafter rents or leases the assets so sold or transferred without prior
written notice to and the prior written consent of Lender, which consent shall
not be unreasonably withheld.
     Section 7.6. Dividends, Distributions and Management Fees. Upon notice from
Lender to any Loan Party of the existence of an Event of Default, no Loan Party
will declare or pay any dividends or other distributions with respect to,
purchase, redeem or otherwise acquire for value any of its outstanding stock now
or hereafter outstanding, or return any capital of its stockholders, nor shall
any Loan Party pay management fees or fees of a similar nature to any Person,
except that the Loan Parties may make intercompany transfers to Ensign Facility
Services, Inc. to pay reasonable estimated expenses (not to exceed 5% of monthly
revenues) to Ensign Facility Services, Inc. for providing administrative and
operating support services to Borrower.
     Section 7.7. Loans. No Loan Party will make loans or advances to any
Person, other than (a) trade credit extended in the ordinary course of its
business, (b) advances for business travel and similar temporary advances made
in the ordinary course of business to officers, stockholders, directors, and
employees and (c) loans or other extensions of credit to officers, stockholders,
directors or employees, not exceeding $1,000,000 in the aggregate, to
(i) promote legitimate corporate purposes (including, but not limited to,
long-term relocation assistance) and (ii) fund the exercise of stock option or
other purchases of shares in Ensign.
     Section 7.8. Contingent Liabilities. No Loan Party will assume, guarantee,
endorse, contingently agree to purchase or otherwise become liable upon the
obligation of any Person, except by the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business.
     Section 7.9. Subsidiaries.
          (a) Loan Parties shall not create or acquire any Subsidiaries without
Lender’s prior written consent. Notwithstanding the foregoing, each Loan Party
shall severally have the right to form and fund Subsidiaries which are New
Operating Companies without the consent of Lender.
          (b) Ensign or any Holding Company shall have the right to form and
fund such Subsidiaries (including New Operating Companies) as such Person may
deem necessary or appropriate to expand and carry out its business.
          (c) Within twelve (12) months of the creation of any New Operating
Company in accordance with the express terms and conditions of this Agreement,
such Loan Party, Ensign or such Holding Company, as applicable, shall take and
shall cause any such Subsidiary to take the necessary actions to become a
Borrower under the Loan Documents and execute and deliver or cause to be
executed and delivered (i) a Joinder Agreement, executed by such Subsidiary and
(ii) such other financing

40



--------------------------------------------------------------------------------



 



statements, opinions of counsel and other documents as Lender may request, all
in form and substance satisfactory to Lender.
     Section 7.10. Compliance with ERISA. No Loan Party will permit with respect
to any Plan covered by Title IV of ERISA any Prohibited Transaction or any
Reportable Event.
     Section 7.11. Certificates of Need. No Loan Party will amend, alter or
suspend or terminate or make provisional in any material way, any certificate of
need or provider number without the prior written consent of Lender, which
consent shall not be unreasonably withheld.
     Section 7.12. Transactions with Affiliates. No Loan Party will enter into
any transaction, including, without limitation, the purchase, sale, or exchange
of property, or the loaning or giving of funds to any Affiliate or Subsidiary,
except as permitted in Section 7.7 and Section 7.9 or in the ordinary course of
business and pursuant to the reasonable requirements of such Person’s business
and upon terms substantially the same and no less favorable to such Person as it
would obtain in a comparable arm’s length transaction with any Person not an
Affiliate or Subsidiary, and so long as the transaction is not otherwise
prohibited under this Agreement. For purposes of the foregoing, Lender consents
to (i) the making of intercompany transfers by Loan Parties to Ensign Facility
Services, Inc. to pay reasonable estimated expenses (not to exceed 5% of monthly
revenues), as permitted under Section 7.6, to Ensign Facility Services, Inc. for
providing administrative and operating services to Loan Parties and (ii) the
transactions described on Schedule 7.12.
     Section 7.13. Use of Lender’s Name. No Loan Party will use Lender’s name
(or the name of any of Lender’s affiliates) in connection with any of its
business operations. The Loan Parties may disclose to third parties that
Borrowers have a borrowing relationship with Lender. Nothing contained in this
Agreement is intended to permit or authorize any Loan Party to make any contract
on behalf of Lender.
     Section 7.14. Change in Capital Structure. Except (i) as permitted under
Section 7.4 and (ii) in connection with the operation and administration of
Ensign’s 2001 Stock Option, Deferred Stock and Restricted Stock Plan, Ensign’s
2005 Stock Incentive plan, and Ensign’s 2007 Omnibus Incentive Plan, there shall
occur no material change in the ownership of any Loan Party capital stock or in
any Loan Party’s capital structure.
     Section 7.15. Contracts and Agreements. No Loan Party will become or be a
party to any contract or agreement which would breach this Agreement, or breach
any other material instrument, agreement, or document to which any Loan Party is
a party or by which it is or may be bound.
     Section 7.16. Margin Stock. No Loan Party will carry or purchase any
“margin security” within the meaning of Regulations U, T or X of the Board of
Governors of the Federal Reserve System.
     Section 7.17. Truth of Statements and Certificates. No Loan Party will
furnish to Lender any certificate or other document that contains any untrue
statement of a material fact or that omits to state a material fact necessary to
make it not misleading in light of the circumstances under which it was
furnished.
     Section 7.18. Census. With respect to any twelve (12) month period during
the Term, Borrowers will not allow the average patient census for all of the
nursing homes listed on Schedule 4.15(b), when taken as a whole for such
12-month period, to fall more than 5% below the average 2007 patient census of
77.7% or by an amount that could be reasonably expected to have a Material
Adverse

41



--------------------------------------------------------------------------------



 



Effect, provided, however, such calculation shall not include censes date from
any New Operating Company that becomes a Borrower under this Agreement for at
least twelve (12) months.
     Section 7.19. Capital Expenditures. The Loan Parties will not make or
commit to make any Capital Expenditures in excess of any fiscal period the
amount set forth below opposite such fiscal year:

          Period   Total Capital Expenditures
Closing Date through December 31, 2008
  $ 25,000,000  
January 1, 2009 through December 31, 2009
  $ 15,000,000  
January 1, 2010 through December 31, 2010
  $ 15,000,000  
January 1, 2011 through December 31, 2011
  $ 15,000,000  
January 1, 2012 through December 31, 2012
  $ 15,000,000  

; provided, that so long as no Default or Event of Default exists or would be
caused thereby , any permitted amount which is not spent in any period specified
above (excluding any amount carried forward from the immediately preceding
period permitted to be spend during such period) may be carried forward to the
immediately subsequent period, and may be spent in addition to the otherwise
applicable limitation for such period; provided, further that for purposes of
calculating the amount of any carry-forward amount for any period under this
Section 7.19, any amount carried forward from the preceding period shall be
deemed to be the first amount spent during the current period.
     Section 7.20. Fixed Charge Coverage Ratio. Borrowers shall not permit the
Fixed Charge Coverage Ratio for the twelve (12) months ending on the last day of
any fiscal quarter ending in any period from the Closing Date to the Termination
Date (or, in the case of any period ending prior to the first anniversary of the
Closing Date, for the period commencing on the Closing Date and ending on the
last day of such fiscal quarter), to be less than:

          Period   Ratio
Closing Date to September 30, 2008
    1.00 to 1.00  
October 1, 2008 through December 31, 2008
    1.05 to 1.00  
January 1, 2009 through March 31, 2009
    1.10 to 1.00  
April 1, 2009 through June 30, 2009
    1.20 to 1.00  
July 1, 2009 through September 30, 2009
    1.20 to 1.00  
October 1, 2009 until Termination Date
    1.25 to 1.00  

     Section 7.21. Net Worth. Borrowers shall not permit Net Worth as of the
last day of any fiscal quarter ending in any period from the Closing Date to the
Termination Date to be less than 20% lower than the highest Net Worth measured
during any previous fiscal quarter occurring after the Closing Date.
     Section 7.22. Amendments or Waivers. Without the prior written consent of
Lender, Loan Party will agree to (a) any amendment to or waiver of or in respect
of any Loan Documents, (b) any amendment or waiver of any lease of Real
Property, including without limitation, any lease with Affiliates of any Loan
Party in any manner adverse to Lender, or (c) any other material amendment to or
waiver of any material contract constituting a part of the Collateral which
could reasonably be expected to have a Material Adverse Effect.

42



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1. Events of Default. Each of the following (individually, an
“Event of Default” and collectively, the “Events of Default”) shall constitute
an event of default under this Agreement:
          (a) a default in the payment of any installment of principal of, or
interest upon, the Note when due and payable, whether at maturity or otherwise,
or any breach of Section 2.3, which default or breach, as applicable, shall have
continued unremedied for a period of five (5) days after written notice of the
default or breach from Lender to Borrowers;
          (b) a default in the payment of any other charges, fees, or other
monetary obligations owing to Lender arising out of or incurred in connection
with this Agreement when such payment is due and payable, which default shall
have continued unremedied for a period of five (5) days after written notice of
the default from Lender to Borrowers;
          (c) a default in the due observance or performance by any Loan Party,
Holding Company or Ensign of any other term, covenant or agreement contained in
any of the Loan Documents, which default shall have continued unremedied for a
period of ten (10) days after written notice of the default from Lender to such
Loan Party;
          (d) any representation or warranty made by any Loan Party, Holding
Company or Ensign in this Agreement or in any of the other Loan Documents, any
financial statement, or any statement or representation made in any other
certificate, report or opinion delivered in connection with this Agreement or
the other Loan Documents proves to have been incorrect or misleading in any
material respect when made, which default shall have continued unremedied for a
period of ten (10) days after written notice of the default from Lender to such
Loan Party, Holding Company or Ensign, provided that if the nature of the
default is such that it cannot reasonably be cured within such ten (10) day
period, then, so long as such Loan Party, Holding Company or Ensign has
commenced its cure within such ten (10) day period and continues to diligently
prosecute such cure, such Loan Party, Holding Company or Ensign shall have such
additional time, not to exceed sixty (60) days, as is necessary to complete such
cure;
          (e) any material obligation of any Loan Party (other than its
Obligations under this Agreement) for the payment of Borrowed Money is not paid
when due or within any applicable grace period, or such obligation becomes or is
declared to be due and payable before the expressed maturity of the obligation;
          (f) any Loan Party, Holding Company or Ensign makes an assignment for
the benefit of creditors, offers a composition or extension to creditors, or
makes or sends notice of an intended bulk sale of any business or assets now or
hereafter conducted by any Loan Party, Holding Company or Ensign;
          (g) (i) any Loan Party, Holding Company or Ensign files a petition in
bankruptcy, (ii) any Loan Party is adjudicated insolvent or bankrupt, petitions
or applies to any tribunal for any receiver of or any trustee for itself or any
substantial part of its property, (iii) any Loan Party, Holding Company or
Ensign commences any proceeding relating to itself under any reorganization,
arrangement, readjustment or debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, (iv) any such proceeding
is commenced against any Loan Party, Holding Company or Ensign and such
proceeding remains undismissed for a period of sixty (60) days, (v) any Loan
Party, Holding Company or Ensign by any act indicates its consent to, approval
of, or acquiescence in, any such

43



--------------------------------------------------------------------------------



 



proceeding or the appointment of any receiver of or any trustee for any Loan
Party, Holding Company or Ensign or any substantial part of its property, or
suffers any such receivership or trusteeship to continue undischarged for a
period of sixty (60) days;
          (h) one or more final judgments in excess of $100,000 against any Loan
Party or attachments against its property not fully and unconditionally covered
by insurance shall be rendered by a court of record and shall remain unpaid,
unstayed on appeal, undischarged, unbonded and undismissed for a period of ten
(10) days;
          (i) a Reportable Event which might constitute grounds for termination
of any Plan covered by Title IV of ERISA or for the appointment by the
appropriate United States District Court of a trustee to administer any such
Plan or for the entry of a lien or encumbrance to secure any deficiency, has
occurred and is continuing thirty (30) days after its occurrence, or any such
Plan is terminated, or a trustee is appointed by an appropriate United States
District Court to administer any such Plan, or the Pension Benefit Guaranty
Corporation institutes proceedings to terminate any such Plan or to appoint a
trustee to administer any such Plan, or a lien or encumbrance is entered to
secure any deficiency or claim;
          (j) except as permitted by Section 7.4, any outstanding Ownership
Interests of any Loan Party or Holding Company is sold or otherwise transferred
by the Person owning such Ownership Interests on the date of this Agreement;
          (k) there shall occur any uninsured damage to or loss, theft or
destruction of any portion of the Collateral that could materially adversely
affect the Collateral;
          (l) an Event of Default (as defined in any of the Real Estate Loan
Documents) shall have occurred under any of the Real Estate Loan Documents;
          (m) any Loan Party breaches or violates the terms of, or a default or
an event which could, whether with notice or the passage of time, or both,
constitute a default, occurs under any other existing or future agreement
(related or unrelated) between any Loan Party and Lender, and such Loan Party
fails to timely cure such breach, violation or default following notice (if
required) and any grace or permitted cure period (if applicable);
          (n) any Borrower ceases any material portion of its business
operations as currently conducted without first obtaining Lender’s consent,
which shall not be unreasonably withheld or delayed and such cessation has a
material impact on the Borrowers as a whole;
          (o) any Loan Party or any Affiliate of any Loan Party, shall challenge
or contest, in any action, suit or proceeding, the validity or enforceability of
this Agreement, or any of the other Loan Documents, the legality or the
enforceability of any of the Obligations or the perfection or priority of any
lien granted to Lender;
          (p) any Loan Party, Holding Company or Ensign shall be criminally
indicted or convicted under any law that could lead to a forfeiture of any
material portion of the Collateral;
          (q) there shall occur a Material Adverse Effect which default shall
have continued unremedied for a period of ten (10) days after written notice
from Lender; or
          (r) there shall have occurred a Change of Control.

44



--------------------------------------------------------------------------------



 



     Section 8.2. Acceleration. Upon the occurrence of any of the foregoing
Events of Default, the Note shall become and be immediately due and payable upon
declaration to that effect delivered by Lender to Borrowers; provided, however,
that, upon the happening of any event specified in Section 8.1(g), the Note
shall be immediately due and payable without declaration or other notice to
Borrowers.
     Section 8.3. Remedies.
          (a) Upon the occurrence of and during the continuance of an Event of
Default under this Agreement or the other Loan Documents, Lender, in addition to
all other rights, options, and remedies granted to Lender under this Agreement,
or at law or in equity, may take any of the following steps (which list is given
by way of example and is not intended to be an exhaustive list of all such
rights and remedies):
               (i) terminate the Loan, whereupon all outstanding Obligations
shall be immediately due and payable;
               (ii) exercise all other rights granted to it under this Agreement
and all rights under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; and
               (iii) exercise all rights and remedies under all Loan Documents
now or hereafter in effect, including, without limitation:
                    (A) the right to take possession of, send notices regarding,
and collect directly the Collateral, with or without judicial process;
                    (B) the right to (by its own means or with judicial
assistance) enter any Loan Party’s premises and take possession of the
Collateral, or render it unusable, or dispose of the Collateral on such premises
in compliance with subsection (C) below, without any liability for rent,
storage, utilities, or other sums, and such Loan Party shall not resist or
interfere with such action;
                    (C) the right to require any Loan Party at such Loan Party’s
expense to assemble all or any part of the Collateral and make it available to
Lender at any place designated by Lender; and
                    (D) the right to reduce the Maximum Loan Amount or to use
the Collateral and/or funds in the Concentration Account in amounts up to the
Maximum Loan Amount for any reason permitted hereunder or otherwise allowed by
law.
          (b) Each Loan Party agrees that a notice received by it at least five
(5) days before the time of any intended public sale, or the time after which
any private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable Collateral which threatens to speedily decline
in value or which is sold on a recognized market may be sold immediately by
Lender without prior notice to any Loan Party. At any sale or disposition of
Collateral, Lender may (to the extent permitted by applicable law) purchase all
or any part of the Collateral, free from any right of redemption by any Loan
Party, which right is hereby waived and released. Each Loan Party covenants and
agrees not to interfere with or impose any obstacle to Lender’s exercise of its
rights and remedies with respect to the Collateral.
     Section 8.4. Nature of Remedies. Lender shall have the right to proceed
against all or any portion of the Collateral to satisfy in any order the
liabilities and Obligations of the Loan Parties and their respective Affiliates
or any Affiliate of Lender under this Agreement or any other loan documents

45



--------------------------------------------------------------------------------



 



evidencing financings provided to Borrowers. All rights and remedies granted
Lender under this Agreement and under any agreement referred to in this
Agreement, or otherwise available at law or in equity, shall be deemed
concurrent and cumulative, and not alternative remedies, and Lender may proceed
with any number of remedies at the same time until the Loans, and all other
existing and future liabilities and obligations of the Loan Parties to Lender,
are satisfied in full. The exercise of any one right or remedy shall not be
deemed a waiver or release of any other right or remedy, and Lender, upon the
occurrence of an Event of Default, may proceed against any Loan Party         ,
and/or the Collateral, at any time, under any agreement, with any available
remedy and in any order.
ARTICLE IX
MISCELLANEOUS
     Section 9.1. Expenses and Taxes.
          (a) Borrowers agree to pay a reasonable documentation preparation fee,
together with actual audit and appraisal fees and all other out-of-pocket
charges and reasonable expenses incurred by Lender in connection with the
negotiation, preparation, legal review and execution of each of the Loan
Documents, including, without limitation, UCC and judgment lien searches and UCC
filings and fees for post-closing UCC and judgment lien searches. In addition,
Borrowers shall pay all such fees associated with any amendments to the Loan
Documents following the Closing Date.
          (b) Borrowers also agree to pay all charges and actual expenses
incurred by Lender (including the actual fees and expenses of Lender’s in-house
and outside counsel) in connection with the enforcement, protection,
preservation, administration or monitoring of any right or claim of Lender, any
of the Collateral, and the collection of any amounts due under the Loan
Documents. If Lender uses in-house legal counsel and/or auditors for any of
these purposes, Borrowers further agree that its Obligations under the Loan
Documents include reasonable charges for such legal work commensurate with the
fees that would otherwise be charged by outside legal counsel or audit firm (as
the case may be) selected by Lender for the work performed. Notwithstanding the
foregoing, and provided no Event of Default has occurred, has been duly noticed
by Lender to Borrowers (if notice is required) and is continuing, Lender shall
agree to limit fees charged for its auditors and legal counsel in the
circumstances described below as follows:
               (i) In connection with audits conducted with respect to
Collateral and Facilities subject to this Agreement as of the date hereof,
Lender shall limit audit fees to $25,000.00 in the aggregate per year, plus
actual expenses. For each facility added on or after the date hereof, this
annual audit fee limitation shall be increased by $250, with the amount of audit
fees payable for the year in which the facility is added to be prorated based on
the number of audits remaining in the year to be performed after the facility’s
addition;
               (ii) in connection with audits conducted with respect to the
addition of New Operating Companies, new facilities and new Collateral to this
Agreement, Lender shall limit audit fees to $2,500.00 per each new facility
provided the applicable Borrower delivers all relevant books, records and other
information required by Lender in its sole discretion to perform a desk review
of such new facility; and
               (iii) in connection with legal services conducted with respect to
the preparation of additional Loan Documents required for the addition of New
Operating Companies, new facilities and new Collateral to this Agreement, Lender
shall limit legal fees charged to Borrowers to

46



--------------------------------------------------------------------------------



 



$2,500.00 per each new Facility provided: (A) the applicable Borrower delivers
to Lender all relevant books, records, corporate organizational documents, lease
agreements, purchase agreements and other information required by Lender in its
sole discretion to prepare the appropriate loan documentation, UCC financing
statements, estoppel certificates and other agreements and documents required to
effectuate such amendment, (B) Lender has no need for the services of outside
counsel, (C) the facility to be added is not the subject of any bankruptcy or
insolvency proceeding; provided however that for any facility to be added which
is the subject of any bankruptcy or insolvency proceeding, the legal fees
charged to add such facility shall not exceed $3,500.00 per facility, (D) in
Lender’s reasonable opinion, no additional legal services are required for the
addition of the proposed new facility or New Operating Companies beyond the
preparation and negotiation of an amendment to the Note and Loan Agreement
substantially in the form of the amendments previously entered into between
Borrowers and Lender, the preparation and filing of UCC financing statements,
the review of corporate documentation of the New Operating Company, and the
preparation of intercreditor agreements and of estoppel certificates, and (E) in
Lender’s reasonable opinion the proposed transaction is not complex or
complicated. Lender agrees to use its best efforts to contain its legal costs
for transactions that do not fit the criteria described in this subparagraph
(3).
          (c) Borrowers shall pay all taxes (other than taxes based upon or
measured by Lender’s income or revenues or any personal property tax), if any,
in connection with the issuance of the Note and the recording of the security
documents therefor. The obligations of Borrowers under this clause (c) shall
survive the payment of Borrowers’ Indebtedness under this Agreement and the
termination of this Agreement.
     Section 9.2. Entire Agreement; Amendments. This Agreement and the other
Loan Documents constitute the full and entire understanding and agreement among
the parties with regard to their subject matter and supersede all prior written
or oral agreements, understandings, representations and warranties made with
respect thereto. No amendment, supplement or modification of this Agreement nor
any waiver of any provision thereof shall be made except in writing executed by
the party against whom enforcement is sought.
     Section 9.3. No Waiver; Cumulative Rights. No waiver by any party to this
Agreement of any one or more defaults by the other party in the performance of
any of the provisions of this Agreement shall operate or be construed as a
waiver of any future default or defaults, whether of a like or different nature.
No failure or delay on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver of such right, power or
remedy nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise of such right, power or remedy or
the exercise of any other right, power or remedy. The remedies provided for in
this Agreement are cumulative and are not exclusive of any remedies that may be
available to any party to this Agreement at law, in equity or otherwise.
     Section 9.4. Notices. Any notice or other communication required or
permitted under this Agreement shall be in writing and personally delivered,
mailed by registered or certified mail (return receipt requested and postage
prepaid), sent by facsimile (with a confirming copy sent by regular mail), or
sent by prepaid overnight courier service, and addressed to the relevant party
at its address set forth below, or at such other address as such party may, by
written notice, designate as its address for purposes of notice under this
Agreement:
          (a) If to Lender, at:
General Electric Capital Corporation
c/o GE Healthcare Financial Services

47



--------------------------------------------------------------------------------



 



2 Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile: (301) 664-9866
          (b) If to any Loan Party, Holding Company
or Ensign, at:
The Ensign Group, Inc.
27101 Puerta Real, Suite 450
Mission Viejo, CA 92691
Attention: General Counsel
Phone: (949) 487-9500
Facsimile: (949) 540-3002
With a copy to:
The Ensign Group, Inc.
27101 Puerta Real, Suite 450
Mission Viejo, CA 92691
Attention: Chief Financial Officer
Phone: (949) 487-9500
Facsimile: (949) 487-9400
If mailed, notice shall be deemed to be given five (5) days after being sent,
and if sent by personal delivery, telecopier or prepaid courier, notice shall be
deemed to be given when delivered.
     Section 9.5. Severability. If any term, covenant or condition of this
Agreement, or the application of such term, covenant or condition to any party
or circumstance shall be found by a court of competent jurisdiction to be, to
any extent, invalid or unenforceable, the remainder of this Agreement and the
application of such term, covenant, or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby, and each term, covenant or condition shall be valid and
enforced to the fullest extent permitted by law. Upon determination that any
such term is invalid, illegal or unenforceable, Lender may, but is not obligated
to, advance funds to Borrowers under this Agreement until the parties to this
Agreement amend this Agreement so as to effect the original intent of the
parties as closely as possible in a valid and enforceable manner.
     Section 9.6. Successors and Assigns. This Agreement, the Note, and the
other Loan Documents shall be binding upon and inure to the benefit of the Loan
Parties, Ensign and the Holding Companies and Lender and their respective
successors and assigns. Notwithstanding the foregoing, none of the Loan Parties,
Holding Companies or Ensign may assign any of its rights or delegate any of its
obligations under this Agreement without the prior written consent of Lender,
which may be withheld in its sole discretion. Lender may sell, assign, transfer,
or participate any or all of its rights or obligations under this Agreement
without notice to or consent of the Loan Parties, the Holding Companies or
Ensign.
     Section 9.7. Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission), each of which
shall be deemed an original, but all of which together shall constitute but one
instrument.

48



--------------------------------------------------------------------------------



 



     Section 9.8. Interpretation. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any party because that
party or its legal representative drafted that provision. The titles of the
paragraphs of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement. Any pronoun used in this
Agreement shall be deemed to include singular and plural and masculine, feminine
and neuter gender as the case may be. The words “herein,” “hereof,” and
“hereunder” shall be deemed to refer to this entire Agreement, except as the
context otherwise requires.
     Section 9.9. Survival of Terms. All covenants, agreements, representations
and warranties made in this Agreement, any other Loan Document, and in any
certificates and other instruments delivered in connection with this Agreement
shall be considered to have been relied upon by Lender and shall survive the
making by Lender of the Loans contemplated by this Agreement and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
until all liabilities and obligations of Borrowers to Lender are satisfied in
full.
     Section 9.10. Release of Lender. Each Borrower releases Lender, its
officers, employees, and agents, of and from any claims for loss or damage
resulting from acts or conduct of any or all of them, unless caused by Lender’s
recklessness, gross negligence, or willful misconduct.
     Section 9.11. Time. Whenever any Loan Party, Holding Company or Ensign is
required to make any payment or perform any act on a Saturday, Sunday, or a
legal holiday under the laws of the State of Maryland (or other jurisdiction
where any Loan Party, Holding Company or Ensign is required to make the payment
or perform the act), the payment may be made or the act performed on the next
Business Day. Time is of the essence in each of the Loan Parties’, Holding
Companies’ and Ensign’s performance under this Agreement and all other Loan
Documents.
     Section 9.12. Commissions. The transaction contemplated by this Agreement
was brought about by Lender, the Closing Date Borrowers and Ensign acting as
principals and without any brokers, agents, or finders being the effective
procuring cause. Each Loan Party represents that it has not committed Lender to
the payment of any brokerage fee, commission, or charge in connection with this
transaction. If any such claim is made on Lender by any broker, finder, or agent
or other person, Borrowers will indemnify, defend, and hold Lender harmless from
and against the claim and will defend any action to recover on that claim, at
Borrowers’ cost and expense, including Lender’s counsel fees. Borrowers further
agree that until any such claim or demand is adjudicated in Lender’s favor, the
amount demanded will be deemed a liability of Borrowers under this Agreement,
secured by the Collateral.
     Section 9.13. Third Parties. No rights are intended to be created under
this Agreement or under any other Loan Document for the benefit of any third
party donee, creditor, or incidental beneficiary of any Loan Party, Holding
Company or Ensign. Nothing contained in this Agreement shall be construed as a
delegation to Lender of the duty of any Loan Party, Holding Company or Ensign of
performance, including, without limitation, duties of any Loan Party, Holding
Company or Ensign under any account or contract in which Lender has a security
interest.
     Section 9.14. Discharge of Loan Parties’ Obligations. Lender, in its sole
discretion, shall have the right at any time, and from time to time, without
prior notice to any Loan Party, Holding Company or Ensign if such Person fails
to do so, to: (a) obtain insurance covering any of the Collateral as required
under this Agreement; (b) pay for the performance of such Person’s obligations
under this Agreement; (c) discharge taxes, liens, security interests, or other
encumbrances at any time levied or placed on any of the Collateral in violation
of this Agreement unless such Person is in good faith with due diligence by
appropriate proceedings contesting those items; and (d) pay for the maintenance
and preservation of any of the Collateral. Reasonable expenses and advances
shall be added to the Loan, until

49



--------------------------------------------------------------------------------



 



reimbursed to Lender and shall be secured by the Collateral. Any such payments
and advances by Lender shall not be construed as a waiver by Lender of an Event
of Default.
     Section 9.15. Information to Participants. Lender may divulge to any
participant it may obtain in the Loan, or any portion of the Loan, all
information, and furnish to such participant copies of reports, financial
statements, certificates, and documents obtained under any provision of this
Agreement or any other Loan Document.
     Section 9.16. Indemnity. Each Loan Party hereby agrees to indemnify and
hold harmless Lender, its partners, officers, agents and employees
(collectively, “Indemnitee”) from and against any liability, loss, cost,
expense, claim, damage, suit, action or proceeding ever suffered or incurred by
Lender (including reasonable attorneys’ fees and expenses) arising from the
failure of any Loan Party to observe, perform or discharge any of its covenants,
obligations, agreements or duties under this Agreement, or from the breach of
any of the representations or warranties contained in Article IV of this
Agreement. In addition, each Loan Party shall defend Indemnitee against and save
it harmless from all claims of any Person with respect to the Collateral.
Notwithstanding any contrary provision in this Agreement, the obligation of the
Loan Parties under this Section 9.16 shall survive the payment in full of the
Obligations and the termination of this Agreement.
     SECTION 9.17. CHOICE OF LAW; CONSENT TO JURISDICTION. THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES OF
CONFLICTS OF LAWS. IF ANY ACTION ARISING OUT OF THIS AGREEMENT OR THE NOTE IS
COMMENCED BY LENDER IN THE NEW YORK STATE COURTS OF THE CITY OF NEW YORK OR IN
THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, EACH LOAN PARTY,
HOLDING COMPANY AND ENSIGN HEREBY CONSENTS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUCH ACTION AND TO THE LAYING OF VENUE IN THE STATE OF NEW YORK. ANY
PROCESS IN ANY SUCH ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL,
POSTAGE PREPAID, TO SUCH PERSON AT ITS ADDRESS DESCRIBED IN SECTION 9.4.
     SECTION 9.18. WAIVER OF TRIAL BY JURY. EACH PARTY HERETO HEREBY
(A) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY A JURY, AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT
THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER OF RIGHT TO TRIAL
BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY, BY EACH PARTY HERETO,
AND THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES TO THIS AGREEMENT, SO AS TO
SERVE AS CONCLUSIVE EVIDENCE OF THE WAIVER BY EACH PARTY HERETO OF THE RIGHT TO
JURY TRIAL. FURTHER, EACH LOAN PARTY HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF LENDER (INCLUDING LENDER’S COUNSEL) HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, TO ANY LOAN PARTY THAT LENDER WILL NOT SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO JURY TRIAL PROVISION.
     SECTION 9.19. Intentionally Deleted.

50



--------------------------------------------------------------------------------



 



     Section 9.20. MyAccountSM. In consideration of being given access to and
the right to use the MyAccount website and service of Lender, each Loan Party
hereby agrees to the terms and conditions set forth on Exhibit C, as such may be
amended by Lender from time to time by posting revised terms and conditions on
the MyAccount website. In the event Borrowers elect not to utilize the MyAccount
website to electronically submit a Borrowing Base Certificate to Lender in
connection with a request for an Advance, Lender will be entitled to assess a
fee equal to Twenty Five Dollars ($25) for each such request.
     Section 9.21. Capital Adequacy; Increased Costs; Illegality; Funding
Losses.
          (a) If Lender shall have determined that the introduction of or any
change in after the date hereof of any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by Lender
with any request or directive regarding capital adequacy, reserve requirements
or similar requirements (whether or not having the force of law) from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by Lender and thereby reducing the rate of return on Lender’s capital
as a consequence of its obligations hereunder, then the Borrowers shall from
time to time upon demand by Lender promptly pay to the Lender additional amounts
sufficient to compensate the Lender for such reduction. A certificate as to the
amount of such reduction that, at a minimum, shows the basis of the computation
thereof submitted by the Lender to the Borrowers shall be conclusive and binding
on the Borrowers for all purposes, absent manifest error.
          (b) If, as a result of either (i) the introduction of or any change in
any law or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to the Lender of agreeing to make or making, funding or
maintaining any Loan, then the Borrowers shall from time to time, upon demand by
Lender, promptly pay Lender additional amounts sufficient to compensate Lender
for such increased cost. A certificate as to the amount of such increased cost,
submitted to the Borrowers by Lender, shall be conclusive and binding on the
Borrowers for all purposes, absent manifest error.
          (c) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for Lender to agree to
make or to make or to continue to fund or maintain any LIBOR Loan, then on
notice thereof and demand therefor by Lender to the Borrowers, (i) the
obligation of Lender to agree to make or to make or to continue to fund or
maintain LIBOR Loans shall terminate and (ii) the Borrowers shall forthwith
prepay in full all outstanding LIBOR Loans owing to Lender, together with
interest accrued thereon, unless the Borrowers, within five (5) Business Days
after the delivery of such notice and demand, converts all such Loans into Base
Rate Loans.
          (d) To induce Lender to permit LIBOR Loans on the terms provided
herein, if (i) any LIBOR Loan is repaid in whole or in part prior to the last
day of any applicable LIBOR Period (whether that repayment is made pursuant to
any provision of this Agreement or any other Loan Document or is the result of
acceleration, by operation of law or otherwise), (ii) the Borrowers shall
default in payment when due of the principal amount of or interest on any LIBOR
Loan, (iii) the Borrowers shall refuse to accept any borrowing of any LIBOR Loan
after the Borrowers have given notice requesting the same in accordance
herewith, or (iv) the Borrowers shall fail to make any prepayment of any LIBOR
Loan after the Borrowers have given a notice thereof in accordance herewith,
then the Borrowers shall indemnify and hold harmless Lender from and against all
losses, costs and expenses resulting from or arising from any of the foregoing.
Such indemnification shall include any loss (but excluding loss of margin) or

51



--------------------------------------------------------------------------------



 



expense arising from the reemployment of funds obtained by it or from fees
payable to terminate deposits from which such funds were obtained. For the
purpose of calculating amounts payable to Lender under this subsection, Lender
shall be deemed to have actually funded its relevant LIBOR Loan through the
purchase of a deposit bearing interest at LIBOR in an amount equal to the amount
of such LIBOR Loan and having a maturity comparable to the relevant LIBOR
Period; provided, however, that Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. As promptly as practicable
under the circumstances, Lender shall provide the Borrowers with its written
calculation of all amounts payable pursuant to this Section 9.20(d), and such
calculation shall be conclusive and binding on the Borrowers for all purposes,
absent manifest error. The Borrowers shall pay to Lender all amounts required to
be paid by it under this Section 9.20 promptly upon demand therefor.
ARTICLE X
CROSS-GUARANTY
     Section 10.1 Cross-Guaranty. Each Loan Party hereby agrees that such Loan
Party is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to Lender and its respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to Lender
by each other Loan Party. Each Loan Party agrees that its Guaranteed Obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Article X shall not be discharged
until payment and performance, in full, of the Obligations has occurred, and
that its obligations under this Article X shall be absolute and unconditional,
irrespective of, and unaffected by,
          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Loan Party is or may
become a party;
          (b) the absence of any action to enforce this Agreement (including
this Article X) or any other Loan Document or the waiver or consent by Lender
with respect to any of the provisions thereof;
          (c) the existence, value or condition of, or failure to perfect its
lien against, any security for the Obligations or any action, or the absence of
any action, by Lender in respect thereof (including the release of any such
security);
          (d) the insolvency of any Loan Party, Holding Company or Ensign; or
          (e) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
Each Loan Party shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.
     Section 10.2 Waivers by Loan Party. Each Loan Party expressly waives all
rights it may have now or in the future under any statute, or at common law, or
at law or in equity, or otherwise, to compel Lender to marshall assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
Loan Party, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Loan Party. It is

52



--------------------------------------------------------------------------------



 



agreed among each Loan Party and Lender that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Article X and such waivers,
Lender would decline to enter into this Agreement.
     Section 10.3 Benefit of Guaranty. Each Loan Party agrees that the
provisions of this Article X are for the benefit of Lender and its respective
successors, transferees, endorsees and assigns, and nothing herein contained
shall impair, as between any other Loan Party and Lender, the obligations of
such other Loan Party under the Loan Documents.
     Section 10.4 Subordination of Subrogation, Etc. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 10.7, each Loan Party hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in full in
cash. Each Loan Party acknowledges and agrees that this subordination is
intended to benefit Lender and shall not limit or otherwise affect such Loan
Party’s liability hereunder or the enforceability of this Article X, and that
Lender and its respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 10.4.
     Section 10.5 Election of Remedies. If Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Lender a
lien upon any Collateral, whether owned by any Loan Party or by any other
Person, either by judicial foreclosure or by non judicial sale or enforcement,
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Article X.
If, in the exercise of any of its rights and remedies, Lender shall forfeit any
of its rights or remedies, including its right to enter a deficiency judgment
against any Loan Party or any other Person, whether because of any applicable
laws pertaining to “election of remedies” or the like, each Loan Party hereby
consents to such action by Lender and waives any claim based upon such action,
even if such action by Lender shall result in a full or partial loss of any
rights of subrogation that each Loan Party might otherwise have had but for such
action by Lender. Any election of remedies that results in the denial or
impairment of the right Lender to seek a deficiency judgment against any Loan
Party shall not impair any other Loan Party’s obligation to pay the full amount
of the Obligations. In the event Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Lender may bid all or less than the amount of the Obligations and the amount of
such bid need not be paid by Lender but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Lender
or any other party is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Article X,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which Lender
might otherwise be entitled but for such bidding at any such sale.
     Section 10.6 Limitation. Notwithstanding any provision herein contained to
the contrary, each Loan Party’s liability under this Article X (which liability
is in any event in addition to amounts for which such Loan Party is primarily
liable under Article II) shall be limited to an amount not to exceed as of any
date of determination the greater of:
          (a) the net amount of all Loans advanced to any other Loan Party under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Loan Party; and
          (b) the amount that could be claimed by Lender from such Loan Party
under this Article X without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the

53



--------------------------------------------------------------------------------



 



Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law after taking
into account, among other things, such Loan Party’s right of contribution and
indemnification from each other Loan Party under Section 10.7.
     Section 10.7 Contribution with Respect to Guaranty Obligations.
          (a) To the extent that any Loan Party shall make a payment under this
Article X of all or any of the Obligations (other than Loans made to that Loan
Party for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Loan Party, exceeds the amount that such Loan Party would otherwise
have paid if each Loan Party had paid the aggregate Obligations satisfied by
such Guarantor Payment in the same proportion that such Loan Party’s “Allocable
Amount” (as defined below) (as determined immediately prior to such Guarantor
Payment) bore to the aggregate Allocable Amounts of each of the Loan Party as
determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Obligations and
termination of the Commitment, such Loan Party shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Party for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
          (b) As of any date of determination, the “Allocable Amount” of any
Loan Party shall be equal to the maximum amount of the claim that could then be
recovered from such Loan Party under this Article X without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
          (c) This Section 10.7 is intended only to define the relative rights
of Loan Party and nothing set forth in this Section 10.7 is intended to or shall
impair the obligations of Loan Party, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 10.1. Nothing contained in this
Section 10.7 shall limit the liability of any Loan Party to pay the Loans made
directly or indirectly to that Loan Party and accrued interest, fees and
expenses with respect thereto for which such Loan Party shall be primarily
liable.
          (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Party to which
such contribution and indemnification is owing.
          (e) The rights of the indemnifying Loan Party against other Loan
Parties under this Section 10.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitment.
     Section 10.8 Liability Cumulative. The liability of Loan Party under this
Article X is in addition to and shall be cumulative with all liabilities of each
Loan Party to Lender under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any Obligations or obligation of the
other Loan Party, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
[SIGNATURES APPEAR ON FOLLOWING PAGES]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the date first written above.

                  LENDER:    
 
                GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation    
 
           
 
  By:   /s/ Jeffrey P. Hoffman    
 
  Name:  
 
Jeffrey P. Hoffman    
 
  Title:   Duly Authorized Signatory    

[SIGNATURES CONTINUE ON FOLLOWING PAGES]
THE ENSIGN GROUP, INC.
SECOND AMENDED & RESTATED LOAN AND SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                          CLOSING DATE BORROWERS:    
 
                        ENSIGN WHITTIER WEST LLC
ENSIGN WHITTIER EAST LLC
ENSIGN PANORAMA LLC
LEMON GROVE HEALTH ASSOCIATES LLC
BELL VILLA CARE ASSOCIATES LLC
DOWNEY COMMUNITY CARE LLC
COSTA VICTORIA HEALTHCARE LLC
WEST ESCONDIDO HEALTHCARE LLC
HB HEALTHCARE ASSOCIATES LLC
VISTA WOODS HEALTH ASSOCIATES LLC
CITY HEIGHTS HEALTH ASSOCIATES LLC
C STREET HEALTH ASSOCIATES LLC
VICTORIA VENTURA HEALTH CARE LLC
GATE THREE HEALTHCARE LLC
SOUTHLAND MANAGEMENT LLC
MANOR PARK HEALTHCARE LLC
each, a Nevada limited liability company    
 
                ATTEST/WITNESS:   By:   The Flagstone Group, Inc.    
 
          Its Sole Member    
 
               
By:
  /s/ Soon Burnham
 
Soon Burnam
Treasurer   By:
Name:
Title:   /s/ Beverly Wittekind
 
Beverly Wittekind
Secretary    
 
                        ENSIGN SANTA ROSA LLC
ENSIGN MONTGOMERY LLC
ENSIGN CLOVERDALE LLC
ENSIGN SONOMA LLC
ENSIGN WILLITS LLC
ENSIGN PLEASANTON LLC
each, a Nevada limited liability company    
 
                ATTEST/WITNESS:   By:   Northern Pioneer Healthcare, Inc.    
 
          Its Sole Member    
 
               
By:
  /s/ Soon Burnam   By:   /s/ Cory E. Monette    
 
               
 
  Soon Burnam
Treasurer   Name:
Title:   Cory E. Monette
President    

[SIGNATURES CONTINUE ON FOLLOWING PAGES]
THE ENSIGN GROUP, INC.
SECOND AMENDED & RESTATED LOAN AND SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                          ENSIGN SAN DIMAS LLC
ENSIGN PALM I LLC
REDBROOK HEALTHCARE ASSOCIATES LLC
CLAREMONT FOOTHILLS HEALTH ASSOCIATES LLC
each, a Nevada limited liability company    
 
                ATTEST/WITNESS:   By:   Touchstone Care, Inc.    
 
          Its Sole Member    
 
               
By:
  /s/ Soon Burnam   By:   /s/ John Albrechtsen    
 
 
 
Soon Burnam   Name:  
 
John Albrechtsen    
 
  Treasurer   Title:   President    
 
                        ENSIGN SABINO LLC
24TH STREET HEALTHCARE ASSOCIATES LLC
GLENDALE HEALTHCARE ASSOCIATES LLC
PRESIDIO HEALTH ASSOCIATES LLC
NORTH MOUNTAIN HEALTHCARE LLC
PARK WAVERLY HEALTHCARE LLC
SUNLAND HEALTH ASSOCIATES LLC
RADIANT HILLS HEALTH ASSOCIATES LLC
HIGHLAND HEALTHCARE LLC
each, a Nevada limited liability company    
 
                ATTEST/WITNESS:   By:   Bandera Healthcare, Inc.    
 
          Its Sole Member    
 
               
By:
  /s/ Soon Burnam   By:   /s/ Michael C. Dalton    
 
               
 
  Soon Burnam   Name:   Michael C. Dalton    
 
  Treasurer   Title:   President    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
THE ENSIGN GROUP, INC.
SECOND AMENDED & RESTATED LOAN AND SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                      ATLANTIC MEMORIAL HEALTHCARE ASSOCIATES, INC.
AVENUES HEALTHCARE, INC.
BERNARDO HEIGHTS HEALTHCARE, INC.
CAMARILLO COMMUNITY CARE, INC.
CARROLLTON HEIGHTS HEALTHCARE, INC.
GRAND VILLA PHX, INC.
HOQUIAM HEALTHCARE, INC.
LIVINGSTON CARE ASSOCIATES, INC.
LYNNWOOD HEALTH SERVICES, INC.
MCALLEN COMMUNITY HEALTHCARE, INC.
NORTHERN OAKS HEALTHCARE, INC.
OLYMPUS HEALTH, INC.
POCATELLO HEALTH SERVICES, INC.
RAMON HEALTHCARE ASSOC, INC.
RENEWCARE OF SCOTTSDALE, INC.
RICHMOND SENIOR SERVICES, INC.
ROSE PARK HEALTHCARE ASSOCIATES, INC.
SALADO CREEK SENIOR CARE, INC.
SOUTH VALLEY HEALTHCARE, INC.
TOWN EAST HEALTHCARE, INC.
UPLAND COMMUNITY CARE, INC.
WASHINGTON HEIGHTS HEALTHCARE, INC.
WELLINGTON HEALTHCARE, INC. ATTEST/WITNESS:   each, a Nevada corporation
 
           
By:
  /s/ Soon Burnam   By:   /s/ Beverly Wittekind
 
           
 
  Soon Burnam   Name:   Beverly Wittekind
 
      Title:   Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
THE ENSIGN GROUP, INC.
SECOND AMENDED & RESTATED LOAN AND SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                      GUARANTORS:
 
                    THE ENSIGN GROUP, INC.,
a Delaware corporation
 
            ATTEST/WITNESS:   By:   /s/ Christopher R. Christensen
 
           
 
      Name:   Christopher R. Christensen
By:
  /s/ Gregory Stapley   Title:   President
 
           
 
  Gregory Stapley
Secretary        
 
                    THE FLAGSTONE GROUP, INC.,         a Nevada corporation
 
            ATTEST/WITNESS:   By:   /s/ Beverly Wittekind
 
           
 
      Name:   Beverly Wittekind
By:
  /s/ Soon Burnam   Title:   Secretary
 
           
 
  Soon Burnam
Treasurer        
 
                    BANDERA HEALTHCARE, INC.,         a Nevada corporation
 
            ATTEST/WITNESS:   By:   /s/ Michael C. Dalton
 
           
 
      Name:   Michael C. Dalton
By:
  /s/ Soon Burnam   Title:   President
 
           
 
  Soon Burnam
Treasurer        
 
                    MILESTONE HEALTHCARE, INC.,         a Nevada corporation
 
            ATTEST/WITNESS:   By:   /s/ Beverly Wittekind
 
           
 
      Name:   Beverly Wittekind
By:
  /s/ Soon Burnam   Title:   Secretary
 
           
 
  Soon Burnam
Treasurer        

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
THE ENSIGN GROUP, INC.
SECOND AMENDED & RESTATED LOAN AND SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



                      KEYSTONE CARE, INC.,
a Nevada corporation
 
            ATTEST/WITNESS:   By:   /s/ Barry Port
 
           
 
      Name:   Barry Port
By:
  /s/ Soon Burnam   Title:   President
 
           
 
  Soon Burnam
Treasurer        
 
                    NORTHERN PIONEER HEALTHCARE, INC.,         a Nevada
corporation
 
            ATTEST/WITNESS:   By:   /s/ Cory E. Monette
 
           
 
      Name:   Cory E. Monette
By:
  /s/ Soon Burnam   Title:   President
 
           
 
  Soon Burnam
Treasurer        
 
                    TOUCHSTONE CARE, INC.,
a Nevada corporation
 
            ATTEST/WITNESS:   By:   /s/ John Albrechtsen
 
           
 
      Name:   John Albrechtsen
By:
  /s/ Soon Burnam   Title:   President
 
           
 
  Soon Burnam
Treasurer        

THE ENSIGN GROUP, INC.
SECOND AMENDED & RESTATED LOAN AND SECURITY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

         
Exhibit A
  -   List of Borrowers
 
       
Exhibit B
  -   Letters of Credit
 
       
Exhibit C
  -   MyAccount Terms and Conditions
 
       
Exhibit D
  -   Form of Officer’s Certificate
 
       
Exhibit E
  -   Form of Ensign Guaranty
 
       
Exhibit F
  -   Form of Holding Company Guaranty
 
       
Exhibit G
  -   Form of Borrowing Base Certificate
 
       
Exhibit H
  -   Form of Joinder Agreement
 
       
Exhibit I
  -   Form of Amended and Restated Revolving Credit Note
 
       

 



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

         
Schedule 1.1
  -   Permitted Liens
 
       
Schedule 4.1
  -   Subsidiaries
 
       
Schedule 4.5
  -   Litigation
 
       
Schedule 4.13
  -   Non-Compliance with Law
 
       
Schedule 4.14
  -   Environmental Matters
 
       
Schedule 4.15
  -   Places of Business with patient census
 
       
Schedule 4.16
  -   Licenses
 
       
Schedule 4.17
  -   Ownership Interests Ownership
 
       
Schedule 4.19
  -   Borrowings and Guarantees
 
       
Schedule 4.20
      Business Interruptions
 
       
Schedule 4.21
  -   Trade Names
 
       
Schedule 4.22
  -   Joint Ventures
 
       
Schedule 7.1
  -   Account Payable in Excess of 120 Days
 
       
Schedule 7.12
  -   Transactions with Affiliates

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Borrowers

                 
1
  24th Street Healthcare Associates LLC     30     Hoquiam Healthcare, Inc.
2
  Atlantic Memorial Healthcare Associates, Inc.     31     Lemon Grove Health
Associates LLC
3
  Avenues Healthcare, Inc.     32     Livingston Care Associates, Inc.
4
  Bell Villa Care Associates LLC     33     Lynnwood Health Services, Inc.
5
  Bernardo Heights Healthcare, Inc.     34     Manor Park Healthcare LLC
6
  C Street Health Associates LLC     35     McAllen Community Healthcare, Inc.
7
  Camarillo Community Care, Inc.     36     North Mountain Healthcare LLC
8
  Carrollton Heights Healthcare, Inc.     37     Northern Oaks Healthcare, Inc.
9
  City Heights Health Associates LLC     38     Olympus Health, Inc.
10
  Claremont Foothills Health Associates LLC     39     Park Waverly Healthcare
LLC
11
  Costa Victoria Healthcare LLC     40     Pocatello Health Services, Inc.
12
  Downey Community Care LLC     41     Presidio Health Associates LLC
13
  Ensign Cloverdale LLC     42     Radiant Hills Health Associates LLC
14
  Ensign Montgomery LLC     43     Ramon Healthcare Assoc, Inc.
15
  Ensign Palm I LLC     44     Redbrook Healthcare Associates LLC
16
  Ensign Panorama LLC     45     RenewCare of Scottsdale, Inc.
17
  Ensign Pleasanton LLC     46     Richmond Senior Services, Inc.
18
  Ensign Sabino LLC     47     Rose Park Healthcare Associates, Inc.
19
  Ensign San Dimas LLC     48     Salado Creek Senior Care, Inc.
20
  Ensign Santa Rosa LLC     49     South Valley Healthcare, Inc.
21
  Ensign Sonoma LLC     50     Southland Management LLC
22
  Ensign Whittier East LLC     51     Sunland Health Associates LLC
23
  Ensign Whittier West LLC     52     Town East Healthcare, Inc.
24
  Ensign Willits LLC     53     Upland Community Care, Inc.
25
  Gate Three Healthcare LLC     54     Victoria Ventura Healthcare LLC
26
  Glendale Healthcare Associates LLC     55     Vista Woods Health Associates
LLC
27
  Grand Villa PHX, Inc.     56     Washington Heights Healthcare, Inc.
28
  HB Healthcare Associates LLC     57     Wellington Healthcare, Inc.
29
  Highland Healthcare LLC     58     West Escondido Healthcare LLC

63



--------------------------------------------------------------------------------



 



EXHIBIT B
Letters of Credit
As used herein, the following terms have the following meanings:
“Beneficiary” means, collectively in the singular, the Person or Persons to whom
a Letter of Credit is issued or who may have rights to submit a Draft in respect
thereof.
“Draft” means any draft (sight or time), receipt, acceptance, cable or other
written demand for payment upon a Letter of Credit.
“Issuing Party” means the Person issuing a Letter of Credit, whether it be
Lender or another Person.
“Letter of Credit” or “Letters of Credit” means any and all documentary or
standby letters of credit issued at the request and for the account of Borrowers
for which Lender has incurred Letter of Credit Obligations.
“Letter of Credit Obligations” means all outstanding obligations (including all
duty, freight, taxes, costs, insurance and any other charges and expenses)
incurred by Lender, whether direct or indirect, contingent or otherwise, due or
not due, in connection with the issuance, negotiation, acceptance, amendment,
transfer, payment and/or guarantee, by Lender or the Issuing Party, of Letters
of Credit, all as further set forth in this Exhibit B.
“Letter of Credit Sublimit” means $15,000,000.
1. The notice to be provided to Lender requesting that Lender incur Letter of
Credit Obligations shall be in the form of a Letter of Credit application in the
form customarily employed by Lender and the Issuing Party, together with a
written request by Borrowers and the Issuing Party that Lender approve
Borrowers’ application. Approval by Lender in the written form agreed upon
between Lender and the Issuing Party (a) will authorize the Issuing Party to
issue the requested Letter of Credit in the form requested or approved by
Beneficiary and approved by Borrowers, Lender and Issuing Party, and (b) will
conclusively establish the existence of the Letter of Credit Obligation as of
the date of such approval.
2. In the event that Lender shall make any payment on or pursuant to any Letter
of Credit Obligation, Borrowers shall be unconditionally obligated to reimburse
Lender therefor, and such payment shall then be deemed to constitute a Revolving
Credit Loan. For purposes of computing interest under Section 2.2, a Revolving
Credit Loan made in satisfaction of a Letter of Credit Obligation shall be
deemed to have been made as of the earliest to occur of (a) the date on which
the Issuing Party makes the related payment under the underlying Letter of
Credit, or (b) the date Lender makes any payment or other accommodation in
respect of a Letter of Credit Obligation. Borrowers’ reimbursement obligations
under this paragraph, and all of Borrowers’ other obligations under this
Exhibit B, shall be considered part of the Obligations defined in this
Agreement. If an Event of Default shall occur and be continuing under this
Agreement, or if the Obligations shall be declared to be immediately due and
payable pursuant to any provision of this Agreement, then all contingent
liabilities of Borrowers with respect to Letter of Credit Obligations shall also
be deemed immediately due and payable. Borrowers’ Obligations to Lender with
respect to any Letter of Credit or Letter of Credit Obligation shall be
evidenced by Lender’s records and shall be absolute, unconditional and
irrevocable.
4. In the event that any Letter of Credit Obligations, whether or not then due
or payable, shall for any reason be outstanding on the last day of the Term or
the Termination Date, Borrowers will either (a) cause the underlying Letter of
Credit to be returned and canceled and each corresponding Letter of Credit

1



--------------------------------------------------------------------------------



 



Obligation to be terminated, or (b) pay to Lender, in immediately available
funds, an amount equal to 105% of the maximum amount then available to be drawn
under all Letters of Credit not so returned and canceled to be held by Lender as
cash collateral in an account under the exclusive dominion and control of Lender
(a “Cash Collateral Account”).
5. In the event that Lender shall incur any Letter of Credit Obligations,
Borrowers agree to pay the Letter of Credit Fee to Lender as compensation to
Lender for incurring such Letter of Credit Obligations. In addition to the
Letter of Credit Fee, Borrowers hereby agree to pay to or reimburse Lender for,
on demand, any and all commissions and charges of, and any and all fees
(including any per annum fees), costs and expenses incurred by, Lender (or of
the Issuing Party to the extent Lender is obligated to reimburse the Issuing
Party therefor) and the other Indemnified Parties (as defined below) in
connection with the issuance, negotiation, acceptance, amendment, transfer and
payment of the Letter of Credit or otherwise payable pursuant to the application
and related documentation under which the Letter of Credit is issued. The Letter
of Credit Fee for each Period shall be deemed accrued and fully earned upon the
commencement of each Period (the first such Period to commence on the date of
issuance of a Letter of Credit or incurrence by Lender of any Letter of Credit
Obligation, and each Period thereafter to commence on each annual anniversary
thereof), shall be payable in full on the first date of each such Period, and
shall be non-refundable when paid; provided, however, that upon any subsequent
increase in the Letter of Credit Fee as provided herein, the increased amount
shall be and become due and payable as it accrues. Borrowers hereby agree that
the Letter of Credit Fee and any and all other amounts required to be paid or
reimbursed by Borrowers under this Exhibit B may be paid using the proceeds of
Revolving Credit Loans made under this Agreement, and Borrowers hereby authorize
Lender to deduct the Letter of Credit Fee and any and all other such amounts
from the proceeds of any Revolving Credit Loans made by Lender to Borrowers
hereunder.
6. If the Issuing Party honors any Draft under a Letter of Credit and Borrowers
fail to reimburse Lender in accordance with the terms of this Agreement, Lender
may assert its right of subrogation under applicable law, whether Lender’s or
Issuing Party’s honoring of such Draft satisfies all or only part of the
underlying obligation. Borrowers shall, on reasonable notice, cooperate with
Lender and the Issuing Party in the assertion of the Borrowers’ rights against
the Beneficiary, the Beneficiary’s rights against the Borrowers and any other
rights that Lender or the Issuing Party may have by subrogation or assignment.
Such cooperation shall include, without limitation, the prompt return of all
drafts, documents, instruments and statements in Borrowers’ possession that were
presented by or on behalf of the Beneficiary in connection with any Draft.
7. Borrowers agree to reimburse Lender and its directors, employees, officers,
agents, Affiliates, subcontractors and servicers (collectively, the “Indemnified
Parties”) upon demand for and to indemnify and hold the Indemnified Parties
harmless from and against any and all claims, liabilities, losses, costs and
expenses including those more specifically identified below (collectively,
“Indemnified Liabilities”), including attorneys’ fees and disbursements, in any
case incurred or suffered by any Indemnified Party in connection with a Letter
of Credit or the provisions of this Exhibit B. Such Indemnified Liabilities
shall include, but not be limited to, all such Indemnified Liabilities incurred
or suffered by the Indemnified Parties in connection with (A) Lender’s or the
Issuing Party’s exercise of any right or remedy granted to it under a Letter of
Credit or the provisions of this Exhibit B, (B) any claim and the prosecution or
defense thereof arising out of or in any way connected with a Letter of Credit
or this Exhibit B, including, without limitation, as a result of any act of or
omission by a Beneficiary, and (C) any of the events or circumstances described
in this Exhibit B, including any defense by Lender or the Issuing Party in an
action in which Borrowers obtain an injunction against presentation or honor of
any Draft.
8. Borrowers will promptly examine a copy of each Letter of Credit (and any
proposed amendments thereto) sent to Borrowers, as well as all other instruments
and documents delivered to Borrowers from

2



--------------------------------------------------------------------------------



 



time to time in connection with the Letter of Credit, and, in the event
Borrowers have any claim of non-compliance with the instructions or of any
discrepancy or other irregularity or any objection to any action taken or
proposed to be taken by Lender or the Issuing Party with respect to any Letter
of Credit, Borrowers will notify Lender thereof in writing within three
(3) Business Days after its receipt of a copy of the Letter of Credit, any
amendments thereto, or such instruments or documents or notice of any such
proposed action, and Borrowers will conclusively be deemed to have waived any
such claim against the Indemnified Parties, unless such notice is given as
aforesaid. This section is intended to substitute three (3) Business Days for
the “not unreasonable time period” set forth in Rule 5.09 of ISP 98 (as defined
below).
9. The obligations of Borrowers under this Exhibit B shall be unconditional and
irrevocable and shall be paid under all circumstances strictly in accordance
with the terms of this Agreement notwithstanding any fact, event or circumstance
described in this Section 9. Neither Lender nor any other Indemnified Party
shall be responsible for, and neither Lender’s powers and rights hereunder nor
Borrowers’ obligations shall be affected by:
          (i) any act or omission pursuant to Borrowers’ instructions;
          (ii) any other act or omission of any Indemnified Party or the Issuing
Party other than any those arising from its or their gross negligence or willful
misconduct;
          (iii) the validity, accuracy or genuineness of Drafts, documents or
required statements, even if such Drafts, documents or statements should in fact
prove to be in any or all respects invalid, inaccurate, fraudulent or forged
(and notwithstanding that Borrowers shall have notified Lender or the Issuing
Party thereof);
          (iv) failure of any Draft to bear any reference or adequate reference
to the Letter of Credit;
          (v) errors, omissions, interruptions or delays in transmission of
delivery of any messages however sent and whether or not in code or otherwise;
          (vi) any act, default, omission, insolvency or failure in business of
any other person (including any agent, subcontractor or employee) or any
consequences arising from causes beyond Lender’s control;
          (vii) any acts or omissions of any Beneficiary of the Letter of Credit
or transferee of the Letter of Credit, if transferable;
          (viii) any act or omission of Lender or the Issuing Party required or
permitted under any (1) law or practice to which the Letter of Credit is subject
(including ISP 98), (2) applicable order, ruling or decree of any court,
arbitrator or governmental agency, (3) published statement or interpretation on
a matter of law or practice (including ISP 98);
          (ix) honor or other recognition of a presentation or demand that
includes forged or fraudulent documents or that is otherwise affected by the
fraudulent, bad faith, or illegal conduct of the Beneficiary or other person
(excluding Lender’s employees), including payment to a person who forges the
signature of a Beneficiary or the signature of an assignee of a Letter of
Credit’s proceeds;
          (x) honor of a presentation without regard to any nondocumentary
condition(s) in the Letter of Credit, regardless of whether Rule 4.11 of ISP 98
applies;
          (xi) dishonor of any presentation that does not strictly comply with
the terms of the applicable Letter of Credit or that is fraudulent, forged or
otherwise not entitled to be honored;
          (xii) the lack of validity or enforceability of the Letter of Credit;
          (xiii) any amendment to waiver of or any consent or departure from all
or any of the provisions of the Letter of Credit or any Loan Document;
          (xiv) the existence of any claim, set-off, defense or other right
which Borrowers, their Affiliates or any other Person may at any time have
against any beneficiary of the Letter of Credit, Lender, the Issuing Party or
any other Person, whether in connection with this Agreement, any other Loan
Document or any other related or unrelated agreements or transactions; or

3



--------------------------------------------------------------------------------



 



          (xv) any other act or omission to act or delay of any kind of Lender,
the Issuing Party or any other Person or any other event or circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of Borrowers’ obligation’s under this Agreement or
any other Loan Document.
     Without limiting the generality of the foregoing, Lender and the Issuing
Party may (x) act in reliance on any oral, telephone, telegraphic, electronic,
facsimile or written request, notice, or instruction believed in good faith to
be from or have been authorized by Borrowers, (y) receive, accept or pay as
complying with the terms of a Letter of Credit any Drafts or other documents,
otherwise in order, which are signed by or issued to any person or entity acting
as the representative of, or in the place of, the party in whose name such
Letter of Credit provides that any Drafts or other documents should be drawn or
issued and (z) waive any stipulation that the bank nominated in the applicable
Letter of Credit shall accept or pay the Drafts, and Lender may then accept
presentations of Drafts and documents for payment directly. It is understood and
agreed by Borrowers that Lender and the Issuing Party may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary. As
between Borrowers and any Indemnified Party, Borrowers assume all risks of the
acts and omissions of, or misuse of the Letter of Credit by, the Beneficiary
thereof. Borrowers agree that in any action now or hereafter arising from an
alleged breach, under this Agreement or otherwise, with respect to the Letter of
Credit by any Indemnified Party, the only damages that may be sought are those
which are direct and reasonably foreseeable as the probable result of any breach
thereof. Borrowers hereby waive any right it may have to indirect,
consequential, exemplary, special or punitive damages or lost anticipated
profits (whether against Lender or any other Indemnified Party) in respect of
any present or future breach by Lender or such Indemnified Party, under the
Agreement or otherwise, with respect to the Letter of Credit, even if Lender or
the Issuing Party have been advised of the possibility of such damages.
Borrowers must in all instances mitigate damages claimed against any Indemnified
Party with respect to the Letter of Credit. If Lender or the Issuing Party
honors a Draft or presentation under the Letter of Credit for which Borrowers
claim they are not obligated to reimburse Lender, Borrowers shall nonetheless
pay to Lender the amount paid by Lender to or by the Issuing Party, without
prejudice to Borrowers’ claims against Lender (except to the extent waived or
limited hereby) to recover fees and costs paid by Borrowers with respect to the
honored presentation plus any direct damages resulting therefrom which Borrowers
are unable to avoid or reduce and which are permitted to be recovered under this
paragraph. Borrowers’ prevailing in an action based on forgery or fraud of the
Beneficiary or other presenter does not relieve Borrowers from their obligation
to pay Lender’s and the Issuing Party’s costs and expenses in contesting the
entry or maintenance of injunctive relief.
10. Unless Lender or the Issuing Party is enjoined by a court of competent
jurisdiction, Lender and the Issuing Party may assume that any Beneficiary or
other presenter acts in good faith and that any presentation or other demand is
nonfraudulent.
11. Unless the Letter of Credit specifically requires and Lender specifically
agrees in writing, Lender and the Issuing Party need not check the authenticity
or authority of any purported Beneficiary signature, even if in other
transactions the Beneficiary is a customer or its signature is otherwise known
to Lender or the Issuing Party.
12. Unless specifically committed to do so in a writing signed by Lender, Lender
and the Issuing Party need not consent to any amendment of the Letter of Credit.
Lender or the Issuing Party may, without authorization from, but upon prior
notice to, Borrowers, send a thirty (30) day notice of non-extension to the
Beneficiary under the Letter of Credit if it provides for automatic extension.
Any notice of dishonor given by Lender or the Issuing Party within six
(6) Business Days after presentation of

4



--------------------------------------------------------------------------------



 



documents to the Issuing Party shall not be deemed to be unreasonable. This
section is intended to substitute six (6) Business Days for the three
(3) Business Days set forth in Rule 5.01a of ISP 98.
13. Notwithstanding any waiver by Borrowers of discrepancies in Drafts,
documents or required statements, each of Lender and the Issuing Party, each
acting alone, has the right in its sole judgment, to decline to approve any
discrepancies and to refuse payment on that basis under the Letter of Credit
issued hereunder.
14. Lender may assign its rights and delegate its duties hereunder to any
Subsidiary of Lender, in each case without prior notice to Borrowers; provided
that such assignment and delegation does not diminish Borrowers’ rights or
increase Borrowers’ duties hereunder.
15. No Letter of Credit shall be issued hereunder providing for the acceptance
of time Drafts or the incurrence of deferred payment undertakings.
16. Notwithstanding any provision herein contained to the contrary, if Borrowers
approve the issuance of a Letter of Credit requiring payment of a Draft on the
same day on which such Draft is presented, the Issuing Party shall be entitled
to honor such Draft without review or examination by Borrowers and Borrowers
waive all defenses to reimbursement thereof based on irregularities that may
have been revealed by Borrowers’ review or examination.
17. Borrowers are responsible for preparing or approving the text of any Letter
of Credit as issued by the Issuing Party and as received by the Beneficiary.
Lender’s or the Issuing Party’s recommendation or drafting of text or Lender’s
or the Issuing Party’s use or non-use or refusal to use text submitted by
Borrowers shall not affect Borrowers’ ultimate responsibility for the final text
and its receipt by the Beneficiary. Borrowers are responsible for the effect, or
lack of effect under ISP 98, Rule 4.11 or applicable law, of a provision in any
Letter of Credit that requires Lender or the Issuing Party to verify facts
rather than examine documents or that fails to identify the documents to which
the provision applies. Borrowers are responsible for including suitable
provisions in the underlying agreement that permit Borrowers to review the text
of the Letter of Credit as received by the Beneficiary and that describe the
circumstances under which a drawing under the Letter of Credit may be made,
Letter of Credit proceeds may be applied to the underlying agreement, and part
or all of those proceeds may be returned. Borrowers accept the risk that the
text of any Letter of Credit is consistent with the underlying obligation,
suitable for Borrowers’ purposes, and received by the Beneficiary in time to
permit the Beneficiary and Borrowers to review the Letter of Credit and to
request any desired amendments.
18. If Lender or the Issuing Party is now or hereafter becomes subject to any
reserve, special deposit or similar requirement against assets of, deposits
with, or for the account of, or credit extended by, Lender or the Issuing Party,
or any other condition is imposed upon Lender or the Issuing Party which imposes
a cost upon Lender or the Issuing Party, and the result, in the determination of
Lender or the Issuing Party is to increase the cost to Lender or the Issuing
Party of maintaining a Letter of Credit or paying or funding the payment of any
Draft thereunder, or to reduce the amount of any sum received or receivable,
directly or indirectly, by Lender hereunder or by the Issuing Party under a
Letter of Credit (and such event being referred to as a “LC Cost Increase”),
Borrowers will pay to Lender upon demand such amounts required to compensate
Lender and Issuer for such increased cost or reduction; provided, however, if
Lender receives prior notice of a LC Cost Increase, Lender shall so notify
Borrowers and Borrowers shall have the opportunity to replace or the Letter of
Credit without liability for such LC Cost Increase if Borrowers do so prior to
such LC Cost Increase becoming effective as to Lender. In making the
determinations contemplated hereunder, Lender and the Issuing Party may make
such estimates, assumptions, allocations and the like which Lender or the
Issuing Party in good faith determines to be appropriate, but Lender’s or

5



--------------------------------------------------------------------------------



 



the Issuing Party’s selection thereof, and Lender’s or the Issuing Party’s
determinations based thereon, shall be final and binding and conclusive upon
Borrowers.
19. Notwithstanding any provision to the contrary herein, Lender and the Issuing
Party reserve the right to decline any instruction provided by Borrowers if, in
its discretion, Lender or the Issuing Party determines that the carrying out of
such instruction contravenes Lender’s or the Issuing Party’s customary
procedures or policy, ISP 98 or any applicable law, rule or regulation.
20. The Letters of Credit and, to the extent applicable and not otherwise
inconsistent with this Agreement, this Agreement, shall be subject to the
International Standby Practices, International Chamber of Commerce Publication
No. 590 (“ISP 98”) and the same are incorporated herein by reference. Borrowers
are responsible for knowing applicable letter of credit law and practice,
including ISP 98. Solely for purposes of interpreting the ISP 98’s application
to this Agreement and any Letter of Credit issued hereunder, Lender and the
Issuing Party shall be deemed to be a “bank” as such term is used in ISP 98. To
the extent permitted by applicable law, this Agreement shall prevail in case of
a conflict with applicable law or ISP 98, and ISP 98 shall prevail in case of a
conflict with applicable law.
21. The aggregate principal amount of all Letters of Credit issued pursuant to
this Exhibit B shall not exceed the Letter of Credit Sublimit.

6



--------------------------------------------------------------------------------



 



EXHIBIT C
MyAccount
Terms and Conditions
The MyAccount service is an electronic service provided by Lender and its
Affiliates, which (a) provides Borrowers with electronic access via the World
Wide Web to information regarding its loan account(s) under the that certain
Second Amended and Restated Loan and Security Agreement, dated as of
February 21, 2008 by and among The Ensign Group, the Borrowers signatory
thereto, the Persons named therein as Loan Parties and General Electric Capital
Corporation as lender (as amended, restated, modified and supplemented from time
to time, the “Agreement”) through the use of web browsers and (b) allows
Borrowers to electronically submit Borrowing Base Certificates to Lender in
connection with requests for Loans. By accessing and/or using the MyAccount
service, Borrowers agree to accept and abide by the following terms and
conditions as well as the Privacy Policy posted on the MyAccount site (the
“Privacy Policy”) for each use and access of this service.
1. CHANGES TO TERMS AND CONDITIONS: Lender reserves the right, at its sole
discretion, to change, modify, add or remove any portion of these Terms and
Conditions, including the Privacy Policy, in whole or in part, at any time.
Notification of changes in these Terms and Conditions and/or the Privacy Policy
will be posted on the MyAccount site. Changes in these Terms and Conditions will
be effective when notice of such changes has been posted. Borrowers’ continued
use of the MyAccount site after such changes are posted will constitute their
agreement to such changed Terms and Conditions and/or the Privacy Policy.
2. CHANGES TO SERVICE AND TERMINATE ACCESS: Lender may change, modify, remove,
suspend terminate or discontinue any aspect of the MyAccount site or service at
any time without notice or liability. Lender, in its sole discretion, may also
impose limits or restrictions on certain services, features or content,
terminate Borrowers’ access to parts or all of the MyAccount site or service and
terminate all rights and licenses contained in these Terms and Conditions
without notice or liability.
3. PASSWORDS: Lender will issue to each Borrower a user name, password or other
access codes or security items (collectively, “Passwords”). Borrowers will be
solely responsible for the use and proper protection of the Passwords. Borrowers
agree to take all reasonable precautions to protect the security and integrity
of the Passwords and to prevent their unauthorized use. The MyAccount service is
a private computer system. Access to the MyAccount service is restricted to
those who have Passwords. Borrowers’ Passwords should never be shared with
anyone and Borrowers may not allow anyone other than an authorized officer of
Borrowers to use them. Borrowers will be solely responsible for all actions
taken that use their Passwords, including all transmissions by Borrowers of
electronic records and electronic signatures, other than actions involving the
unauthorized use of such Passwords by Lender and/or its Affiliates. “Electronic
records” refer to a record or information created, generated, sent,
communicated, received or stored electronically, such as Borrowers’ financial
data and Borrowing Base Certificates in connection with requests for Revolving
Credit Loans. Borrowers will immediately notify Lender in writing if Borrowers
become aware of any unauthorized access or use of its Passwords and/or the
MyAccount service, or if Borrowers’ Passwords are lost or stolen. Such notice
shall not release Borrowers from responsibility for such loss, theft,
unauthorized access or use of their Passwords and/or the MyAccount service, or
any other losses that may be incurred by Lender. Lender shall be entitled to
assess Borrowers’ Passwords and, if Lender determines that Borrowers are using
Passwords that Lender considers insecure, Lender may at its discretion require
Borrowers to change the Passwords and/or terminate Borrowers’ account.

1



--------------------------------------------------------------------------------



 



Borrowers shall be prohibited from using any services or facilities provided in
connection with the MyAccount site to compromise its security or tamper with
system resources and/or accounts. The use or distribution of tools designed for
compromising security (e.g., password guessing programs, cracking tools or
network probing tools) is strictly prohibited. If Borrowers become involved in
any violation of system security, Lender reserves the right to release
Borrowers’ details to system administrators at other websites in order to assist
them in resolving security incidents. Lender reserves the right to investigate
suspected violations of these Terms and Conditions.
Lender reserves the right to fully cooperate with any law enforcement
authorities, or comply with any court order or subpoena requesting or directing
Lender to disclose any information concerning a user or registered user of the
MyAccount site. BY ACCEPTING THESE TERMS AND CONDITIONS BORROWERS WAIVE AND HOLD
HARMLESS LENDER FROM ANY CLAIMS RESULTING FROM ANY ACTION TAKEN BY LENDER DURING
OR AS A RESULT OF ITS INVESTIGATIONS AND/OR FROM ANY ACTIONS TAKEN AS A
CONSEQUENCE OF INVESTIGATIONS BY EITHER LENDER OR LAW ENFORCEMENT AUTHORITIES.
4. CONSENT TO ELECTRONIC TRANSACTIONS: At the MyAccount site, Borrowers may
transmit and receive electronic records relating to its financial condition, the
Loans or the Collateral and allow Lender to compute the Borrowing Base,
availability within the Borrowing Base and other related calculations using
electronic records and other information provided by Borrowers in lieu of
submitting such information in writing and signed by an authorized officer of
Borrowers. Borrowers’ affirmative actions in using the MyAccount site, such as
clicking “I Accept”, “Submit”, “Yes”, “Go” and the like and uploading of data to
Lender, signify that Borrowers agree to, adopt and execute the action or
electronic record with the intention to be legally bound, and the words
“execution”, “signed”, “signature”, and words of like import in any Borrowing
Base Certificate given to Lender in connection with a request for a Loan shall
be deemed to be satisfied by such affirmative actions. Such affirmative actions
will have the same legal force, effect, validity and enforceability as if an
authorized officer of Borrowers affixed a written signature to the electronic
record, and such electronic signature and electronic record shall be deemed to
satisfy the writing and delivery requirements of any applicable law, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the Maryland Uniform
Electronic Transactions Act, or any other similar state laws based on the
Uniform Electronic Transactions Act. Borrowers agree to transmit and receive
electronic records through the MyAccount service via the Internet using their
Passwords. Lender’s electronic or other properly stored copy of such electronic
signatures and electronic records shall be deemed to be the true, complete,
valid, authentic and enforceable copy of them. Borrowers will not transmit to
Lender via the MyAccount site any message or other electronic record other than
those expressly authorized by the MyAccount service. Borrowers acknowledge that,
regardless of whether they are using a web browser with security features,
Lender is unable to ensure that data contained in any related Internet
transmission between Lender and Borrowers will not be intercepted by third
parties. Borrowers agree that Lender will not be liable should any such
interception occur prior to receipt by Lender of any such data transmitted by
Borrowers or after transmission by Lender of any such data to Borrowers.
5. REPRESENTATIONS AND WARRANTIES: In consideration of Borrowers’ use of and
access to the MyAccount service, Borrowers agree that each transmission of
electronic signatures and electronic records using their Passwords via the
MyAccount site shall be (i) deemed to be a representation and warranty by
Borrowers that all such electronic records are true, correct and accurate when
the record is sent and that the conditions in Section 3.2 of the Agreement have
been satisfied and (ii) a restatement by Borrowers and each Guarantor (if any)
of each of the representations and warranties made by such Person in any Loan
Document and a reaffirmation by Borrowers and each Guarantor (if any) of the
granting and continuance of Lender’s liens pursuant to the Loan Documents.

2



--------------------------------------------------------------------------------



 



6. DUTY TO VERIFY TRANSMISSIONS: Borrowers shall independently verify all
information and calculations computed by use of the MyAccount service and
immediately inform Lender of any error. No such error shall impair the validity
of the Obligations, all of which shall be payable in full accordance with the
Loan Documents and Borrowers hereby agree that any such Loans made in excess of
availability within the Borrowing Base or otherwise made in error shall be
immediately due and payable.
7. SECURITY PROCEDURES: The MyAccount service uses encryption to preserve the
security and integrity of Borrowers’ transmissions. The parties agree that
Borrowers’ Passwords affixed to or contained in an electronic record or
electronic signature, together with the encrypted transmissions employed by the
MyAccount service for detecting changes or errors in electronic records and
electronic signatures, shall be sufficient security procedures to verify the
origin of any such transmission or the identity or authority of the Person
transmitting it. Each electronic signature and electronic record transmitted to
Lender via the MyAccount service using Borrowers’ Passwords shall be the act of
and attributable to Borrowers.
8. USER CONDUCT: Borrowers agree: (a) not to use the MyAccount service in any
manner that could damage, disable, overburden or impair the MyAccount service;
(b) not to share Borrowers’ Passwords with any other user or provide access to
the MyAccount service or site to any other person authorized to act on
Borrowers’ behalf. Any employee of Borrowers, or authorized third party (e.g.,
accounting company) who requires such access, and is approved by Borrowers’ User
Administrator, should apply for their own Passwords; (c) not to upload, post, or
otherwise transmit through or on the MyAccount site any viruses or other
harmful, disruptive or destructive files; (d) not to knowingly post on the
MyAccount service or site information which is untrue, incomplete or inaccurate;
(e) not to transmit through or on the MyAccount site “spam”, chain letters, junk
mail or any other type of unsolicited mass email to people or entities who have
not agreed to be part of such mailings; (f) not to post or otherwise disseminate
on or through the MyAccount site harassing, defamatory, libelous, tortious,
offensive, threatening, obscene or otherwise unlawful communications or
materials of any kind, or materials which infringe or violate any third party’s
copyright, trademark, trade secrets, privacy or other proprietary or property
right or that could constitute a criminal offense, give rise to civil liability
or otherwise violate any applicable law; (g) not to use any robot, spider or
other automatic device, or manual process to monitor, extract, collect, harvest
or copy the web pages or any data or data fields contained at the MyAccount site
including, but not limited to, personally identifiable information of any other
user of the MyAccount site, or the names of customers of Lender or its
Affiliates; (h) not to modify, assign, sublicense, sell or prepare derivative
works of any materials on the MyAccount site nor to reproduce or publicly
display, perform, distribute or otherwise use such materials except as expressly
allowed herein; (i) to retain, on all copies of any materials downloaded, all
copyright, trademark, and other proprietary notices contained in the materials;
(j) not to interfere with the security of, or otherwise abuse, the MyAccount
service, or any services, system resources, accounts, servers or networks
connected to or accessible through the MyAccount site or affiliated or linked
sites; (k) not to disrupt or interfere with any other Person’s use and enjoyment
of the MyAccount service or affiliated or linked sites; (l) not to use or
attempt to use another’s account, service or system without authorization from
Lender to create or use a false identity on the MyAccount service; (m) not to
attempt to obtain unauthorized access to the MyAccount service or portions of
the MyAccount service which are restricted from general access; and (n) to
comply with all applicable laws that relate to its use or activities on the
MyAccount service.
9. SYSTEM REQUIREMENTS: The system requirements for use of the MyAccount service
are Netscape Navigator 4.7 or higher or Internet Explorer 5.5 or higher, and
Internet access which allow Borrowers to send and receive secure data
transmissions. Borrowers acknowledge that they have the appropriate computer
equipment and Internet access to use the MyAccount service and understands that
its use of the Internet may incur certain operational costs such as monthly fees
for a service provider. Borrowers agree to notify Lender prior to modifying or
replacing any of its software or hardware or report

3



--------------------------------------------------------------------------------



 



format which may affect the accuracy of the data required to be submitted under
this Agreement through the continued use of the MyAccount service. Borrowers
agree to notify Lender at 1-301-961-1640 in the event that they no longer desire
to use the MyAccount service offered by Lender. Borrowers will allow a
reasonable amount of time to make appropriate changes to ensure proper delivery
to Borrowers through other means.
10. DISCLAIMER OF WARRANTIES: Lender shall not be responsible for the accuracy,
completeness or use of any information received by Borrowers through the
MyAccount service. THE MyAccount SITE, INCLUDING ALL SOFTWARE, FUNCTIONS AND
CONTENT, ARE PROVIDED ON AN “AS IS” OR “AS AVAILABLE” BASIS. NONE OF LENDER NOR
ANY OF ITS AFFILIATES OR SUPPLIERS MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, STATUTORY OR ARISING FROM COURSE OF CONDUCT, INCLUDING WITHOUT
LIMITATION ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, TITLE OR NON-INFRINGEMENT. LENDER, ITS AFFILIATES AND SUPPLIERS MAKE NO
REPRESENTATION OR WARRANTY THAT ANY CONTENT, SOFTWARE OR FUNCTIONS ACCESSED
THROUGH THE MyAccount SERVICE WILL BE UNINTERRUPTED OR ERROR FREE, THAT DEFECTS
WILL BE CORRECTED, OR THAT THE MyAccount SERVICE OR THE SERVER THAT MAKES IT
AVAILABLE IS FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS. LENDER RESERVES THE
RIGHT, IN ITS SOLE DISCRETION, TO MAKE ANY CHANGES TO THE MyAccount SITE, THE
MATERIALS AND THE PRODUCTS, PROGRAMS, SERVICES OR PRICES (IF ANY) DESCRIBED IN
THE SITE AT ANY TIME WITHOUT NOTICE.
11. LIMITATION OF DAMAGES: LENDER, ITS AFFILIATES AND SUPPLIERS SHALL NOT BE
RESPONSIBLE TO BORROWERS OR ANY THIRD PARTY FOR ANY TRANSMISSIONS NOT ACTUALLY
RECEIVED OR FOR MALFUNCTIONS IN COMMUNICATIONS FACILITIES WHICH MAY AFFECT THE
ACCURACY OR TIMELINESS OF THE ELECTRONIC RECORDS SENT OR RECEIVED, OR FOR ANY
LOSSES, ERRORS OR DELAYS ARISING OUT OF BORROWERS’ USE OF ANY ACCESS SERVICE
PROVIDER OR CAUSED BY ANY BROWSER SOFTWARE. IN NO EVENT SHALL LENDER OR ITS
AFFILIATES OR SUPPLIERS BE LIABLE FOR DIRECT, INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES (INCLUDING BUSINESS INTERRUPTION, LOSS OF INFORMATION OR
PROGRAMS OR OTHER DATA ON BORROWERS’ INFORMATION HANDLING SYSTEM) (EVEN IF
EXPRESSLY ADVISED OF THE POSSIBILITY OF SUCH DAMAGES) RELATED TO BORROWERS’ USE
OR ACCESS TO, OR BORROWERS’ INABILITY TO USE OR ACCESS, THE MyAccount SITE, ITS
CONTENT OR FUNCTIONS OR ANY LINKED WEBSITE. IN NO EVENT SHALL THE AGGREGATE
LIABILITY OF LENDER, ITS AFFILIATES AND SUPPLIERS ARISING FROM BORROWERS’ USE OR
ACCESS TO, OR BORROWERS’ INABILITY TO USE OR ACCESS, THE MyAccount SITE, ITS
CONTENT OR FUNCTIONS EXCEED ONE HUNDRED DOLLARS ($100), REGARDLESS OF THE CAUSE
OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE. THE LIMITATION OF DAMAGES SET
FORTH ABOVE IS A FUNDAMENTAL ELEMENT OF THE BASIS OF THE BARGAIN BETWEEN LENDER
AND BORROWERS. THIS SERVICE WOULD NOT BE PROVIDED WITHOUT SUCH LIMITATION.
     The limitations of liability and disclaimers herein contained apply
regardless of the form of action, whether in contract, warranty, strict
liability, negligence or other tort and shall survive the termination of
Borrowers’ use or access to the MyAccount service, a fundamental breach or
breaches, or the failure of the essential purpose of contract or the failure of
an exclusive remedy.
12. INDEMNITY: Borrowers hereby indemnify and agree to defend (with counsel
acceptable to Lender) and hold harmless Lender, its partners, officers, agents
and employees (collectively, “Indemnitee”) from and against any liability, loss,
cost, expense (including reasonable attorneys’ fees and expenses for both
in-house and outside counsel), claim, damage, suit, action or proceeding ever
suffered or incurred by

4



--------------------------------------------------------------------------------



 



Lender or in which Lender may ever be or become involved (whether as a party,
witness or otherwise), in accordance with Section 9.2 of the Agreement, in
connection with any claim of any nature arising out of their use of the
MyAccount service. Borrowers also agree to indemnify the Indemnitees from any
breach of these Terms and Conditions by Borrowers, including use of any
MyAccount site or service (other than as expressly authorized in these Terms and
Conditions), or any allegation that information or materials that Borrowers
provide to Lender infringes the intellectual property, confidentiality, or other
rights of any third party. Borrowers agree that the Indemnitees will have no
liability in connection with any such breach or unauthorized use, and Borrowers
agree to indemnify any and all resulting loss, damages, judgments, awards,
costs, expenses, and attorneys’ fees of the Indemnitees in connection therewith.
Borrowers will also indemnify and hold the Indemnitees harmless from any claims
brought by third parties arising out of Borrowers’ use of the information
accessed from the MyAccount site.
13. WAIVER AND RELEASE: Borrowers release, discharge and hold harmless Lender
and its Affiliates and their respective directors, officers, employees and
agents from any and all liability, claims or causes of action (known or unknown)
arising out of its or their negligence in connection with the MyAccount service
including, without limitation, liabilities arising out of information posted on
the MyAccount site or otherwise provided by Lender. Borrowers acknowledge that
they have carefully read this waiver and release paragraph and fully understand
that it is a release of liability. Borrowers are waiving any right that they may
have to bring a legal action to assert a claim against Lender or the other
parties set out above for its or their negligence.
14. NO CONFIDENTIAL, FIDUCIARY OR CONTRACTUALLY IMPLIED RELATIONSHIP WITH
LENDER: Borrowers acknowledge that by using the MyAccount service, no
confidential, fiduciary, contractually implied or other relationship is created
between Borrowers and Lender other than the express contractual relationship
provided in these Terms and Conditions and any other written agreement between
Borrowers and Lender (including, without limitation, the Loan Documents).
15. LICENSE TO LENDER TO USE INFORMATION: Lender does not claim ownership of the
materials Borrowers may provide to Lender (including documents, feedback and
suggestions), or upload, input or submit to the MyAccount service. However, by
uploading files, inputting information or otherwise communicating on, to or
through the MyAccount service, Borrowers hereby grant to Lender a perpetual,
worldwide, irrevocable, non-exclusive, royalty-free, transferable (with right to
grant sublicenses through multiple sublicenses) license to use, copy, adapt,
distribute, display, reproduce, transmit, modify and edit such materials, in all
media now known or hereafter developed, in each case in accordance with the
terms of Section 16 below and the MyAccount Privacy Policy.
16. AGREEMENT TO PRIVACY POLICY: Information will be collected, processed, used,
communicated, and disclosed by Lender and its Affiliates for the purposes of
monitoring Borrowers’ accounts and business, servicing Borrowers’ accounts,
enforcing Lender’s rights, providing and offering products and services and to
facilitate transactions Borrowers enter into with Lender and its Affiliates.
Borrowers can find further information on the collection, use, communication and
disclosure of their information in the MyAccount Privacy Policy. The Privacy
Policy is incorporated by reference into these Terms and Conditions. Such
information that Borrowers provide via the MyAccount site, together with
information regarding the manner in which Borrowers use the site, will be used,
processed, communicated and disclosed as permitted by these Terms and
Conditions, the Privacy Policy reproduced on the MyAccount site, other
agreements between the parties related to such information, and as otherwise
required by law. In the event of any conflict between these Terms and Conditions
and the Privacy Policy or any other terms on the site, these Terms and
Conditions shall control.
17. LINKS TO AND FROM OTHER SITES: As a convenience to Borrowers, the MyAccount
site may contain links to websites operated by other entities. If Borrowers
follow those links, Borrowers will

5



--------------------------------------------------------------------------------



 



leave the MyAccount site. If Borrowers decide to visit any linked website,
Borrowers do so at their own risk and it is Borrowers’ responsibility to take
all protective measures to guard against viruses or other destructive elements.
Lender makes no warranty or representation regarding, and does not endorse,
approve of, sponsor or recommend any linked websites or the information
appearing thereon or any of the products or services described thereon. Links do
not imply that Lender sponsors, endorses, is affiliated or associated with, or
is legally authorized to use any trademark, trade name, logo or copyrighted
material displayed in or accessible through the links, or that any linked site
is authorized to use any trademark, trade name, logo or copyrighted material of
General Electric Company, Lender, or any of their Affiliates or Subsidiaries.
Any such site may contain material, data or information provided, posted or
offered by third parties, including but not limited to advertisements and
postings in online community discussions. Borrowers agree that neither Lender
nor its Affiliates, business partners or service providers shall have any
liability whatsoever to Borrowers for any such third party material, data or
information.
All links to the MyAccount site must be approved in writing by Lender except
that Lender consents to links in which: (i) the link is a text-only link
containing only the name “gehealthcarefinance.com” or the URL
“http://www.gehealthcarefinance.com”; (ii) the link “points” only to
“http://www.gehealthcarefinance.com” and not to deeper pages; (iii) the link,
when activated by a user, displays this page full-screen in a fully operable and
navigable browser window and not within a “frame” on the linked website;
(iv) the appearance, position, and other aspects of the link may neither create
the false appearance that an entity or its activities or products are associated
with or sponsored by Lender nor be such as to damage or dilute the goodwill
associated with the name and trademarks of Lender. Lender reserves the right to
revoke this consent to link at any time in its sole discretion.
18. TELEPHONE AND COMMUNICATION CHARGES AND EQUIPMENT: Borrowers shall be solely
responsible for any and all telephone and other communications and equipment
charges relating to their use of the MyAccount service. All transmissions by
Borrowers via the MyAccount service shall be at the sole risk of Borrowers and
Lender shall not be responsible for any communications line failure, equipment
or systems failure or other occurrence beyond Lender’s reasonable control.
19. LIMITED LICENSE: Subject to the terms and conditions set forth herein,
Lender hereby grants to Borrowers a non-exclusive, non-transferable, revocable,
limited right to access, use and display the MyAccount service, and the visible
text, graphics and images thereon and to view and download such text, graphics
and images only in connection with the uploading of data and submission of
Borrowing Base Certificates in connection with requests for Loans by Borrowers
in the United States. Borrowers may not modify, assign, sublicense, sell or
prepare derivative works from such text, graphic or images or reproduce or
publicly display, perform, distribute or otherwise use them for any public or
commercial use. Borrowers may not print or copy the HTML or other computer
programs that are viewable at the MyAccount site. Borrowers shall not upload or
transmit to Lender’s computer systems any computer virus, worm, time bomb or
other harmful programming routine. Except as expressly provided in these Terms
and Conditions, Lender does not grant to Borrowers any express or implied right
or license of any intellectual property including patent, trademark, copyright,
trade secret or confidential information of Lender or any of its Affiliates.
20. SOFTWARE: Any software as well any files, images generated by such software,
code and data accompanying such software (the “Software”) used or accessible
through the MyAccount service are the copyrighted works of Lender and/or its
Affiliates and suppliers. Lender retains full and complete title to any and all
intellectual property rights it may own or license in the Software. Lender
hereby grants to Borrowers a non-exclusive, non-transferable (without the right
to grant sublicenses), revocable, limited license to use the Software for the
sole purposes as provided in these Terms and Conditions. Borrowers may not
reproduce, sell, distribute, copy, assign, sublicense, disassemble, decompile,
modify or reverse engineer any of the Software or permit any other Person to do
so.

6



--------------------------------------------------------------------------------



 



21. COPYRIGHT: The MyAccount site, including without limitation its content and
materials, Software, functions, organization, design compilation, magnetic
translation, digital conversion, content, HTML code, graphics and other files
and other matters related to this site, as well as their overall coordination,
selection and arrangement (“Materials”) are protected by United States copyright
laws, international conventions and other copyright laws. All rights are
reserved. All Materials contained on the MyAccount site are protected by
copyright, and are either owned, controlled or licensed by Lender. Borrowers
agree to comply with all applicable copyright laws in their use of the MyAccount
site and to prevent any unauthorized copying of the Materials. Borrowers shall
abide by this and any and all additional copyright notices, information or
restrictions contained in any of these Materials. Borrowers may print the
materials without the express written consent of Lender, provided that Borrowers
maintain all copyright and other notices contained in such materials, but
Borrowers may not otherwise prepare derivative works based upon such content,
nor may such content be modified, copied, distributed, framed, reproduced,
republished, downloaded, displayed, posted, transmitted, or sold in any form or
by any means, in whole or in part, without prior written permission of the
copyright owner. No such activity may be competitive with or derogatory to
Lender and no such express or implied right is granted. Borrowers shall not
distribute any of the content of any of the MyAccount site to any other person
unless that person accepts all obligations under these Terms and Conditions. Any
copyright owner consent may be revoked at any time, and such consent does not
include consent to republish MyAccount site information on any other Internet,
Intranet or Extranet site or to incorporate the information in any other
database or compilation, unless expressly given in writing. Any other use of the
content of the MyAccount site is strictly prohibited.
22. TRADEMARKS: MyAccount, MyAccount and other MyAccount graphics, logos and
service marks are trademarks of the General Electric Company. Such may not be
copied, imitated or used, in whole or part, without the prior written consent of
the General Electric Company. All other trademarks, service marks, logos,
certification marks, collective marks or trade dress, including MyAccount
(collectively “Trademarks”) appearing in the MyAccount site are the property of
Lender or its Affiliates, business providers or service providers. No such
Trademarks may be copied, imitated, or used, in whole or in part, without prior
written permission of the owner of the relevant Trademark. All page headers,
custom graphics, button icons, and scripts are Trademarks owned by Lender or its
Affiliates, business partners or service providers which may not be copied,
imitated, or used, in whole or in part, without the relevant owner’s prior
written permission. No rights to use any Trademarks are granted under these
Terms and Conditions. Certain company names and products mentioned on the
MyAccount site may be claimed as Trademarks by their respective owners, who may
not be affiliated with Lender its Affiliates, business partners or service
providers.
23. RESERVATION OF RIGHTS: Lender and its Affiliates’ products, services,
methods and processes may be covered by one or more patents or other statutory
intellectual property rights, and are subject to trade secret and other
proprietary rights. Lender and its Affiliates reserve all such rights.
24. FOR U.S. USERS ONLY: Access to the MyAccount service is open only to United
States corporations, partnerships, limited liability companies and business
trusts only which are Borrowers of certain of Lender’s businesses. The MyAccount
site is controlled, operated and administrated from Lender’s offices within the
United States. Lender makes no representation that any materials contained on
the MyAccount site or features provided on or through the site or otherwise by
Lender are appropriate or permitted in all locations, or for use by all
Borrowers. Those who access the MyAccount site from other jurisdictions are
responsible for their compliance with local laws.
25. LANGUAGE: Borrowers and Lender acknowledge that each has requested that
these Terms and Conditions, all ancillary documents and the MyAccount site be
drawn up in the English language only.

7



--------------------------------------------------------------------------------



 



26. GENERAL: These Terms and Conditions constitute the entire agreement between
Lender and you with respect to Borrowers’ use of the MyAccount site and service,
and supersede all prior or contemporaneous agreements, with respect to the
subject matter hereof. No modification of these Terms and Conditions shall be
effective unless signed by an officer of Lender or posted by Lender on the
MyAccount site. These Terms and Conditions are not intended to alter the terms
or conditions of any other agreement Borrowers may have with Lender to the
extent that those agreements govern issues other than Borrowers’ use of the
MyAccount site and service. Lender may assign its rights and obligations under
these Terms and Conditions but Borrowers may not. Any cause of action Borrowers
may have with respect to Borrowers’ use of the MyAccount service or which is the
subject of these Terms and Conditions must be commenced within one (1) year
after the claim or cause of action arises. Any waiver of any rights of either
party must be in writing, signed by the waiving party, and any such waiver shall
not operate as a waiver of any future breach of these Terms and Conditions. The
language in these Terms and Conditions shall be interpreted as to its fair
meaning and not strictly for or against either party. If for any reason a court
of competent jurisdiction finds any provision of these Terms and Conditions or
portion thereof to be unenforceable, that provision shall be enforced to the
maximum extent permissible so as to effect the intent of these Terms and
Conditions, and the remainder of these Terms and Conditions shall continue in
full force and effect.
27. GOVERNING LAW: These Terms and Conditions shall be governed by and construed
in accordance with the substantive law of the State of New York, without regard
to conflict of laws provisions. You agree that the exclusive jurisdiction and
venue for any action arising out of or relating to the MyAccount site or the
Materials, Borrowers’ use of the MyAccount site, or these Terms and Conditions
shall be in the state or federal courts in New York City, New York, and you
agree to be subject to jurisdiction in such courts for purposes of such actions.
You waive all rights to a jury trial.
28. ACCEPTANCE: You may accept the Terms and Conditions by clicking on the
“Accept” button on the Legal Notice page. Your action in clicking on that button
signifies that you agree to be bound by these Terms and Conditions. Such
acceptance and agreement shall be deemed to be as effective as if execution of
the Terms and Conditions were by a written signature performed manually by you,
and these Terms and Conditions shall be deemed to satisfy any writing
requirements of any applicable law. Our electronic or other properly stored copy
of these Terms and Conditions shall be deemed to be the true, complete, valid,
authentic and enforceable copy of these Terms and Conditions and you agree not
to contest the admissibility or enforceability of these Terms and Conditions in
a court for any proceedings arising out of these Terms and Conditions or use of
the MyAccount site.

8



--------------------------------------------------------------------------------



 



EXHIBIT D
OFFICER’S CERTIFICATE
     The undersigned hereby certifies to General Electric Capital Corporation
(“Lender”) as follows:
     1. I am the duly authorized Chief Financial Officer of The Ensign Group,
Inc. (“Ensign”). Reference is made herein to that certain Second Amended and
Restated Loan and Security Agreement dated February 21, 2008 by and among
Lender, the Borrowers and the Guarantors (as amended, restated, replaced,
supplemented or otherwise modified, from time to time, the “Loan Agreement”). I
have reviewed the relevant terms of the Loan Agreement, and have made (or have
caused to be made under my supervision) a review of the transactions and
conditions of the Loan Parties from the beginning of the accounting period
covered by the income statements being delivered herewith and through the date
of this Certificate. All terms used but not defined herein shall have the
meaning set forth in the Loan Agreement.
     2. Attached to this Certificate is Ensign’s [quarterly report on Form 10-Q,
when and as filed with the Securities and Exchange Commission via EDGAR]
[Ensign’s annual report on Form 10-K, when and as filed with the Securities and
Exchange Commission via EDGAR].
     3. Also attached to this Certificate are the following:

  o   Sale and collections report on for the fiscal quarter ending as of ___,
200 ___;     o   Accounts receivable aging schedule for the fiscal quarter
ending as of ___, 200 ___;     o   Accounts payable aging schedule for the
fiscal quarter ending as of ___, 200 ___;     o   An internally prepared
statement of operations for the fiscal quarter ending as of ___, 200 ___;     o
  Collateral reports for the calendar month ending as of ___, 200 ___;     o  
Copies of each management control letter and any other reports submitted to any
Loan Party by independent accountants in connection with any interim audit of
any Borrower’s books;     o   Copies of all documents provided by any Ensign to
its stockholders;

          4. In accordance with Section 6.6 of the Loan Agreement, all tax
reports currently due have been filed, and all currently due taxes, assessments,
and governmental charges or levies have been paid and discharged.
          5. In accordance with Section 6.21 of the Loan Agreement, that Loan
Parties are in compliance with the requirements of Articles VI and VII as of the
end of the period covered by the financial statements being furnished, except as
set forth on Exhibit A attached hereto.

1



--------------------------------------------------------------------------------



 



          6. The representations and warranties on the part of the Loan Parties
contained in Article IV of the Loan Agreement are true and correct in all
respects as of the date hereof, as though made on and as of this date, except as
set forth on Exhibit A attached hereto.
          7. No Default or Event of Default has occurred and is continuing,
except as set forth on Exhibit A attached hereto.
          8. No event has occurred since the date of the last Officer’s
Certificate and is continuing that has or is likely to have a material adverse
effect in the condition (financial or otherwise), properties, business, or
operations of the Loan Parties, other than
                                        .

             
Date:                     , 200___
           
 
           
 
                Alan Norman    
 
                 Chief Financial Officer    

2



--------------------------------------------------------------------------------



 



SCHEDULES TO SECOND AMENDED AND RESTATED
LOAN & SECURITY AGREEMENT
February 21, 2008

          Sched   Description   Matters Covered
1.1
  Permitted Liens:   (i) Landlord’s liens, both statutory and contractual,
contained in or created by the various leases, security agreement, pledges and
related documentation covering the locations described in Schedule 4.15, but
only to the extent that such liens are contractually subordinated to Lender’s
liens and security interests pursuant to agreements between Lender and such
landlords that are satisfactory to Lender.
 
       
 
      (ii) (a) The lien of the Deed of Trust and Assignment of Rents by and
between Ensign Southland LLC as Trustor and Continental Wingate Associates, Inc.
as Beneficiary, affecting the California Property and recorded January 30, 2001
at Document No. 01-0161647 in the office of the Los Angeles County Recorder,
securing indebtedness in the original principal amount of $7,455,100, (b) all
liens created or extended in connection with that certain Second Amended and
Restated Loan Agreement for a loan in the amount of $64,692,11.67 by and among
Valley Health Holdings LLC, Sky Holdings AZ LLC, Terrace Holdings AZ LLC, Plaza
Health Holdings LLC, Rillito Holdings LLC, Mountainview Communitycare LLC,
Meadowbrook Health Associates LLC, Cedar Avenue Holdings LLC, Granada
Investments LLC, as borrowers, and General Electric Capital Corporation, as
lender, dated December 29, 2006; (c) the lien of the Deed of Trust and Security
Agreement encumbering Ensign subsidiary Cherry Hill Health Holdings, Inc.’s
Pacific Care Center facility, Hoquiam, Washington, securing a non-prepayable
assumed $2,475,000 loan that existed when the property was acquired in 2006; and
(d) the lien of the Pledge Agreement encumbering certain assets of Permunitum
LLC, Vista Woods Health Associates LLC, City Heights Health Associates LLC and
Claremont Foothills LLC and the equity interests of The Ensign Group, Inc.
(“Ensign”) in such subsidiaries, dated September 30, 2003 as required by the
related Master Lease Agreement of even date therewith.
 
       
 
      (iii) Liens permitted to be created by Sections 6.23 and 7.1(d) of the
Loan Agreement.
 
       
4.1
  Subsidiaries:   No Borrower has any Subsidiaries.

3



--------------------------------------------------------------------------------



 



         
4.5
  Pending or Threatened
Litigation:   Cotter v. Northern Oaks Healthcare, Inc. — In this suit one of our
landlords under a master lease has filed suit alleging we are in default under
the facility lease and is claiming damages arising from the alleged default. If
we are unsuccessful in defending the litigation, we could be required to pay
significant damages, which we believe we have adequately reserved for, and/or
submit to other remedies available to the landlord under the lease agreement or
applicable laws, which could have a material adverse effect on the Collateral
and the Borrowers.
 
       
 
      In March 2007 Ensign and certain of its officers received notice from
Ensign’s bank indicating that the United States Attorney for the Central
District of California (the “US Attorney”) was seeking information regarding
Ensign, ten of the Borrowers, an outside investor group and certain of Ensign’s
current and former officers. Since March 2007, Ensign has sought to establish
contact with the US Attorney to offer its full cooperation with any potential
investigation. In December 2007, Ensign’s auditors received a subpoena from the
US Attorney requesting further information regarding Ensign and the Borrowers.
In February 2008, Ensign’s counsel spoke with the US Attorney who confirmed that
the US Attorney was investigating Ensign and the Borrowers but would not
indicate the scope thereof. Ensign and the Borrowers are unable to predict how
the US Attorney may proceed upon completion of its investigation but if the
findings of the investigation are adverse to Ensign or any of the Borrowers,
Ensign and/or the Borrowers could be required to pay significant damages and/or
submit to other remedies available to the US Attorney under applicable laws,
which could have a material adverse effect on the Collateral and the Borrowers.
 
       
4.13
  Non-compliance with
Law:   With respect to the investigation by the US Attorney described in
Schedule 4.5, the Borrowers do not believe that any material non-compliance with
law has occurred. However, if the findings of that investigation are adverse to
Ensign or any of the Borrowers, Ensign and/or the Borrowers could be required to
pay significant damages and/or submit to other remedies available to the US
Attorney under applicable laws, which could have a material adverse effect on
the Collateral, the Borrowers or Ensign.
 
       
 
      In November 2006, Ensign became aware of an allegation of possible
reimbursement irregularities at one or more of its facilities operated by
Borrowers. In response to this allegation, Ensign retained outside counsel and
initiated an internal investigation into these matters. Although we expect to
conclude this investigation in the near future, in the course of our
investigation Ensign has identified a limited number of selected Medicare claims
for which adequate backup documentation is or may be missing or for which other
billing deficiencies exist.  To the extent this missing documentation is not
located, Ensign and the Borrowers intend to refund the full amount of such
claims, together with interest, to the Medicare program. Although reviews of
these claims are not yet complete, to date it appears that a portion of the
claims will be refundable, while others are still under review. Ensign and the
Borrowers has accrued a liability of approximately $241,000 for selected
Medicare claims for which documentation has not been located or for other
billing deficiencies identified to date, including interest; however, Ensign
and/or the Borrowers may record further adjustments connected with these claims
in future periods to the extent the final repayment amount is different than the
amount recorded, or if additional investigations result in identification and
quantification of additional amounts to be refunded.

4



--------------------------------------------------------------------------------



 



         
 
      The amount of additional liability, if any, that may result from
resolution of this matter cannot be determined; accordingly, no additional
amounts have been accrued nor can Ensign or the Borrowers reasonably estimate
the range of possible additional losses, if any, that might result. If the
internal or other investigations result in findings of significant billing and
reimbursement noncompliance, the Collateral, Ensign, and/or the Borrower could
be materially and adversely affected.
 
       
 
      Ensign and the Borrowers routinely conduct internal reviews and audits of
claims submitted for payment under the Medicare and applicable state Medicaid
programs. In the course of these reviews and audits, Ensign and the Borrowers
periodically identify non-compliance with applicable laws and regulations.
Ensign and the Borrowers believe that no such instances of non-compliance have
been material, but note that such investigations could reveal potentially
material non-compliance that could adversely affect the Collateral and the
Borrowers. In the past where these reviews and audits have identified instances
of non-compliance, prompt corrective measures have been taken. To the extent
future reviews and audits identify additional instances of non-compliance,
prompt corrective measures will be taken in accordance with past practices.
 
       
4.14
  Environmental
Matters:   None.
 
       
4.15
  Places of Business with patient census:   See consolidated
Schedule 4.15(a)/4.16 and Schedule 4.15(b) at the end of this Exhibit A.
 
       
4.16
  Licenses:   The entity which currently holds or possesses the right to use the
operating license for each of the facilities is as shown in consolidated
Schedule 4.15(a)/4.16.
 
       
4.17
  Stock Ownership:   See separate Schedule 4.17 at the end of this Exhibit A.
 
       
4.19
  Borrowings:   Other than normal trade creditors, some or all of the entities
comprising the Borrower are currently indebted to the following creditors in the
following manners and amounts:
 
       
 
           a. General Electric Capital Corporation; $50,000,000 Revolving Credit
Facility for working capital.
 
       
 
           b. General Electric Capital Corporation; $64,692,111.67 fixed asset
loan secured by Deeds of Trust encumbering the assets owned by Valley Health
Holdings LLC, Sky Holdings AZ LLC, Terrace Holdings AZ LLC, Ensign Highland LLC,
Plaza Health Holdings LLC, Rillito Holdings LLC, Mountainview Communitycare LLC,
Cedar Avenue Holdings LLC and Granada Investments LLC.
 
       
 
           c. Continental Wingate Associates, Inc.; $7,455,100 HUD-insured Loan
secured by a Deed of Trust and Assignment of Rents on Ensign Southland LLC’s
Southland Care Center & Home facility, Norwalk, California.
 
       
 
           d. Wells Fargo Bank, N.A.; $2,475,000 loan secured by a Deed of Trust
and Security Agreement on Cherry Hill Health Holdings, Inc.’s Pacific Care
Center facility, Hoquiam, Washington.

         
4.20
  Labor Disputes:   A union organizing election was held at Sonoma Healthcare
Center in May, 2002 at which a majority of the approximately 60 employees
classified as Housekeeping, Laundry and CNAs voted to have union representation
from SEIU

5



--------------------------------------------------------------------------------



 



         
 
      Local 250. On August 30, 2004, the National Labor Relations Board
certified the union. The union has requested bargaining, and bargaining is
ongoing. Operations at the facility and throughout the company have not been
materially disrupted by union issues at any time since the original organizing
election.
 
       
4.21
  Trade Names   See consolidated Schedule 4.15(a)/4.16 at the end of this
Exhibit A.
 
       
4.22
  Joint Ventures:   None
 
       
7.1
  Accounts Payable in Excess of 120 Days   As of 2/21/2008 the Borrowers
collectively had accounts payable in excess of 120 days in a combined amount of
$1,330,552.26
 
       
7.12
  Transactions with
Affiliates:   Where an affiliate of Ensign owns the real property underlying a
facility, the real estate holding subsidiary and the operating subsidiary enter
into a lease agreement with respect to the facility. The attached organization
chart indicates those instances where Ensign affiliates own the occupied
property. The standard lease form used for such affiliate transactions has been
reviewed and approved by Lender’s counsel in connection with the fixed asset
financing referenced in Schedule 1.1(ii)(b) above. Ensign Facility Services,
Inc., a subsidiary of Ensign, has entered into separate Consulting Services
Agreements with each of the operating subsidiaries listed in the attached
organizational chart, to provide centralized accounting, legal, risk management,
information technology human resources and similar support and services for
which they are paid reasonable estimated expenses in an amount not to exceed
five percent (5%) of monthly revenues.

—— See Attached Schedules 4.15(a)/4.16, 4.15(b), and 4.17 —

7



--------------------------------------------------------------------------------



 



Consolidated Schedule 4.15(a)/4.16
Places of Business with Trade Names and Record Owner Data
(As of February 20, 2008)
(See separate Schedule 4.15(a) for Census Data)

                  Place of Business/Trade             Name   Address   Licensee
  Record Owner
Arbor Glen Care Center
  1033 East Arrow Highway   Glendora, CA 91740   Ensign San Dimas LLC   Arrow
Tree Health Holdings LLC
 
               
Arlington Hills Healthcare Center
  165 South 1000 East   Salt Lake City, UT 84102   Avenues Healthcare, Inc.  
Tenth East Holdings LLC
 
               
Arroyo Vista Nursing Center
  3022 45th Street   San Diego, CA 92105   City Heights Health Assoc LLC   OHI
Asset (CA), LLC
 
               
Atlantic Memorial Healthcare Center
  2750 Atlantic Avenue   Long Beach, CA 90806   Atlantic Memorial H’care Assoc,
Inc.   RMA Land, LLC
 
               
Brookfield Healthcare Center
  9300 Telegraph Road   Downey, CA 90240   Downey Comm’ty Care LLC   Trousdale
Health Holdings LLC
 
               
Brookside Healthcare Center
  105 Terracina Blvd.   Redlands, CA 92373   Redbrook H’care Associates LLC  
James F. Cotter
 
               
Camarillo Healthcare Center
  205 Granada Street   Camarillo, CA 93010   Camarillo Com’ty Care, Inc.  
Granada Investments LLC
 
               
Cambridge Health & Rehabilitation Center
  1106 Golfview   Richmond, TX 77469   Richmond Senior Services, Inc.   Golfview
Holdings LLC
 
               
Cambridge Square Retirement Center
  2700 Avenue N   Rosenberg, TX 77471   Rosenburg Senior Living, Inc.   Avenue N
Holdings LLC
 
               
Carrollton Health & Rehabilitation Center
  1618 Kirby Road   Carrollton, TX 75006   Carrollton Heights Healthcare, Inc.  
Trinity Mill Holdings LLC
 
               
Claremont Care Center
  219 East Foothill Blvd.   Pomona, CA 91768   Claremont F’thills Health Assoc
LLC   OHI Asset (CA), LLC
 
               
Carmel Mtn Rehab & Healthcare Center
  11895 Avenue of Industry   San Diego, CA 92128   Bernardo Heights Healthcare,
Inc.   CM Holdings LLC
 
               
Catalina Healthcare Center
  2611 North Warren Ave.   Tucson, AZ 85719   Presidio Health Associates LLC  
Rillito Holdings LLC
 
               
Cloverdale Healthcare Center
  300 Cherry Creek Road   Cloverdale, CA 95425   Ensign Cloverdale LLC   James
F. Cotter
 
               
Coronado Healthcare Center
  11411 North 19th Avenue   Phoenix, AZ 85029   North Mountain Healthcare LLC  
Coronado Corporation
 
               
Desert Sky Health & Rehabilitation Center
  5125 North 58th Avenue   Glendale, AZ 85301   Glendale H’care Associates LLC  
Sky Holdings AZ LLC
 
               
Desert Terrace Nursing Center
  2509 North 24th Street   Phoenix, AZ 85008   24th Street H’care Assoc LLC  
Terrace Holdings AZ LLC
 
               
Draper Rehabilitation and Care Center
  12702 South Fort Street   Draper, UT 84020   South Valley Healthcare, Inc.  
Lone Peek Properties, Limited Liability Company

1



--------------------------------------------------------------------------------



 



                  Place of Business/Trade             Name   Address   Licensee
  Record Owner
East Mesa Healthcare Center
  51 South 48th Street   Mesa, Arizona 85206   Sunland Health Associates LLC  
LTC Partners VI, L.P.
 
               
Emerald Hills Healthcare Center
  5821 188th Street SW   Lynnwood, WA 98037   Lynnwood Health Services, Inc.  
Snohomish Health Holdings LLC
 
               
Glenwood Care Center
  1300 North C Street   Oxnard, CA 93030   C Street Health Associates LLC  
Oxnard Investments, L.P.
 
               
Grand Court of Mesa
  262 East Brown Road   Mesa, AZ 85201   Brown Road Sr Housing LLC   Moenium
Holdings LLC
 
               
Greenfields Assisted Living Community
  723 East 2nd Avenue   Mesa, AZ 85204   Greenfields Assisted Livg LLC   Cascade
Gardens Associates, L.P.
 
               
Highland Manor Health & Rehab Center
  4635 N. 14th Street   Phoenix, AZ 85014   Highland Healthcare LLC   Ensign
Highland LLC
 
               
Holladay Healthcare Center
  4782 South Holladay Blvd.   Salt Lake City, UT 84117   Olympus Health, Inc.  
Cottonwood Health Holdings LLC
 
               
Lake Village Nursing & Rehab. Center
  169 Lake Park Road   Lewisville, TX 75057   Grand Villa PHX, Inc. †   Verde
Villa Holdings LLC
 
               
Lemon Grove Care & Rehab Center
  8351 Broadway   Lemon Grove, CA 91945   Lemon Grove Health Assoc LLC   MCS
PGCH LLC et al
 
               
Mission Care & Rehabilitation Center
  4800 Delta Avenue   Rosemead, CA 91770   Ramon Healthcre Assoc, Inc.  
Rosemead Assisted L.P.
 
               
Mt. Ogden Health and Rehabilitat’n Center
  375 East 5350 South   Washington Terr., UT 84405   Washington H’ts Healthcare,
Inc.   St. Benedict’s Hospital
 
               
North Mountain Medical & Rehab Center
  9155 North 3rd Street   Phoenix, AZ 85020   Radiant Hills Health Assoc LLC  
Valley Health Holdings LLC
 
               
Northern Oaks Living & Rehab Center
  2722 Old Anson Road   Abilene, TX 79603   Northern Oaks Healthcare, Inc.  
James F. Cotter
 
               
Northbrook Nursing and Rehab Center
  64 Northbrook Way   Willits, CA 95490   Ensign Willits LLC   James F. Cotter
 
               
Osborn Health and Rehabilitation
  3333 North Civic Center Plaza   Scottsdale, AZ 85251   RenewCare of
Scottsdale, Inc.   Nationwide Health Properties, Inc.
 
               
Pacific Care Center
  3035 Cherry Street   Hoquiam, WA 98550   Hoquiam Healthcare, Inc.   Cherry
Health Holdings, Inc.
 
               
Palm Terrace Healthcare & Rehab Center
  24962 Calle Aragon   Laguna Woods, CA 92637   Gate Three Healthcare LLC  
Laguna Hills Assisted I L.P.
 
               
Palomar Vista Healthcare Center
  201 North Fig Street   Escondido, CA 92025   West Escondido Healthcare LLC  
Neale A. Perkins
 
               
Panorama Gardens Nursing & Reh Center
  9541 Van Nuys Blvd.   Panorama City, CA 91402   Ensign Panorama LLC   Vannovi
Properties, LLC
 
               
Park Manor Rehabilitation Center
  1710 Plaza Way   Walla Walla, WA 99362   Manor Park Healthcare LLC   Plaza
Health Holdings LLC
 
               
Park View Gardens at Montgomery
  3751 Montgomery Drive   Santa Rosa, CA 95405   Ensign Montgomery LLC  
Mountainview Communitycare LLC
 
               
Pocatello Care and Rehabilitation Center
  527 Memorial Drive   Pocatello, ID 83201   Pocatello Health Services, Inc.  
Portneuf Medical Center
 
               
Premier Care Center for Palm Springs
  2990 East Ramon Road   Palm Springs, CA 92264   Ensign Palm I LLC   Coachella
House, Inc.

2



--------------------------------------------------------------------------------



 



                  Place of Business/Trade             Name   Address   Licensee
  Record Owner
Rose Villa Healthcare Center
  9028 Rose Street   Bellflower, CA 90706   Bell Villa Care Associates LLC  
Ensign Bellflower LLC
 
               
Royal Court Healthcare
  12385 E. Washington Blvd   Whittier, CA 90606   Ensign Whittier West LLC  
Whittier West, L.L.C.
 
               
Sabino Canyon Rehab & Care Center
  5830 East Pima   Tucson, AZ 85712   Ensign Sabino LLC   Tucson-Cal Associates,
LLC
 
               
Salado Creek Living & Rehab Center
  603 Corrine   San Antonio, TX 78218   Salado Creek Senior Care, Inc.   James
F. Cotter
 
               
Sea Cliff Healthcare Center
  18811 Florida Street   Huntington Bch, CA 92648   HB Healthcare Associates LLC
  Huntington Beach Convalescent Hospital Asset Corporation
 
               
Shoreline Healthcare Center
  4029 East Anaheim St.   Long Beach, CA 90804   Rose Park H’care Associates,
Inc.   Long Beach Health Associates LLC
 
               
Sonoma Healthcare Center
  1250 Broadway   Sonoma, CA 95476   Ensign Sonoma LLC   James F. Cotter
 
               
Southland & Southland Living
  11701 Studebaker Road   Norwalk, CA 90650   Southland Management LLC   Ensign
Southland LLC
 
               
Summerfield Healthcare Center
  1280 Summerfield Road   Santa Rosa, CA 95405   Ensign Santa Rosa LLC  
Summerfield Development Co.
 
               
Timberwood Nursing & Rehabilit’n Center
  4001 Highway 59 North   Livingston, TX 77351   Livingston Care Associates,
Inc.   Polk Health Holdings LLC
 
               
Ukiah Convalescent Hospital
  1349 South Dora   Ukiah, CA 95482   Ensign Pleasanton LLC   Ukiah SNF, LLC
 
               
Upland Rehabilitation & Care Center
  1221 East Arrow Hwy   Upland, CA 91786-4911   Upland Comty Care, Inc.   Cedar
Avenue Holdings LLC
 
               
The Village Care Center
  615 No. Ware Road   McAllen, TX 78501   McAllen Comm’ty Healthcare, Inc.  
James F. Cotter
 
               
Victoria Care Center
  5445 Everglades Street   Ventura, CA 93003   Victoria Ventura Healthcare LLC  
SHP Lexington, LLC
 
               
Victoria Healthcare Center
  340 Victoria Street   Costa Mesa, CA 92627   Costa Victoria Healthcare LLC  
Eugene Woods, et al
 
               
Vista Knoll Specialized Care Facility
  2000 Westwood Road   Vista, CA 92083   Vista Woods Health Assoc LLC   OHI
Asset (CA), LLC
 
               
Waverly Park Healthcare Center
  2001 N. Park Avenue   Tucson, AZ 85719   Park Waverly Healthcare LLC   Park
Villa Corporation
 
               
Wellington Place Living & Rehab Center
  1802 So. 31st   Temple, TX 76504   Wellington Healthcare, Inc.   James F.
Cotter
 
               
Whittier Hills Healthcare Center
  10426 Bogardus Avenue   Whittier, CA 90603   Ensign Whittier East LLC  
Whittier East, L.L.C.
 
               
Willowbend Nursing & Rehab. Center
  2231 Highway 80 East   Mesquite, TX 75150   Town East Healthcare, Inc.  
Mesquite Health Holdings LLC

3



--------------------------------------------------------------------------------



 



Schedule 4.15(b) — Census Data as of 2/15/2008

                  Facility   Beds   Census The Flagstone Group, Inc. (S.Cal)

Arroyo Vista
    53       49  
Atlantic Memorial
    100       94  
Brookfield
    70       66  
Carmel Mountain
    120       118  
Lemon Grove
    158       147  
Palm Terrace
    99       93  
Palomar Vista
    74       59  
Rose Villa
    53       49  
Royal Court
    162       153  
Sea Cliff
    182       169  
Shoreline
    75       67  
Southland Care
    120       111  
Victoria
    79       72  
Vista Knoll
    120       109  
Whittier Hills
    160       151  
 
               
Subsidiary Totals
    1572       1458  
 
                Northern Pioneer (N.Cal & WA)

Cloverdale
    72       62  
Emerald Hills
    120       54  
Northbrook
    71       37  
Pacific Care
    100       68  
Park Manor
    79       61  
Park View
    116       93  
Sonoma
    137       122  
Summerfield
    70       59  
Ukiah
    58       55  
 
               
Subsidiary Totals
    823       611  
 
                Touchstone (S.Cal)

Arbor Glen
    95       83  
Brookside
    97       80  
Camarillo
    114       95  
Claremont Care
    99       95  
Glenwood
    99       98  
Mission Care
    58       50  
Panorama Gardens
    149       135  
Premier Care
    99       94  
Upland Rehab
    203       163  
Ventura
    187       150  
 
               
Subsidiary Totals
    1200       1043  
 
                Bandera Healthcare, Inc. (AZ)

Catalina
    102       90  
Coronado
    191       169  
Desert Sky
    186       145  
Desert Terrace
    108       91  
East Mesa
    201       174  
Highland Manor
    107       89  
North Mountain
    155       143  
Sabino Canyon
    107       97  
Scottsdale
    120       75  
Waverly Park
    200       109  
 
               
Subsidiary Totals
    1477       1182  
 
                Keystone (TX, UT & ID)

Arlington Hills
    108       54  
Cambridge Health and Rehab
    118       91  
Carrollton Healthcare Center
    108       67  
Draper Rehab & Care Center
    89       50  
Holladay
    120       87  
Lake Village
    120       82  
Mt Ogden
    108       60  
Northern Oaks
    96       91  
Pocatello Care & Rehab Ctr
    88       56  
Salado Creek
    124       83  
The Village
    113       89  
Timberwood Nursing Home
    120       114  
Wellington Place
    140       71  
Willowbend Nursing & Rehab Ctr
    162       77  
 
               
Subsidiary Totals
    1506       1018  
 
               
Borrower Totals
    6578       5312  
 
               
 
               
Average Patient Census for Borrowers for 12 Months Ended 12/31/2007
    77.77 %        
 
               

1